OFFICE LEASE
 
GRIFFIN TOWERS
 
AG/LPC GRIFFIN TOWERS, L.P.,
 
a Delaware limited partnership,
 
as Landlord,
 
and
 
THE ULTIMATE SOFTWARE GROUP, INC.,
a Delaware corporation,
 
as Tenant.


 

--------------------------------------------------------------------------------

 
 
 



 
TABLE OF CONTENTS
                               
                   Page
 
ARTICLE 1
PREMISES
    2              
ARTICLE 2
TERM
    3              
ARTICLE 3
RENT; LATE CHARGES
    6              
ARTICLE 4
ADDITIONAL RENTAL
    7              
ARTICLE 5
ADDITIONAL TAXES
    14              
ARTICLE 6
SECURITY DEPOSIT
    14              
ARTICLE 7
USE OF PREMISES
    15              
ARTICLE 8
UTILITIES AND SERVICES
    17              
ARTICLE 9
MAINTENANCE AND REPAIRS
    19              
ARTICLE 10
ALTERATIONS, ADDITIONS AND IMPROVEMENTS
    20              
ARTICLE 11
INDEMNIFICATION AND INSURANCE
    22              
ARTICLE 12
DAMAGE OR DESTRUCTION
    25              
ARTICLE 13
CONDEMNATION
    26              
ARTICLE 14
INTENTIONALLY OMITTED
    27              
ARTICLE 15
ASSIGNMENT AND SUBLETTING
    27              
ARTICLE 16
DEFAULT AND REMEDIES
    30              
ARTICLE 17
ATTORNEY FEES
    32              
ARTICLE 18
SUBORDINATION AND ATTORNMENT
    33              
ARTICLE 19
QUIET ENJOYMENT
    34              
ARTICLE 20
PARKING
    34              
ARTICLE 21
RULES AND REGULATIONS
    35              
ARTICLE 22
ESTOPPEL CERTIFICATES
    35              
ARTICLE 23
ENTRY BY LANDLORD
    36              
ARTICLE 24
LANDLORD'S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL
         
LIABILITY TRANSFER OF LANDLORD'S INTEREST
    36              
ARTICLE 25
HOLDOVER POLICY
    37              
ARTICLE 26
NOTICES
    37              
ARTICLE 27
BROKERS
    37              
ARTICLE 28
SIGNAGE RIGHTS
    38              
ARTICLE 29
FINANCIAL STATEMENTS
    39              
ARTICLE 30
MISCELLANEOUS
    39                                                                
EXHIBITS
                     
A-1.           Depiction of the Initial Premises
                     
A-2.           Depiction of the Must Take Space
                     
A-3.           Depiction of the Premises
                     
A-4.           Depiction of the First Refusal Space
                     
B.               Notice of Lease Term Dates
                     
C.              Work Letter
                     
D.              Rules and Regulations
                     
E.              Form of Tenant Estoppel Certificate
       


 
 

--------------------------------------------------------------------------------

 
 
 
OFFICE LEASE
 
THIS OFFICE LEASE ("Lease") is made and entered into by and between AG/LPC
GRIFFIN TOWERS, L.P., a Delaware limited partnership ("Landlord") and the Tenant
described in Item 1 of the Basic Lease Provisions as of February 23, 2011 (the
"Effective Date").
 
BASIC LEASE PROVISIONS
1.
Tenant:  THE ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation ("Tenant")
2.
Description of Premises/Building/Project:
 
2.1Suite:  Portion of the 12th Floor (the "Initial Premises")
 
2.2Rentable Area of Initial Premises:  Approximately 13,000 square feet
(Section 1.3)
 
2.3Building:  The building located at 5 Hutton Centre Drive, Santa Ana,
California.
 
2.4Project:  That certain project with all building, common areas and
appurtenant parking facilities, commonly known as "Griffin Towers."
3.
Term:
 
3.1Initial Term:  Sixty (60) months
 
3.2Options to extend the Term: One five (5) year option
 
3.3Commencement Date:  The earlier to occur of (i) the date upon which Tenant
first commences to conduct business in the Premises or (ii) (a) June 10, 2011,
but only in the event Substantial Completion of the Premises, as defined in the
Work Letter attached hereto as Exhibit "C", occurs by June 1, 2011; or (b)
August 10, 2011, but only in the event Substantial Completion of the Premises,
as defined in the Work Letter attached hereto as Exhibit "C", did not occur by
June 1, 2011 and has occurred by August 1, 2011; or (c) in the event Substantial
Completion occurs after August 1, 2011, ten (10) days after Substantial
Completion of the Premises; provided, however, so long as Tenant does not
commence business during such period, the Commencement Date shall not occur from
September 25, 2011 through November 15, 2011; and December 20, 2011 through
February 5, 2012, it being acknowledged and agreed by Landlord that Tenant shall
require access to the Premises for ten (10) days from Substantial Completion in
order to perform and complete its interior improvements and Tenant's completion
of its interior improvements shall not constitute "commencement of business" by
Tenant and the Commencement Date shall not occur until ten (10) days after
Substantial Completion of the Premises so long as Tenant does not commence
business in the Premises during such period. (Section 2.2)
 
3.4Lease Expiration Date:  The Lease Expiration Date shall be the last day of
the month in which the fifth (5th) anniversary of the Commencement Date occurs.
4.
Base Rent (Article 3)
 
Months
Annual Base Rent
Monthly Base Rent
 
1-12*
$288,600.00
$24,050.00 ($1.85/rsf/mo)
 
13-24
$487,851.60
$40,654.30 ($1.90/rsf/mo)
 
25-36
$513,528.00
$42,794.00 ($2.00/rsf/mo)
 
37-48
$526,366.20
$43,863.85 ($2.05/rsf/mo)
 
49-60**
$564,880.80
$47,073.40 ($2.20/rsf/mo)
 
*Subject to abatement as set forth in Section 3.4 below.
**Plus any partial month, if any, at the end of the Lease Term.
5.
Additional Rent (Article 4)
5.1Base Year:  2011
5.2Tenant's Percentage Share:  2.38% (to be increased as set forth in
Section 1.5 below)
6.
Security Deposit:  $40,000.00 (Article 6)
7.
Parking Privileges: Tenant shall have the right, but not the obligation, from
time to time throughout the Term of this Lease, to lease from Landlord up to one
hundred six (106) Unreserved Parking Privileges (defined below).  Subject to
availability (as reasonably determined by Landlord), Tenant shall have the right
to lease from Landlord up to twenty-one (21) additional Unreserved Parking
Privileges, which additional Unreserved Parking Privileges shall be at
Landlord's prevailing rate.  To the extent Tenant is leasing more than
eighty-five (85) Unreserved Parking Privileges, Landlord has the right to
designate the locations of such Unreserved Parking Privileges in excess of
eighty-five (85) Unreserved Parking Privileges.  Subject to availability (as
determined by Landlord), Tenant shall have the right to convert (on a one-to-one
basis) the lease of up to fifteen (15) of Tenant's allocated one hundred six
(106) Unreserved Parking Privileges to Reserved Parking Privileges (defined
below), which Reserved Parking Privileges shall be in locations reasonably
designated by Landlord.  Tenant shall pay, as Additional Rent, on the first day
of each calendar month during the Term, (i) Eighty Dollars ($80.00) per Reserved
Parking Privilege per month, (ii) for the one hundred six (106) allocated
Unreserved Parking Privileges, no charge for months 1-36 of the Initial Term and
Thirty-Five Dollars ($35.00) per Unreserved Parking Privilege per month for
months 37-60 of the Initial Term and (iii) Landlord's prevailing rate for the
additional twenty-one (21) additional Unreserved Parking Privileges (if
any).  (Article 20)
8.
Brokers:  Lincoln Property Company representing Tenant, and CB Richard Ellis
representing Landlord (Article 27)
9.
Permitted Use:  General office use consistent with a first class high-rise
office project including but not limited to use as a software company, for
development, support, and training of clients/customers, for time clock
maintenance and support, and all related office uses associated with Tenant's
business.  (Section 7.1)
10.
Addresses for Notices (Article 26):
 
To:           Tenant
 
Prior to the Commencement Date:
The Ultimate Software Group, Inc.
895 Dove Street, 3rd Floor
Newport Beach, California  92660
Attn: John Stauffer, V.P.
After the Commencement Date:
The Ultimate Software Group, Inc.
5 Hutton Centre Drive, 12th Floor
Santa Ana, California  92707
Attn: John Stauffer, V.P.
with a copy to:
 
The Ultimate Software Group, Inc.
2000 Ultimate Way
Weston, Florida  33326
Attn: Robert J. Manne, Sr. V.P./General Counsel
with a copy to:
 
The Ultimate Software Group, Inc.
2000 Ultimate Way
Weston, Florida  33326
Attn: Robert J. Manne, Sr. V.P./General Counsel
To:           Landlord
 
AG/LPC Griffin Towers, L.P.
5 Hutton Centre Drive, Suite 800
Santa Ana, California  92707
Attn:  Kevin J. Hayes
 
with a copy to:
 
AG/LPC Griffin Towers, L.P.
915 Wilshire Blvd., Suite 1660
Los Angeles, California  90017
Attn:  Ginger Dunbar
And a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
515 South Figueroa St., 9th Floor
Los Angeles, California 90071
Attn:  Kevin M. Ehrhart, Esq.
11.
Address for Payments:  All payments payable to Landlord under this Lease shall
be sent to the following address or to such other address as Landlord may
designate.
 
AG/LPC Griffin Towers LP
P.O. Box 749474
Los Angeles, CA 90074-9474
 
Wire Transfer Instructions Information
Credit:  Bank of America
ABA No.:  026009593
Account No.:  488029551521
Account Name:  AG/LPC Griffin Towers, L.P.
Reference:  5 Hutton Centre/Ultimate Software/12th Floor
12.
Guarantor:  None

 
This Lease shall consist of the foregoing Basic Lease Provisions, and the
provisions of the Standard Lease Provisions (the "Standard Lease Provisions")
(consisting of Articles 1 through 30 which follow) and Exhibits "A" through "E",
inclusive, all of which are incorporated herein by this reference as of the
Effective Date.  In the event of any conflict between the provisions of the
Basic Lease Provisions and the provisions of the Standard Lease Provisions, the
Standard Lease Provisions shall control.  Any initially capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Standard Lease Provisions.

 
1

--------------------------------------------------------------------------------

 



 
STANDARD LEASE PROVISIONS
 
ARTICLE 1
 


 
PREMISES
 
1.1 Lease of Premises.  Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord, upon all of the terms,
covenants and conditions contained in this Lease.  The Initial Premises shall be
a 13,000 rentable square foot portion of the twelfth (12th) floor of the
Building as set forth on Exhibit "A-1"; the Must Take Space (as defined in
Section 1.5 below) is as shown on Exhibit "A-2"; and the Initial Premises and
the Must Take Space are shown collectively on Exhibit "A-3" attached hereto.
 
1.2 Acceptance of Premises.  Tenant acknowledges that Landlord has not made any
representation or warranty with respect to the condition of the Premises, the
Building or the Project other than the Premises will be in good condition as of
the Commencement Date and will be delivered in accordance with the Work Letter
and will be suitable for the Permitted Use as of the date of Substantial
Completion of the Tenant Improvements.
 
1.3 Measurement of the Rentable Area of Premises, the Building and the Project.
 
1.3.1 For purposes of this Lease, subject to the provisions of Section 1.3.2,
the parties hereby stipulate that the number of rentable square feet contained
within the Premises is as set forth in Item 2.2 of the Basic Lease Provisions.
 
1.3.2 The "Rentable Area" or "rentable square feet" and "Usable Area" or "usable
square feet" shall be calculated by Landlord substantially in accordance with
the Standard Method for Measuring Floor Area in Office Buildings, ANSI Z65.1 -
1996 ("BOMA"); provided, however, that in any case the Rentable Area of the
Building (and the applicable buildings of the Project) shall include all of,
and, with respect to the Building, the Rentable Area of the Premises shall
include a portion of, the square footage of the ground floor common areas
located within the Building and the other applicable building(s) of the Project,
respectively, and the common area and occupied space of the portion of the
Project dedicated to the service of the Building or such other building(s) of
the Project, as the case may be.
 
1.4 Common Areas.  "Common Areas" shall mean the lobby, plaza and sidewalk
areas, accessways, Parking Facilities, and the area on individual floors in the
Building or other building(s) of the Project, as applicable, devoted to
corridors, fire vestibules, elevators, foyers, lobbies, electric and telephone
closets, restrooms, mechanical rooms, janitor's closets, and other similar
facilities for the benefit of all tenants and invitees and shall also mean those
areas of the Building or other building(s) of the Project, as applicable,
devoted to mechanical and service rooms servicing the Building or other
building(s) of the Project, as applicable.  The Common Areas shall be subject to
the exclusive management and control of Landlord, and Tenant shall comply with
all Rules and Regulations (defined in Article 21) pertaining to the Common
Areas.  Landlord shall have the right from time to time to designate, relocate
and limit the use of particular areas or portions of the Common Areas.  Landlord
shall also have the right to close all or any portion of the Common Areas as
may, in the sole discretion of Landlord, be necessary to prevent a dedication
thereof or the accrual of any rights in any person.
 
1.5 Must Take.  Tenant hereby agrees to add to the Initial Premises in
accordance with the provisions of this Section 1.5, the remaining portion of the
twelfth (12th) floor of the Building consisting of approximately 8,397 rentable
square feet ("Must Take Space").  The commencement date for Tenant's lease of
the Must Take Space ("Must Take Commencement Date") shall be the first (1st) day
of the second (2nd) year of the Initial Term.  Tenant's lease of the Must Take
Space shall be on the same terms and conditions as affect the Initial Premises
throughout the Lease Term, including, without limitation, the payment of the
same monthly Base Rent rate per rentable square foot as then applies to the
Initial Premises (which Base Rent for the Must Take Space is included in the
computation of the Base Rent schedule set forth in Section 4 of the Basic Lease
Provisions); provided, however, that effective as of the Must Take Commencement
Date, Tenant's Percentage Share for the entire Premises shall be increased to
3.91% and the total rentable square footage of the Premises shall be increased
to 21,397.  Tenant Improvements (as defined in Exhibit "C" attached hereto) in
the Must Take Space shall be designed and constructed in accordance with
Exhibit "C" attached hereto concurrently with the design and construction of the
Tenant Improvements for the Initial Premises.  The Lease Term for the Must Take
Space and Tenant's obligation to pay rent with respect to the Must Take Space
shall commence upon the Must Take Commencement Date (provided that Section 3.4
shall not be applicable to the Must Take Space) and shall expire co-terminously
with the Lease Term.  Prior to the Must Take Commencement Date, all references
in this Lease to the "Premises" shall mean the Initial Premises.  Effective as
of the Must Take Commencement Date, all references to the "Premises" in this
Lease shall mean the Initial Premises as expanded by the Must Take Space.
 
1.6 Beneficial Occupancy Period.  Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have the right to commence business from
the Must Take Space during the period (the "Beneficial Occupancy Period") from
the Lease Commencement Date until the Must Take Commencement Date provided that
all of the terms and conditions of this Lease shall apply during the Beneficial
Occupancy Period, except that Tenant's obligation to pay monthly Base Rent for
the Must Take Space only shall not apply during the Beneficial Occupancy Period.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE 2
 


 
TERM
 
2.1 Term.  Unless earlier terminated or extended in accordance with the express
provisions hereof, the initial term of this Lease shall be the period shown in
Item 3.1 of the Basic Lease Provisions (the "Term").  At any time during the
Term, Landlord may deliver to Tenant a notice in the form as set in Exhibit "B"
attached hereto, which Tenant shall execute and return to Landlord within five
(5) days of receipt thereof.
 
2.2 Commencement.  The Term shall commence on the Commencement Date as defined
in Item 3.3 of the Basic Lease Provisions; provided, however, that in the event
the Term shall commence on a day other than the first day of any calendar month,
for purposes of calculating the timing of all scheduled increases in Base Rent
during the Term, the Commencement Date shall be deemed to be the first day of
the calendar month following the Commencement Date.  The term Ready for
Occupancy" shall have the same meaning as the term Substantial Completion
(defined in the Work Letter attached hereto as Exhibit "C") of the Tenant
Improvements (defined in the Work Letter); provided, however, in the event that
Landlord is delayed in achieving Substantial Completion of the Tenant
Improvements by reason of any Tenant Delay (defined in the Work Letter), the
Premises shall be deemed Ready for Occupancy on the date Substantial Completion
of the Tenant Improvements would have occurred had the Tenant Delay(s) not
occurred, as reasonably determined by Landlord's Architect (defined in the Work
Letter).  This Lease shall be a binding contractual obligation effective upon
execution hereof by Landlord and Tenant notwithstanding the later commencement
of the Term of this Lease.
 
2.3 Delay in Commencement.  Landlord may deliver the Premises to Tenant prior
to, on or after the target Commencement Date specified in Item 3.3 of the Basic
Lease Provisions; provided, however, that in the event the Commencement Date is
delayed or otherwise does not occur on the target Commencement Date this Lease
shall not be void or voidable (except as set forth below in this Section 2.3),
the Term of this Lease shall not be extended, and Landlord shall not be liable
to Tenant for any loss or damage resulting therefrom.  In the event that the
Substantial Completion of the Tenant Improvements in the Premises has not
occurred by the "Outside Date," which shall be February 15, 2012, as such
February 15, 2012 date may be extended by the number of days of Tenant Delays
(as defined in the Work Letter) and by the number of days of Force Majeure
Delays (as defined in Section 30.5 below), then the sole remedy of Tenant shall
be the right to deliver a notice to Landlord (the "Outside Date Termination
Notice") electing to terminate this Lease and receive a refund of any and all
amounts paid by Tenant to Landlord, including but not limited to any and all
prepayments of Base Rent, Additional Rent and/or Security Deposit, effective
upon receipt of the Outside Date Termination Notice by Landlord (the "Effective
Date").  Except as provided hereinbelow, the Outside Date Termination Notice
must be delivered by Tenant to Landlord, if at all, not earlier than the Outside
Date and not later than ten (10) business days after the Outside Date.
 
2.4 Option to Extend.
 
2.4.1 Grant of Option.  Tenant shall have one (1) option ("Extension Option") to
extend the Initial Term of this Lease as to the entire Premises then subject to
this Lease for an additional term of sixty (60) months ("Extension Term"),
subject to and upon the terms and conditions contained in this Section 2.4.  The
Extension Term shall commence upon the day immediately following the Lease
Expiration Date and shall end on the last day of the sixtieth (60th) month
following the commencement of the Extension Term.  The Extension Term shall be
upon the same terms and conditions as are provided for in this Lease, as then
amended, except that (a) if Tenant fails to timely exercise the Extension
Option, the Extension Option shall lapse and Tenant shall have no further right
to extend the Initial Term of the Lease, (b) there shall be no further options
to extend the term pursuant to this Section 2.4 or otherwise following the
Extension Term, (c) Tenant shall not be entitled to any credit against Rent or
any other rent concession or rent allowance or abatement of Rent, except as
specifically provided in Section 2.4.3 below, (d) the Annual Base Rent for the
Extension Term shall be as provided in Section 2.4.2 below, and (e) the Base
Year applicable to such Extension Term shall be the calendar year in which the
Adjustment Date (defined in Section 2.4.2) occurs.  The Extension Option may be
exercised only by Tenant giving written notice of exercise (the "Extension
Notice") to Landlord on or before the date that is not less than nine (9) months
but not more than twelve (12) months prior to the Lease Expiration Date.  The
Extension Option and all of the rights contained in this Section 2.4 shall be
personal to The Ultimate Software Group, Inc. (the "Original Tenant") or any
Affiliated Assignee (as defined in Section 15.9 of this Lease) and may only be
exercised by the Original Tenant or any Affiliated Assignee (and not any other
assignee, sublessee or other Transferee (defined in Section 15.1) of Tenant's
interest in this Lease) and then only if Original Tenant or such Affiliated
Assignee then occupies the entire Premises then subject to this Lease; any
attempted exercise of the Extension Option under any other circumstances shall,
at the election of Landlord, be null and void and of no force or effect.
 
2.4.2 Annual Base Rent.  The Annual Base Rent per annum payable for the Premises
during the Extension Term (the "Extension Term Annual Base Rent") shall be equal
to (a) the Rentable Area of the Premises then subject to this Lease, multiplied
by (b) ninety-five percent (95%) of the yearly FMRR (defined below) of the
Premises as of the first day (the "Adjustment Date") of the Extension Term, as
determined in accordance with this Section 2.4.
 
 
3

--------------------------------------------------------------------------------

 
2.4.3 Definition of FMRR.  The "FMRR" of the Premises for the Extension Term
shall be equal to the annual rent per square foot of Rentable Area that
landlords of the Project and Comparable Buildings (as defined below) have agreed
to accept, and sophisticated nonaffiliated tenants of the Project and Comparable
Buildings have agreed to pay, in current arms-length, nonequity (i.e., not being
offered equity in the building), transactions for comparable space (in terms of
condition, floor location, view and floor height) of a comparable size (in terms
of square feet of Rentable Area), for a term equal to the Extension Term and
commencing as of the first day of the Extension Term, which annual rent per
square foot shall take into account and make adjustment for the existence,
timing and amount of any increases in rent following term commencement in the
comparison transactions, and shall at all times take into consideration and make
adjustment for all other material differences in all terms, conditions or
factors applicable to the transaction in question hereunder or applicable to one
or more of the comparison transactions used to determine the FMRR which a
sophisticated tenant or sophisticated landlord would believe would have a
material impact on a "fair market rental" determination; provided, however, that
(i) the rent for all comparison transactions shall be adjusted as necessary to
reflect payment of operating expenses and taxes in excess of a base year as of
the year of commencement of the transaction, (ii) any rent abatement or other
free rent of any type provided in comparison transactions solely for the period
of the performance of any tenant improvement work (i.e., any "construction
period"), as opposed to a rent abatement or free rent period provided as an
economic inducement to the applicable tenant, shall be disregarded, and (iii) if
any tenant improvements or allowance provided for in comparable transactions
shall be taken into account, the value to Tenant of any existing improvements in
the Premises shall also be accounted for in the calculation of the FMRR.  As
used herein, "Comparable Buildings" shall mean comparable Class "A" office
buildings in the South Coast Metro/John Wayne Airport area of Orange County,
California at the time the Extension Term commences.
 
       2.4.4 Procedure for Determining the FMRR.  For purposes of determining
the FMRR, the following procedure shall apply:
 
(i) If Tenant has timely given the Extension Notice with respect to the
Extension Option, Landlord shall, within thirty (30) days thereafter, deliver to
Tenant a written notice of Landlord's determination of what the FMRR would be
during the Extension Term ("Landlord's Extension Rent Notice").  Within thirty
(30) days after Tenant's receipt of Landlord's Extension Rent Notice, Tenant
shall give Landlord a written notice ("Tenant's Extension Response Notice")
electing either (a) to accept the FMRR set forth in Landlord's Extension Rent
Notice, in which case the FMRR shall be the FMRR set forth in Landlord's
Extension Rent Notice, or (b) to not accept Landlord's determination of the
FMRR, in which case Landlord and Tenant shall endeavor to agree upon the FMRR on
or before the date that is thirty (30) days after Landlord's receipt of Tenant's
Extension Response Notice (the "Outside Agreement Date").  If Landlord and
Tenant are unable to agree upon the FMRR by the Outside Agreement Date, then the
FMRR shall be determined by arbitration pursuant to paragraph (ii) below.  If
Tenant fails to deliver Tenant's Extension Response Notice within the 10-day
business period following its receipt of Landlord's Extension Rent Notice,
Tenant shall conclusively be deemed to have accepted Landlord's determination of
the FMRR as set forth in Landlord's Extension Rent Notice.
 
(ii) If Landlord and Tenant shall fail to agree upon the FMRR by the Outside
Agreement Date, then, within ten (10) business days thereafter, Tenant shall
submit to Landlord Tenant's determination of the FMRR and such determination,
along with Landlord's last written offer with respect to FMRR shall be submitted
to arbitration (as Tenant's and Landlord's "submitted FMRR," respectively) in
accordance with the following:
 
(a)           Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a real estate broker who shall have been active over the five (5)
year period ending on the date of such appointment in the leasing of commercial
high-rise properties in the Comparable Buildings and which arbitrator has not
previously been employed by the appointing party.  The determination of the
arbitrators shall be limited solely to the issue as to whether Landlord's or
Tenant's submitted FMRR is the closest to the actual FMRR, as determined by the
arbitrators, taking into account the requirements of this Section 2.4.  Each
such arbitrator shall be appointed within fifteen (15) days after the Outside
Agreement Date.
 
(b)           The two arbitrators so appointed shall within ten (10) days of the
date of the appointment of the last appointed arbitrator agree upon and appoint
a third arbitrator who shall be a real estate broker who shall have been active
over the five (5) year period ending on the date of such appointment in the
leasing of commercial high-rise properties in the Comparable Buildings and which
arbitrator must not be related to either party nor have previously been employed
by either party.
 
(c)           The three arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord's or Tenant's submitted FMRR and shall notify Landlord and
Tenant thereof.
                (d)           The decision of the majority of the three
arbitrators shall be binding upon Landlord and Tenant, shall be in writing and
shall be non-appealable, and counterpart copies thereof shall be delivered to
Landlord and Tenant.  A judgment or order based upon such award may be entered
in any court of competent jurisdiction.  In rendering their decision and award,
the arbitrators shall have no power to vary, modify or amend any provision of
this Lease.
 
(e)           If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the Outside Agreement Date, the arbitrator appointed by
the other shall solely render a decision as to the FMRR, notify Landlord and
Tenant thereof, and such arbitrator's decision shall be binding upon Landlord
and Tenant.
 
(f)           If the two arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the matter to
be decided shall be promptly submitted to arbitration under the provisions of
the American Arbitration Association, but subject to the instructions set forth
in this Section 2.4.
 
(g)           The cost of arbitration shall be paid by Landlord and Tenant
equally.
 
 
4

--------------------------------------------------------------------------------

 
2.4.5 Conditions to Exercise of The Extension Option.  Notwithstanding any
provision of this Section 2.4 to the contrary, at the election of Landlord to be
exercised by written notice delivered within thirty (30) days following Tenant's
delivery of the Extension Notice, any attempted exercise by Tenant of the
Extension Option shall be invalid and ineffective if, on the date of such
attempted exercise, Tenant is in default under this Lease (beyond the giving of
applicable notice and the passage of applicable grace periods).  If Tenant does
not timely send the Extension Notice for the Extension Option pursuant to the
provisions of this Section 2.4 within the applicable time period, time being of
the essence, then Tenant shall be deemed to have forever waived and relinquished
such Extension Option, and any other options or rights to renew or extend the
term effective after the Lease Expiration Date shall terminate unless Landlord
(in its sole and absolute discretion) and Tenant agree in writing to accept such
Extension Notice delivered outside of the applicable time period.
 
 
2.5 Right of First Refusal.  Landlord hereby grants to Tenant, during the
Initial Term only, a continuing right of first refusal with respect to that
space on the fourteenth (14th) floor of the Building containing approximately
5,843 rentable square feet known as Suite 1400 outlined on Exhibit "A-4"
attached hereto and made a part hereof  (collectively, the "First Refusal
Space").  Notwithstanding the foregoing (i) such first refusal right of Tenant
shall commence only following the expiration or earlier termination of (A) any
existing lease pertaining to the First Refusal Space, and (B) as to any First
Refusal Space which is vacant as of the date of this Lease and for which Tenant
did not exercise its right of first refusal hereunder, the first lease
pertaining to any portion of such First Refusal Space entered into by Landlord
after the date of this Lease (collectively, the "Superior Leases"), including
any renewal or extension of such existing or future lease, whether or not such
renewal or extension is pursuant to an express written provision in such lease,
and regardless of whether any such renewal or extension is consummated pursuant
to a lease amendment or a new lease, and (ii) such first refusal right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to (A) the tenants of the Superior Leases and (B) any
other tenant of the Project (the rights described in items (i) and (ii), above
to be known collectively as "Superior Rights"), and (iii) such right of first
refusal shall not be triggered by the lease of space in the Building by Landlord
to an existing tenant in the Project in connection with the relocation of such
existing tenant's premises in the Project.  Tenant's right of first refusal
shall be on the terms and conditions set forth in this Section 2.5.
 
2.5.1 Procedure.  Landlord shall notify Tenant (the "First Refusal Notice") from
time to time when Landlord receives a proposal that Landlord would seriously
consider accepting or making a counterproposal thereto (such proposal which
Landlord would seriously consider accepting or making a counterproposal thereto
may be referred to herein as the "Proposal") for all or any portion of the First
Refusal Space, where no holder of a Superior Right desires to lease such
space.  The First Refusal Notice shall describe the space which is the subject
of the Proposal, the rentable square footage thereof and shall set forth the
terms and conditions (including the proposed lease term, rent, tenant
improvement allowance, commencement date and all other economic terms) set forth
in the Proposal (collectively, the "Economic Terms").  Notwithstanding the
foregoing, Landlord's obligation to deliver the First Refusal Notice shall not
apply during the last nine (9) months of the Initial Term unless Tenant has
delivered an Extension Notice (as defined in Section 2.4.1 above) to Landlord.
 
2.5.2 Procedure for Acceptance.  If Tenant wishes to exercise Tenant's right of
first refusal with respect to the space described in the First Refusal Notice,
then within five (5) business days after delivery of the First Refusal Notice to
Tenant (the "Election Date"), Tenant shall deliver written notice to Landlord
("Tenant's Election Notice") pursuant to which Tenant shall elect either to:
(i) lease the entire space described in the First Refusal Notice upon the
Economic Terms set forth in the First Refusal Notice and the non-Economic Terms
of this Lease; or (ii) refuse to lease such space identified in the First
Refusal Notice, in which event Landlord may lease such space to any person or
entity on any terms Landlord desires, subject, however, to the provisions of
Section 2.5.4 below.  If Tenant does not so respond in writing to Landlord's
First Refusal Notice by the Election Date, Tenant shall be deemed to have
elected the option described in clause (ii) above.
 
2.5.3 Lease of First Refusal Space.  If Tenant timely exercises Tenant's right
to lease the First Refusal Space as set forth herein, Landlord and Tenant shall
execute, an amendment to this Lease incorporating into this Lease the Economic
Terms applicable to such First Refusal Space.
 
2.5.4 Third Party Notice.  If Tenant refuses, or is deemed to have refused, to
lease any First Refusal Space or portion thereof so offered by Landlord in a
First Refusal Notice (herein, the "Rejected First Refusal Space"), then Landlord
shall not be obligated to again extend to Tenant the right of first refusal with
respect to such Rejected First Refusal Space (or any portion thereof) for a
period of one hundred eighty (180) days following the date of such First Refusal
Notice, and Landlord may, throughout such one hundred eighty (180) day period,
lease the Rejected First Refusal Space (or any portion thereof) to any third
party on any terms; provided, however, if Landlord and a third party do not
enter into a lease for the Rejected First Refusal Space (or any portion thereof)
within such one hundred eighty (180) day period, Landlord shall again be
required to comply with the foregoing provisions of this Section 2.5 before
leasing such Rejected First Refusal Space (or any portion thereof) to that or
any other third party; provided further, however, if Landlord remains in
continuous lease negotiations for the Rejected First Refusal Space (or any
portion thereof) or has a lease document therefor out for signature beyond such
180-day period, then Landlord shall be allowed to complete the transaction
without requiring Landlord to comply with the foregoing provisions of this
Section 2.5.
 
2.5.5 Termination of Right of First Refusal.  The rights set forth in this
Section 2.5, and Landlord's obligations with respect thereto, shall be personal
to the Original Tenant and any Affiliated Assignee, and may be only exercised if
the Original Tenant or such Affiliated Assignee occupies the entire Premises on
the Election Date.  Tenant shall not have the right to lease the First Refusal
Space if, at Landlord's option, as of the date of the attempted exercise of any
right of first refusal by Tenant, or, at Landlord's option, as of the scheduled
date of delivery of such First Refusal Space to Tenant, Tenant is in default
under this Lease after any applicable notice and cure periods.
 


 
 
5

--------------------------------------------------------------------------------

 
ARTICLE 3
 


 
RENT; LATE CHARGES
 
3.1 Base Rent; Rent.
 
3.1.1 Tenant agrees to pay during the Term of this Lease as Base Rent ("Base
Rent") for the Premises the sums shown for such periods in Item 4 of the Basic
Lease Provisions.
 
3.1.2 Except as expressly provided to the contrary herein, Annual Base Rent
shall be payable in equal consecutive monthly installments, in advance, without
abatement, deduction or offset, commencing on the Commencement Date and
continuing on the first day of each calendar month thereafter, or, in the event
the first day of a calendar month is not a business day, then the business day
closest to the first day of such calendar month, even if such business day is in
the previous calendar month.  The first full monthly installment of Annual Base
Rent, described in Item 4 of the Basic Lease Provisions, which shall represent
payment of the seventh (7th) full calendar month of the Initial Term due to the
Abatement Period set forth in Section 3.4 below, shall be payable upon Tenant's
execution of this Lease.  If the Commencement Date is a day other than the first
day of a calendar month, then the Base Rent for the Partial Lease Month (the
"Partial Lease Month Rent") shall be calculated on a per diem basis determined
by dividing the initial Monthly Base Rent shown in Item 4 of the Basic Lease
Provisions by the actual number of days in such Partial Lease Month and by
multiplying such amount by the number of remaining days of such month from and
including the Commencement Date.  The Partial Lease Month Rent shall be payable
by Tenant prior to the date that Tenant takes possession or commences use of the
Premises for any business purpose (including moving in).  Annual Base Rent, all
forms of Additional Rent (defined below) payable hereunder by Tenant and all
other amounts, fees, payments or charges payable hereunder by Tenant shall
(i) each constitute rent payable hereunder (and shall sometimes collectively be
referred to herein as "Rent"), (ii) be payable to Landlord when due without any
prior notice or demand therefor in lawful money of the United States and, except
as may be expressly provided to the contrary herein, without any abatement
(other than as provided in Section 3.4 below), offset or deduction whatsoever
and (iii) be payable to Landlord at the address of Landlord described in Item 11
of the Basic Lease Provisions or to such other person or to such other place as
Landlord may from time to time designate in writing to Tenant.
 
3.1.3 No payment by Tenant or receipt by Landlord of a lesser amount than the
correct Rent due hereunder shall be deemed to be other than a payment on
account; nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed to effect or evidence an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance or pursue any other remedy in this Lease
or at law or in equity provided.   The foregoing shall in no way prevent,
prohibit, impair or impinge on Tenant's right to challenge the amount of rent
charged to Tenant in addition to the Base Rent in accordance with the provisions
of this Lease, or to challenge any breach or noncompliance by Landlord in
accordance with the provisions of this Lease.
 
3.2 Late Charge; Interest.  Tenant acknowledges that the late payment of Base
Rent, Additional Rent or any other amounts payable by Tenant to Landlord
hereunder will cause Landlord to incur administrative costs and other damages,
the exact amount of which would be impracticable or extremely difficult to
ascertain.  Landlord and Tenant agree that if Landlord does not receive any such
payment on or before the date five (5) days after the date the payment is due,
Tenant shall pay to Landlord, as Additional Rent, (i) a late charge ("Late
Charge") equal to five percent (5%) of the overdue amount to cover such
additional administrative costs, and (ii) interest on all delinquent amounts at
the lesser of (1) ten percent (10%) per annum or (2) the maximum amount allowed
by law from the date due until the date paid.  Notwithstanding the foregoing,
Tenant shall not be obligated to pay the late charge pursuant to this Section
3.2 for the first late payment in any twelve (12) month period, provided such
payment is not outstanding more than five (5) business days after written notice
from Landlord that such payment was not made when due.
 
3.3 Additional Rent.  For purposes of this Lease, all amounts (other than Base
Rent) payable by Tenant to Landlord pursuant to this Lease, whether or not
denominated as such, shall constitute additional rent ("Additional Rent")
hereunder.
 
3.4 Base Rent Abatement.  Notwithstanding anything to the contrary contained
herein, Landlord hereby agrees to abate Tenant's obligation to pay monthly Base
Rent for the Initial Premises only for the first six (6) full calendar months of
the Initial Term (the "Abatement Period").  During such Abatement Period, Tenant
shall still be responsible for the payment of all of its other monetary
obligations under this Lease.  In the event of a default by Tenant under the
terms of this Lease that results in early termination pursuant to the provisions
of Section 16.2 of this Lease, then as part of the recovery set forth in
Section 16.2 of this Lease, Landlord shall be entitled to the recovery of the
monthly Base Rent that was abated under the provisions of this Section 3.4.
 
 
6

--------------------------------------------------------------------------------

 
ARTICLE 4
 


 
ADDITIONAL RENTAL
 
4.1 Payment of Operating Expenses and Property Taxes.  Subject to the provisions
of this Lease, in addition to paying Base Rent pursuant to Article 3 of this
Lease, with respect to each Expense Year (defined below), Tenant shall also pay
as Additional Rent Tenant's Percentage Share of the positive excess, if any, of
the Operating Expenses (defined below) allocable hereunder to such Expense Year
over Operating Expenses for the Project for the Base Year.  Subject to the
provisions of this Lease, in addition to paying Base Rent pursuant to Article 3
of this Lease, with respect to each Expense Year, Tenant shall also pay as
Additional Rent Tenant's Percentage Share of the positive excess, if any, of
Property Taxes (defined below) allocable hereunder to such Expense Year over the
Property Taxes allocable hereunder to the Base Year.  Notwithstanding anything
contained herein to the contrary, no Additional Rent for Operating Expenses or
for Property Taxes shall be incurred by Tenant for the first twelve (12) months
of the Initial Term.
 
4.2 Definitions.
 
4.2.1 "Base Year" shall mean the calendar year specified in Item 5.1 of the
Basic Lease Provisions.  "Expense Year" shall mean each calendar year in which
any portion of the Term of this Lease falls, through and including the calendar
year in which the Term of this Lease expires.
 
4.2.2 "Property Taxes" shall mean all real property taxes, assessments, fees,
charges, or impositions and other similar governmental or quasi-governmental ad
valorem or other charges levied on or attributable to the Project or its
ownership, operation or transfer of any and every type, kind, category or
nature, whether direct or indirect, general or special, ordinary or
extraordinary and all taxes, assessments, fees, charges or similar impositions
imposed in lieu or substitution (partially or totally) of the same including,
without limitation, all taxes, assessments, levies, charges or impositions
(i) on any interest of Landlord or any mortgagee of Landlord in the Project, the
Building, the Premises or in this Lease, or on the occupancy or use of space in
the Project or the Premises; (ii) on the gross rentals from the Project,
including, without limitation, any excise tax, sales tax or gross receipts tax
levied by any federal, state or local governmental entity with respect to the
receipt of Rent; (iii) on any transit taxes or charges, business or license fees
or taxes, annual or periodic license or use fees, park and/or school fees, arts
charges, parks charges, housing fund charges; (iv) imposed for street, refuse,
police, sidewalks, fire protection and/or similar services and/or maintenance,
whether previously provided without charge or for a different charge, whether
provided by governmental agencies or private parties, and whether charged
directly or indirectly through a funding mechanism designed to enhance or
augment benefits and/or services provided by governmental or quasi-governmental
agencies; (v) on any possessory taxes charged or levied in lieu of real estate
taxes; and (vi) any costs or expenses incurred or expended by Landlord in
investigating, calculating, protesting, appealing or otherwise attempting to
reduce or minimize such taxes.  There shall be excluded from Property Taxes all
income taxes, capital stock, inheritance, estate, gift, or any other taxes
imposed upon or measured by Landlord's gross income or profits unless the same
is specifically included within the definition of Property Taxes above or
otherwise shall be imposed in lieu of real estate taxes or other ad valorem
taxes.
 
4.2.3 "Operating Expenses" shall mean all costs, fees, amounts, disbursements
and expenses of every kind and nature paid or incurred by or on behalf of
Landlord with respect to any Expense Year in connection with the commercially
reasonable operation, ownership, maintenance, insurance, restoration,
management, replacement or repair of the Project, and the common area servicing
the Project, or any portion thereof, in a first class manner, including, without
limitation, any amounts paid or incurred with respect to:
 
(i) Premiums for property, casualty, liability, rent interruption, earthquake,
flood or other types of insurance carried by Landlord from time to time, and any
deductibles thereunder actually paid by Landlord with respect to the Project.
 
 
7

--------------------------------------------------------------------------------

 
(ii) Salaries, wages and other amounts paid or payable for personnel (including,
without limitation, the Project manager, general manager, superintendent,
operation and maintenance staff, the Parking Facilities (defined below) manager,
concierge (if any) and other employees of Landlord) involved in the maintenance
and operation of the Building or the Project, including contributions and
premiums towards fringe benefits, unemployment taxes and insurance, social
security taxes, disability and worker's compensation insurance, pension plan
contributions and similar premiums and contributions which may be levied on such
salaries, wages, compensation and benefits and the total charges of any
independent contractors or property managers engaged in the operation, repair,
care, maintenance and cleaning of any portion of the Building.
 
(iii) Cleaning expenses, including without limitation, janitorial services,
window cleaning, and garbage and refuse removal.
 
(iv) Landscaping and hardscape expenses, including without limitation,
irrigating, trimming, mowing, fertilizing, seeding, and replacing plants, trees
and hardscape.
 
(v) Subject to the provisions of Section 4.3.3, the cost of providing fuel, gas,
electricity, water, sewer, telephone, steam and other utility services.
 
(vi) Subject to the provisions of Section 4.2.3(x) below, the cost of
maintaining, operating, restoring, renovating, managing, repairing and replacing
components of equipment or machinery, including, without limitation, heating,
refrigeration, ventilation, electrical, plumbing, mechanical, elevator,
escalator, sprinklers, fire/life safety, security and energy management systems,
including service contracts, maintenance contracts, supplies and parts with
respect thereto.
 
(vii) The costs of security for, and supervision of, the Project.
 
(viii) Rental, supplies and other costs with respect to the operation of the
management office for the Project.
 
(ix) All cost and fees for licenses, certificates, permits and inspections, and
the cost incurred in connection with the implementation of a transportation
system management program or similar program.
 
(x) The cost of replacement, repair, acquisition, installation and modification
of (A) carpeting and wallcoverings, ceiling systems and fixtures in the Common
Areas, and other furnishings in the Common Areas, (B) materials, tools, supplies
and equipment purchased by Landlord which are used in the maintenance, operation
and repair of the Project, and (C) any other form of improvements, additions,
repairs, or replacements to the Project or the systems, equipment or machinery
operated or used in connection with the Project; provided, however, that with
respect to the items described in clauses (A), (B) and (C) above which
constitute a capital item, addition, repair or improvement (collectively
"Capital Items") under sound accounting and property management principles
consistently applied and reasonably determined by Landlord, in each case the
cost of such Capital Items shall be amortized (with interest at the Interest
Rate) over the useful life (the "Useful Life") of such Capital Item, as
determined by the Landlord in accordance with sound accounting and property
management principles consistently applied or such other period as shall be
consistent with Institutional Owner Practices (as defined below) and Operating
Expenses may only include Capital Items (1) incurred to effect economies of
operation of, or stability of services to, the Project, but only to the extent
of the costs savings reasonably expected therefrom or if greater than expected,
the savings actually achieved therefrom, (2) required by government regulations,
laws or ordinances not in effect as of the Commencement Date or (3) that are
described in clause (A) above.
 
 
8

--------------------------------------------------------------------------------

 
(xi) Reasonable attorneys', accountants' and consultants' fees and expenses in
connection with the management, operation, administration, maintenance and
repair of the Project, including, but not limited to, such expenses that relate
to seeking or obtaining reductions in or refunds of Property Taxes, or
components thereof, or the costs of contesting the validity of applicability of
any governmental enactments which may affect Operating Expenses.
 
(xii) Fees for the administration and management of the Project in an amount
equal to three percent (3%) of the gross revenues of the Project (which shall be
grossed up by Landlord up to ninety-five percent (95%) occupancy on an annual
basis), without regard to whether actual fees so paid are greater or less than
such amount ("Management Fee").
 
(xiii) Sales, use and excise taxes on goods and services purchased by Landlord
for the management, maintenance, administration or operation of the Building or
the Project.
 
(xiv) Fees for local civic organizations and dues for professional trade
associations.
 
(xv) Payments under any covenants, conditions and restrictions pertaining to the
Project or any easement, license, parking or operating agreement or similar
instrument which affects the Project.
 
(xvi) Costs and expenses of investigating, testing, documenting, monitoring,
responding to, abating and remediating Hazardous Materials (defined below),
other than as provided in Section 4.2.4(x) below.
 
(xvii) The costs of repairing, restoring and maintaining the Parking Facilities
of the Project, including, without limitation, the resurfacing, restriping and
cleaning of such facilities.
 
(xviii) Any costs, fees, amounts, disbursements and expenses which are generally
included in Operating Expenses under Institutional Owner Practices.
 
(xix) Costs of any cost-sharing arrangements with adjacent properties.
 
 
4.2.4 The following costs and expenses shall be excluded from Operating Expenses
for purposes of this Lease:
 
(i) expenses relating to leasing space in the Project (including tenant
improvements, leasing and brokerage commissions and advertising expenses);
 
(ii) legal fees and disbursements incurred for collection of tenant accounts or
negotiation of leases, or relating to disputes between Landlord and other
tenants and occupants of the Project;
 
 
9

--------------------------------------------------------------------------------

 
(iii) Capital Items unless specifically permitted by Section 4.2.3, parts
(i) through (xix), inclusive;
 
(iv) Property Taxes;
 
(v) amounts received by Landlord on account of proceeds of insurance or
reimbursement from third parties to the extent the proceeds are reimbursement
for expenses which were previously included in Operating Expenses;
 
(vi) except to the extent specifically provided in Section 4.2.3, parts
(i) through (xix), inclusive, depreciation or payments of principal and interest
on any mortgages upon the Project;
 
(vii) payments of ground rent pursuant to any ground lease covering the Project;
 
(viii) subject to Section 4.3.1, the costs of gas, steam or other fuel;
operation of elevators and security systems; heating, cooling, air conditioning
and ventilating; chilled water, hot and cold domestic water, sewer and other
utilities or any other service work or facility, or level or amount thereof,
provided to any other tenant or occupant in the Project which either (a) is not
required to be supplied or furnished by Landlord to Tenant under the provisions
of this Lease or (b) is supplied or furnished to Tenant pursuant to the terms of
this Lease with separate or additional charge;
 
(ix) the cost of any Tenant Improvements (defined in the Work Letter);
 
(x) costs incurred to comply with applicable Environmental Laws with respect to
Hazardous Material, which was in existence in the Building or on the Project
prior to the Commencement Date, and was of such a nature that a federal, state
or municipal governmental or quasi-governmental authority, if it had then had
knowledge of the presence of such Hazardous Material, in the state, and under
the conditions that it then existed in the Building or on the Project, would
have then required the removal, remediation or other action with respect to such
Hazardous Material; and costs incurred with respect to Hazardous Material, which
Hazardous Material is brought into the Building or onto the Project after the
date hereof by Landlord or any other tenant of the Project or by anyone other
than Tenant or Tenant Parties and is of such a nature, at that time, that a
federal, state or municipal governmental or quasi-governmental authority, if it
had then had knowledge of the presence of such Hazardous Material, in the state,
and under the conditions, that it then exists in the Building or on the Project,
would have then required the removal, remediation or other action with respect
to such Hazardous Material; and
 
(xi) any cost expressly excluded from Operating Expenses in an express provision
contained in this Lease.
 
4.2.5 "Tenant's Percentage Share" shall mean the percentage set forth in
Item 5.2 of the Basic Lease Provisions which is the number of square feet of
Rentable Area in the Premises divided by the number of square feet of Rentable
Area in the Project and expressing such quotient in the form of a percentage;
provided, however, that Landlord reserves the right from time to time during the
Term of this Lease to recalculate Tenant's Percentage Share, to maintain
Tenant's Percentage Share as calculated by dividing the number of square feet of
Rentable Area in the Premises by the number of square feet of Rentable Area in
the Project and expressing such quotient in the form of a percentage.
 
 
10

--------------------------------------------------------------------------------

 
4.3 Calculation Methods and Adjustments.
 
4.3.1 The variable components of Operating Expenses ("Variable Expenses") for
all or any portion of any Expense Year (including the Base Year) during which
actual occupancy of the Project is less than ninety-five percent (95%) of the
Rentable Area of the Project shall be adjusted by Landlord, as determined in
good faith by Landlord applying sound accounting and property management
principles (and the provisions of this Lease) to reflect ninety-five percent
(95%) occupancy of the Rentable Area of the Project during such period.  If
during all or any part of any Expense Year, including the Base Year, Landlord
does not provide any particular item of benefit, work or service (the cost of
which is a Variable Expense) to portions of the Project due to the fact that
such item of benefit, work or service is not required or desired by the tenant
of such space, or such tenant is itself obtaining and providing such item of
benefit, work or service, or for any other reason, then for purposes of
computing Variable Expenses for such Expense Year (including the Base Year),
Operating Expenses shall be increased by an amount equal to the additional
Variable Expenses which would have been paid or incurred by Landlord during such
period if it had furnished such item of benefit, work or service to such
portions of the Project.  Other than the Management Fee, Landlord shall not
collect or be entitled to collect Operating Expenses from all tenants in an
amount which is in excess of one hundred percent (100%) of the Operating
Expenses actually incurred by Landlord in connection with the Project.
 
4.3.2 Landlord shall have the right, from time to time, to add or remove
buildings to (i) the Project and/or (ii) the calculation of Operating Expenses
and then equitably allocate some or all of the Operating Expenses and/or
Property Taxes for the buildings comprising the Project among the Building and
some or all of the other buildings (including any additional buildings) of the
Project.  In such event, Landlord shall reasonably determine a method of
allocating such Operating Expenses and/or Project Taxes attributable to the
Building and/or such other building(s) of the Project to the Building and/or
such other building(s) and Tenant shall be responsible for paying its
proportionate share of such expense(s) which are allocated to the Building.
 
4.3.3 Subject to the provisions of this Section 4.3.3, all calculations,
determinations, allocations and decisions to be made hereunder with respect to
Operating Expenses or Property Taxes shall be made in accordance with the good
faith determination of Landlord applying sound accounting and property
management principles consistently applied which are consistent with the
practices of the majority of the institutional owners of institutional grade
first-class office projects in Orange County, California ("Institutional Owner
Practices").  Landlord shall have the right to equitably and consistently
allocate some or all of Operating Expenses among particular classes or groups of
tenants in the Project (for example, retail tenants) to reflect Landlord's good
faith determination that measurably different amounts or types of services, work
or benefits associated with Operating Expenses are being provided to or
conferred upon such classes or groups; provided, however, so long as Tenant is
operating the Premises for the Permitted Use, Tenant shall at all times be
classified or grouped as general office space.  Subject to the provisions of
this Section 4.3.3, from time to time Landlord shall have the right to expand or
contract the amount, scope, level or types of services, work, items or benefits,
the cost of which is included within Operating Expenses, so long as Landlord's
treatment of the same for purposes of the calculation of Operating Expenses is
consistently applied generally consistent with Institutional Owner
Practices.  Whenever services, benefits or work are provided to the Project and
to additional buildings or projects (where allocation of the cost thereof among
such buildings or projects is required for calculation of Operating Expenses
hereunder), in allocating the overall cost thereof (for all such buildings or
projects, as applicable) to Operating Expenses hereunder, there shall be
excluded from Operating Expenses Landlord's good faith determination of the
additional overall cost comparison allocable to the provision of such services,
benefits or work to the additional buildings or projects, as applicable.  All
discounts, reimbursements, rebates, refunds, or credits (collectively,
"Reimbursements") attributable to Operating Expenses or Property Taxes received
by Landlord in a particular year shall be deducted from Operating Expenses or
Property Taxes in the year the same are received; provided, however, if such
practice is consistent with Institutional Owner Practices, Landlord may treat
Reimbursements generally (or under particular circumstances) on a different
basis.  Landlord shall have the right to exclude from Base Year Operating
Expenses the cost of items of service, work or benefits (i) not provided
following the Base Year, (ii) incurred due to circumstances not applicable
following the Base Year or due to market-wide labor-rate increases in Operating
Expenses due to extraordinary circumstances, including, without limitation,
boycotts, embargoes and strikes, and utility rate increases due to extraordinary
circumstances, and (iii) amortized costs relating to capital improvements.  All
assessments and premiums of Operating Expenses or Property Taxes which can be
paid by Landlord in periodic installments shall be paid by Landlord in the
maximum number of periodic installments permitted by Law; provided, however,
that if the then prevailing Institutional Owner Practice is to pay such
assessments or premiums on a different basis, Landlord may utilize such
different basis of payment.  If in any one or more Expense Years following the
Base Year (a "Comparison Year"), Property Taxes decrease below the amount of
Property Taxes for the Base Year as a result of any reassessment or any similar
governmental act or Law, including, without limitation, as the result of a
Proposition 8 reduction (collectively, a "Tax Reduction"), for purposes of
calculation of excess Property Taxes for such Comparison Year and all subsequent
Comparison Years, Property Taxes allocable to the Base Year shall be reduced to
the amount of Property Taxes allocable to such Comparison Year (a "Base Year Tax
Reduction"); provided, however, that if in any subsequent Comparison Year the
amount of such Tax Reduction is decreased (other than to the extent by virtue of
the application of the annual percentage increase in Property Taxes currently
provided by statute (or any substitute therefor hereafter adopted)), for
purposes of calculation of excess Property Taxes for such subsequent Comparison
Year, the Base Year Tax Reduction shall be correspondingly decreased.  Property
Taxes allocable to the Base Year shall not include any Property Taxes or any
taxes, assessments, costs charges or fees not applicable following the Base
Year.
 
 
11

--------------------------------------------------------------------------------

 
4.3.4 If in any Expense Year, Landlord elects or is required by Law to bill
separately from Operating Expenses, one or more utility services provided to
tenants in the Building, (i) Tenant shall pay to Landlord, within thirty (30)
days of delivery of Landlord's invoice therefor, Landlord's charges for such
utility services provided to Tenant (which charges shall be calculated by
Landlord in good faith on a basis consistent with Institutional Owner Practices)
and (ii) if the cost of such utility services are included in the Base Year, for
purposes of calculation of Operating Expenses for such Expense Year, Base Year
Operating Expenses allocable to the utility service so directly billed to
tenants shall be deducted from Base Year Operating Expenses.  Subject to
applicable Laws, Landlord shall solely determine all decisions with respect to
the method and manner by which all utility services shall be billed and provided
in the Project, which determinations shall be made by Landlord in good faith and
on a basis consistent with Institutional Owner Practices.
 
4.3.5 Notwithstanding anything to the contrary contained in this Article 4, the
aggregate Controllable Operating Expenses (as hereinafter defined) included in
Operating Expenses in any Expense Year after the Base Year, shall not increase
by more than five percent (5%) on an annual, cumulative and compounded basis,
over the maximum amount of Controllable Operating Expenses chargeable for the
immediately preceding calendar year, but with no such limit on the amount of
Controllable Operating Expenses which may be included in Operating Expenses
incurred during the Base Year.  For purposes of this Section 4.3.5,
"Controllable Operating Expenses" shall mean all Operating Expenses
except:  (i) insurance carried by Landlord with respect to the Project and/or
the operation thereof; (ii) utilities (including, without limitation,
electricity, fuel, water and sewer); (iii) payments under CC&Rs or to an owners'
association; (iv) costs for refuse and trash removal; and (v) costs associated
with repairs due to casualty, vandalism or other source outside of Landlord's
reasonable control.  The foregoing cap on Controllable Expenses shall not apply
to Property Taxes.
 
4.4 Payment Procedure; Estimates.  During each Comparison Year, in the event
Landlord desires to increase amounts payable under Section 4.1, Landlord shall
give Tenant written notice of its estimate of any increased amounts payable
under Section 4.1 for the Comparison Year.  On or before the first day of each
calendar month during such Comparison Year, Tenant shall pay to Landlord
one-twelfth (1/12th) of such estimated amounts; provided, however, that, not
more often than quarterly, Landlord may, by written notice to Tenant, revise its
estimate for such Comparison Year, and all subsequent payments under this
Section 4.4 by Tenant for such Comparison Year shall be based upon such revised
estimate.  Landlord shall endeavor to deliver to Tenant within one hundred fifty
(150) days after the close of each Comparison Year or as soon thereafter as is
practicable, a verified statement of that Comparison Year's Property Taxes and
Operating Expenses, and Tenant's Percentage Share of actual excess Property
Taxes and actual Operating Expenses payable for such Comparison Year pursuant to
Section 4.1, as determined by Landlord (the "Landlord's Statement") and such
Landlord's Statement shall be certified by Landlord to be true and accurate and
shall include detailed documentation and itemizations of the obligations and
expenses constituting the Additional Rent that Tenant is obligated to pay, and
shall be binding upon Landlord and Tenant, except as provided in
Section 4.5.  If the amount of Tenant's Percentage Share of actual excess
Property Taxes and Operating Expenses for any Comparison Year is more than the
estimated payments with respect thereto made by Tenant, Tenant shall pay the
deficiency to Landlord within thirty (30) days after receipt of Landlord's
Statement.  If the amount of Tenant's Percentage Share of actual excess Property
Taxes and Operating Expenses for any Comparison Year is less than the estimated
payments for such Comparison Year made by Tenant, such excess payments shall be
credited against Rent next payable by Tenant under this Lease or, if the Term of
this Lease has expired, such excess shall be paid to Tenant.  No delay in
providing any Landlord's Statement described in this Section 4.4 shall act as a
waiver of Landlord's right to receive payment from Tenant under Section 4.1
above with respect to Tenant's Percentage Share of Property Taxes and/or
Operating Expenses for the period covered thereby.  If this Lease shall
terminate on a day other than the end of a calendar year, the amount of Tenant's
Percentage Share of actual Property Taxes and actual Operating Expenses payable
under Section 4.1 that is applicable to the calendar year in which such
termination occurs shall be prorated on the basis that the number of days from
January 1 of such calendar year to the termination date bears to 365.  The
expiration or early termination of this Lease shall not affect the obligations
of Landlord and Tenant pursuant to this Section 4.4 to be performed after such
expiration or early termination.
 
 
12

--------------------------------------------------------------------------------

 
4.5 Review of Landlord's Statement.
 
4.5.1 Provided that Tenant is not then in default beyond the expiration of any
applicable notice and cure periods with respect to its obligations under this
Lease and provided further that Tenant strictly complies with the provisions of
this Section 4.5, Tenant shall have the right to reasonably review Landlord's
supporting books and records for any portion of the Property Taxes or Operating
Expenses for a particular Comparison Year covered by Landlord's Statement, in
accordance with the following procedure:
 
4.5.2 Tenant shall, within sixty (60) days after any such Landlord's Statement
is delivered to Tenant, deliver a written notice (a "Dispute Notice") to
Landlord specifying the items described in the Landlord's Statement that are
claimed to be incorrect, and Tenant shall simultaneously pay to Landlord all
amounts remaining due from Tenant to Landlord as specified in the Landlord's
Statement.  In no event shall Tenant be entitled to withhold, deduct, or offset
any monetary obligation of Tenant to Landlord under this Lease (including
without limitation, Tenant's obligation to make all payments of Base Rent and
all payments of Additional Rent pending the completion of and regardless of the
results of any review of records under this Section 4.5).  The right of Tenant
under this Section 4.5 may only be exercised once for each Comparison Year
covered by any Landlord's Statement, and if Tenant fails to deliver a Dispute
Notice within the sixty (60) day period described above or fails to meet any of
the other above conditions of exercise of such right, the right of Tenant to
audit a particular Landlord's Statement (and all of Tenant's rights to make any
claim relating thereto) under this Section 4.5 shall automatically be deemed
waived by Tenant.
 
4.5.3 Tenant acknowledges that Landlord maintains its records for the Building
at Landlord's manager's corporate offices and Tenant agrees that any review of
records under this Section 4.5 shall be at the sole expense of Tenant and shall,
at Tenant's option, be conducted by a certified public accountant employed by
Tenant, or an independent certified public accounting firm of national standing
which in either case is not compensated on a contingency fee or similar basis
relating to the results of such audit.  Tenant acknowledges and agrees that any
records of Landlord reviewed under this Section 4.5 (and the information
contained therein) constitute confidential information of Landlord, which Tenant
shall not disclose, nor permit to be disclosed by Tenant's accountant, to anyone
other than the Tenant's accountants performing the review and the principals of
Tenant who receive the results of the review.  The disclosure of such
information by Tenant or any of Tenant's employees or contractors (including,
without limitation, Tenant's accountant) to any other person, whether or not
caused by the conduct of Tenant, shall constitute a material breach of this
Lease.
 
4.5.4 If Landlord disagrees with Tenant's contention that an error exists with
respect to Landlord's Statement (and the Operating Expenses and Real Property
Taxes described therein) in dispute, Landlord shall have the right to cause
another review of that portion of Landlord's Statement (and the Operating
Expenses and Real Property Taxes stated therein) to be made by a firm of
independent certified public accountants of national standing selected by
Landlord ("Landlord's Accountant").  In the event of a disagreement between the
two accounting firms, the review of Landlord's Accountant shall be deemed to be
correct and shall be conclusively binding on both Landlord and Tenant.  In the
event that the results of Landlord's Accountant's review of a particular
Landlord's Statement indicates that total Operating Expenses and Property Taxes
for the period covered by the Landlord's Statement in question have been
overstated by more than five percent (5%), then Landlord shall reimburse Tenant
for the reasonable cost of Tenant's accountant and the amount of any overpayment
by Tenant of estimated excess Operating Expenses and/or Property Taxes for the
period in question shall be credited against Tenant's obligations to pay
Additional Rent next coming due; in all other cases, Tenant shall be liable for
Landlord's Accountant's actual fees and expenses, and the amount of any
underpayment shall be paid by Tenant to Landlord with the next succeeding
installment of estimated excess Property Taxes and Operating Expenses.
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE 5
 


 
ADDITIONAL TAXES
 
In addition to the Base Rent and all other forms of Additional Rent payable by
Tenant hereunder, Tenant shall reimburse Landlord upon thirty (30) days notice
and demand as Additional Rent for any and all taxes, impositions or similar fees
or charges (other than any of the same actually included by Landlord in Property
Taxes with respect to the Expense Year in question) payable by or imposed or
assessed upon Landlord upon or with respect to (or measured by or otherwise
attributable to the cost or value of):  (i) any fixtures, equipment or other
personal property located in or about the Premises; or (ii) any leasehold
improvements made in or to the Premises by or for Tenant (without regard to
ownership of such improvements) if and to the extent the original cost,
replacement cost or value thereof exceeds the cost of Landlord's then effective
"Building Standard" tenant improvements, as determined in good faith by
Landlord.
 
ARTICLE 6
 


 
SECURITY DEPOSIT
 
Upon the execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit described in Item 6 of the Basic Lease Provisions.  The
Security Deposit is made by Tenant to secure the faithful performance of all the
terms, covenants and conditions of this Lease to be performed by Tenant.  The
Security Deposit is not an advance payment of Rent or a measure or limit of
Landlord's damages upon an Event of Default by Tenant.  If Tenant commits an
Event of Default with respect to any provision of this Lease, Landlord may, but
shall not be required to, use, apply or retain all or any part of the Security
Deposit (i) for the payment of any Rent or any other sum in default, (ii) for
the payment of any other amount which Landlord may spend or become obligated to
spend by reason of such default by Tenant, and (iii) to compensate Landlord for
any other loss or damage which Landlord may suffer by reason of such default by
Tenant.  If any portion of the Security Deposit is so used or applied, Tenant
shall, upon demand therefor by Landlord, deposit with Landlord cash in an amount
sufficient to restore the Security Deposit to the amount required to be
maintained by Tenant hereunder.  Upon expiration or the sooner termination of
this Lease, provided that Tenant has performed all of its obligations hereunder,
Landlord shall return to Tenant the remaining portion of the Security Deposit no
later than forty-five (45) days after the date Landlord receives possession of
the Premises in accordance with the provisions of this Lease.  The Security
Deposit may be commingled by Landlord with Landlord's other funds, and no
interest shall be paid thereon.  If Landlord transfers its interest in the
Premises, then Landlord may assign the Security Deposit to the transferee and
thereafter, so long as transferee assumes all obligations of Landlord under this
Lease, Landlord shall have no further liability or obligation for the return of
the Security Deposit.  Tenant hereby irrevocably waives and relinquishes any and
all rights, benefits, or protections, if any, Tenant now has, or in the future
may have, under Section 1950.7 of the California Civil Code, any successor
statue, and all other provisions of law, now or hereafter in effect, including,
but not limited to, any provision of law which (a) establishes the time frame by
which a landlord must refund a security deposit under a lease, or (b) provides
that a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant, or to clean the subject premises.  Tenant acknowledges and agrees that
(1) any statutory time frames for the return of a security deposit are
superseded by the express period identified in this Article 6, above, and (2)
rather than be so limited, Landlord may claim from the Security Deposit (a) any
and all sums expressly identified in this Article 6, above, and (b) any
additional sums reasonably necessary to compensate Landlord for any and all
losses or damages caused by Tenant's default of this Lease, including, but not
limited to, all damages or rent due upon termination of this Lease pursuant to
Section 1951.2 of the California Civil Code.  Notwithstanding anything contained
herein to the contrary, the Security Deposit shall be held by Landlord for the
Tenant and the claim of Tenant to the Security Deposit shall be prior to the
claim of any creditor of the Landlord, except a trustee in bankruptcy.
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 7
 


 
USE OF PREMISES
 
7.1 Tenant's Permitted Use.  Tenant shall use the Premises only for Tenant's
Permitted Use as set forth in Item 9 of the Basic Lease Provisions and shall not
use or permit the Premises to be used for any other purpose.  Tenant shall, at
its sole cost and expense, obtain and maintain in full force and effect all
governmental licenses, approvals and permits required to allow Tenant to conduct
Tenant's Permitted Use.  Landlord disclaims any warranty that the Premises are
suitable for Tenant's use and Tenant acknowledges that it has had a full
opportunity to make its own determination in this regard.  In no case shall
Tenant use any portion of the Premises for (i) offices of any division, agency
or bureau of the United States or any state or local government of any foreign
government or subdivision thereof, (ii) offices of any health care professionals
or for the provision of any health care services, (iii) any schools or other
training facility except for such training sessions as are commercially
reasonable for training of Tenant's customers and clients regarding Tenant's
software, (iv) any retail or restaurant uses, (v) any residential use, (vi) any
communications uses such as broadcasting radio and/or television stations other
than telecommunication and/or internet communication utilized in Tenant's
business or (vii) any executive office suites business.  Tenant shall not permit
any use of the Premises or any portion thereof for any occupancy density which
is greater than that allowed by the governmental agencies having jurisdiction of
same, including, but not limited to the Fire Marshall.  Landlord hereby agrees
that in the event the governmental agencies having jurisdiction definitely state
in writing that the allowable density for the Premises (i.e. the Initial
Premises plus the Must Take Space) is less than one hundred sixteen (116)
persons as of the date of Substantial Completion of the Tenant Improvements,
then Tenant shall have the right, exercisable within thirty (30) days
thereafter, to terminate this Lease effective on or before thirty (30) days
after delivery of a written notice from Tenant to Landlord.  In the event of
such a termination of this Lease, Landlord shall, subject to Article 6 of this
Lease, return the Security Deposit to Tenant and any all prepayments to Tenant,
including but not limited to, and any prepayment of Base Rent or Additional
Rent, not attributable to any period of the Initial Term that actually occurred.
 
7.2 Compliance With Laws and Other Requirements.
 
7.2.1 Other than as to Tenant Improvements, which is the obligation of Landlord,
Tenant shall timely take all action required to cause the Premises to comply in
all respects with all laws, ordinances, building codes, rules, regulations,
orders and directives of any governmental authority having jurisdiction
(including without limitation any certificate of occupancy) now or in the future
applicable to the Premises (collectively, "Laws"), including, without
limitation, any Law requiring any form of improvement or alteration to the
Premises.
 
7.2.2 Tenant shall not use the Premises, or permit the Premises to be used, in
any manner, or do or suffer any act in or about the Premises
which:  (i) violates or conflicts with any applicable Law; (ii) causes or is
reasonably likely to cause damage to the Project, the Premises or the Building
systems, including, without limitation, the life safety, electrical, heating,
ventilation and air conditioning ("HVAC"), plumbing or sprinkler systems
(collectively, the "Building Systems") for the Building and/or the Project;
(iii) violates a requirement or condition of any policy of insurance covering
the Project and/or the Premises, or increases the cost of such policy; or
(iv) constitutes or is reasonably likely to constitute a nuisance, annoyance or
inconvenience to other tenants or occupants of the Project or its equipment,
facilities or systems.  Should any federal, state or local governmental agency
having jurisdiction with respect to the establishment, regulation or enforcement
of occupational, health or safety standards for employers, employees or tenants
impose on Landlord or on Tenant at any time now or in the future any requirement
or Law relating in any manner to the Premises or occupancy thereof, Tenant
shall, at its sole cost and expense, comply promptly (or at Landlord's election,
bear the cost of such compliance as effected by Landlord) with such requirement
or Law.
 
 
15

--------------------------------------------------------------------------------

 
7.3 Hazardous Materials.  No Hazardous Materials (defined below) shall be
Handled (defined below) upon, about, in, above or beneath the Premises or any
portion of the Project by or on behalf of Tenant, its subtenants or its
assignees, or their respective contractors, clients, officers, directors,
employees, agents, or invitees (collectively, a "Tenant
Party").  Notwithstanding the foregoing, normal quantities of those Hazardous
Materials customarily used in the conduct of general administrative and
executive office activities of a software company (e.g., copier fluids and
cleaning supplies) may be used and stored at the Premises without Landlord's
prior written consent, but only in compliance with all applicable Environmental
Laws (defined below), and with the highest prevailing industry
standards.  Tenant shall, at its sole cost and expense, promptly take all
actions (or at Landlord's election, reimburse Landlord for taking all actions)
required by any Law or necessary for Landlord to make full economic use of the
Premises or any portion of the Project which arises in connection with the
Handling (defined below) of Tenant's Hazardous Materials upon, about, above or
beneath the Premises or any portion of the Project.  Such actions shall include,
but not be limited to, the investigation of the environmental condition of the
Premises or any portion of the Building, the preparation of any feasibility
studies or reports and the performance of any cleanup, remedial, removal or
restoration work.  Tenant shall take all actions (or at Landlord's election,
reimburse Landlord for taking all actions) necessary to restore the Premises or
any portion of the Building to the condition existing prior to the introduction
of Tenant's Hazardous Materials, notwithstanding any less stringent standards or
remediation allowable under applicable Environmental Laws.  "Environmental Laws"
means and includes all now and hereafter existing statutes, laws, ordinances,
codes, regulations, rules, rulings, orders, decrees, directives, policies and
requirements by any federal, state or local governmental authority regulating,
relating to, or imposing liability or standards of conduct concerning public
health and safety or the environment.  "Hazardous Materials" means:  (a) any
material or substance:  (i) which is defined or becomes defined as a "hazardous
substance", "hazardous waste," "infectious waste," "chemical mixture or
substance," or "air pollutant" under Environmental Laws; (ii) containing
petroleum, crude oil or any fraction thereof; (iii) containing polychlorinated
biphenyls (PCB's); (iv) which constitutes asbestos or asbestos-containing
material; (v) which is radioactive; (vi) which is infectious; or (b) any other
material or substance displaying toxic, reactive, ignitable or corrosive
characteristics, as all such terms are used in their broadest sense.  "Handle,"
"Handled," or "Handling" shall mean any installation, handling, generation,
storage, treatment, use, disposal, discharge, release, manufacture, refinement,
presence, migration, emission, abatement, removal, transportation, or any other
activity of any type in connection with or involving Hazardous Materials.
 
7.4 CC&Rs.  Tenant shall comply with all recorded covenants, conditions, and
restrictions currently or hereafter affecting the Project.  Landlord represents
and warrants to Tenant that the current covenants, conditions and restrictions
affecting the Project permit the use of the Premises for its Permitted Use.
 
 
16

--------------------------------------------------------------------------------

 
ARTICLE 8
 


 
UTILITIES AND SERVICES
 
8.1 Building Services.  Landlord agrees to furnish or cause to be furnished,
subject to the provisions of this Lease, as part of Operating Expenses to the
Premises, the following utilities and services, subject to the conditions and
standards set forth herein:
 
8.1.1 Non-attended automatic elevator service.
 
8.1.2 Subject to all governmental Laws, rules, regulations and guidelines
applicable thereto, HVAC to the Premises, which in Landlord's good faith
judgment, is required for the comfortable use and occupancy of the Premises from
6:00 A.M. to 6:00 P.M. Monday through Friday (collectively, the "Business
Hours") and if Tenant delivers a written request to Landlord twenty-four (24)
hours in advance, 9:00 A.M. to 1:00 P.M. Saturdays, except for the date of
observation of New Year's Day, Independence Day, Labor Day, Memorial Day,
Thanksgiving Day, and Christmas Day, and at Landlord's discretion, other state
and nationally recognized holidays selected by Landlord which are consistent
with Institutional Owner Practices (collectively, the "Holidays"); provided,
however, that if Tenant desires to use HVAC during hours ("Non-Business Hours")
other than Business Hours and Saturdays from 9:00 A.M. to 1:00 P.M. ("After
Hours HVAC"), Tenant shall provide Landlord with prior written notice (which at
a minimum shall be twenty-four (24) hours' written notice for weekday use (and
written notice prior to 12 Noon on Friday for weekend use)) of Tenant's desired
After Hours HVAC use and upon such additional conditions as shall be determined
by Landlord from time to time.  Tenant shall pay to Landlord Landlord's then
prevailing charges (the "After Hours HVAC Rate") for supplying such After Hours
HVAC within ten (10) days of receipt of a reasonably detailed bill therefor,
which After Hours HVAC Rate is currently $65.00 per hour with a one hour
minimum.  Tenant shall be granted a credit of Ten Thousand Dollars ($10,000.00)
per year of the Initial Term to apply only against Tenant's After Hours HVAC
charges; provided, however, any portion of the credit not used during a
particular year of the Initial Term, may not be carried forward to subsequent
years.  Tenant shall be responsible for and shall pay to Landlord any additional
costs (including, without limitation, the costs of installation of additional
HVAC equipment) incurred by Landlord because of the failure of the HVAC system
to perform its function due to arrangement of partitioning in the Premises or
changes or alterations thereto or from any use by Tenant of heat-generating
machinery or equipment other than normal office equipment, including small
photocopying machines and personal computers not linked to a central mainframe
at the Premises.
 
8.1.3 At all reasonable times, electric current as required for Building
standard lighting and fractional horsepower office machines and adequate
electrical wiring and facilities for connection to the lighting fixtures and
incidental use equipment of Tenant; provided, however, that notwithstanding any
provision of this Lease to the contrary the total connected electrical load for
all of the incidental use equipment located in the Premises shall in no case
exceed an average of two and one-half (2.5) watts per usable square foot of the
Premises during Business Hours, with the electricity so furnished for incidental
use equipment to be at a nominal one hundred twenty (120) volts and with no
electrical circuit for the supply of such equipment to require a current
capacity exceeding twenty (20) amperes, and the total connected electrical load
for Tenant's lighting fixtures within the Premises shall in no case exceed
Landlord's per usable square foot Business Hours standard, and the electricity
so furnished for Tenant's lighting to be at a nominal one hundred twenty (120)
volts.  Without Landlord's consent, Tenant shall not install, or permit the
installation, in the Premises of any computers, word processors, electronic data
processing equipment or other type of equipment or machines which will increase
Tenant's use of electric current in excess of that which Landlord is obligated
to provide pursuant to this Section 8.1.3 ("Excess Electrical
Requirements").  If Tenant shall require or utilize Excess Electrical
Requirements or electric current which will disrupt the provision of electrical
service to other tenants in the Building or the Project, Landlord, at its
election (i) may refuse to grant its consent or (ii) may condition its consent
upon Tenant's payment in advance of Landlord's total direct and indirect cost
(including, without limitation, a reasonable administration fee not to exceed
five percent (5%) of the costs) of designing, installing, maintaining and
providing any additional facilities determined by Landlord to be required to
satisfy such Excess Electrical Requirements (or otherwise related to the
additional wear on Building Systems associated therewith).  If Tenant's actual
electricity consumption for any portion of the Premises, as determined in good
faith by Landlord pursuant to such measurement method or methods as Landlord
shall employ from time to time (including, without limitation, the use of
submeters and/or pulse meters, electrical surveys and/or engineer's estimates)
exceeds Landlord's nondiscriminatory standard for excess electrical consumption
for any reasonable calculation period determined by Landlord, Tenant shall pay
to Landlord, as Additional Rent, the sum of (a) Landlord's actual direct costs
of supplying such excess consumption, including, without limitation, all taxes
thereon, and the cost of additional wear on Building Systems resulting from such
excess consumption, (b) all of Landlord's costs of monitoring and measuring such
excess consumption and (c) a commercially reasonable administration fee.  If
Tenant's increased electrical requirements will materially affect the
temperature level in the Premises or in the Building, Landlord's consent may be
conditioned upon Tenant's payment of all direct and indirect costs of
installation and operation of any machinery or equipment necessary to restore
the temperature level to that otherwise required to be provided by Landlord,
including, but not limited to, the cost of modifications to the Building Systems
and increased wear and tear on existing HVAC equipment.  Landlord shall not, in
any way, be liable or responsible to Tenant for any loss or damage or expense
which Tenant may incur or sustain if, for any reasons beyond Landlord's
reasonable control, either the quantity or character of electric service is
changed or is no longer available or suitable for Tenant's requirements.  Tenant
covenants that at all times its use of electric current shall never exceed the
capacity of the feeders, risers or electrical installations of the Building or
the Project.
 
 
17

--------------------------------------------------------------------------------

 
8.1.4 City water for drinking and rest room purposes.
 
8.1.5 Janitorial and cleaning services conforming to the Landlord's Project
standards in effect from time to time (which shall be consistent with
Institutional Owner Practices), provided that the Premises are used exclusively
for office purposes and are kept reasonably in order by Tenant.  Landlord shall
not be required to provide janitorial services for portions of the Premises used
for preparing or consuming food or beverages, for storage, as a mailroom, or for
a lavatory (other than the Common Area lavatory rooms) other than normal "light"
janitorial services such as emptying of waste containers, standard vacuuming,
mopping and sweeping.  Landlord shall not be responsible for more extensive
lunch room cleaning such as the washing of dishware or cleaning any refrigerator
located therein.  In all events, Tenant shall pay to Landlord the cost of
removal of Tenant's refuse and rubbish, to the extent that the same exceeds the
refuse and rubbish attendant to normal office usage.
 
Any amounts which Tenant is required to pay to Landlord pursuant to this
Section 8.1 shall be payable upon thirty (30) days written notice to Tenant by
Landlord and shall constitute Additional Rent.  From time to time during the
Term, Landlord shall have the right to modify the services provided to Tenant
hereunder; provided such modified services are commercially reasonable and are
consistent with Institutional Owner Practices.
 
8.2 Interruption of Services.  Except as otherwise provided herein, Landlord
shall not be liable for any failure to furnish, stoppage of, or interruption in
furnishing any of the services or utilities described in Section 8.1 when such
failure is caused by accident, breakage, shortages, power outages, repairs,
strikes, lockouts, labor disputes, labor disturbances, governmental regulation,
civil disturbances, acts of war, moratorium or other governmental action, or any
other cause beyond Landlord's reasonable control, and, in such event, Tenant
shall not be entitled to any damages nor shall any failure or interruption abate
or suspend Tenant's obligation to pay Base Rent and Additional Rent required
under this Lease or constitute or be construed as a constructive or other
eviction of Tenant.  In the event any governmental or quasi-governmental
authority or public utility promulgates or revises any Law or issues mandatory
controls or voluntary controls relating to the use or conservation of energy,
water, gas, light or electricity, the reduction of automobile or other
emissions, or the provision of any other utility or service, Landlord may take
any reasonably appropriate action to comply with such Law, mandatory control or
voluntary guideline without affecting Tenant's obligations hereunder.  Tenant
recognizes that any security services provided by Landlord at the Project are
for the protection of Landlord's property and under no circumstances shall
Landlord be responsible for, and Tenant waives any rights with respect to,
providing security or other protection for Tenant or its employees, invitees or
property in or about the Premises or the Project.  Landlord makes no
representation with respect to the adequacy or fitness of the Project's HVAC
system to maintain temperatures as may be required for the operation of any
computer, data processing or other special equipment.
 
8.3 Rooftop.  If Tenant desires to use the rooftop of the Project for any
purpose, including the installation of communication equipment to be used from
the Premises, such rights will be granted in Landlord's sole discretion and
Tenant must negotiate the terms of any rooftop access with Landlord or the
rooftop management company or lessee holding rights to the rooftop from time to
time.  Any rooftop access granted to Tenant will be at prevailing rates and will
be governed by the terms of a separate written agreement or an amendment to this
Lease, and Tenant will be responsible for the payment of any legal fees incurred
by Landlord in connection with the preparation and negotiation of such access
agreement.
 
8.4 Access.  Except when and where Tenant's right of access is specifically
excluded as a result of (i) an emergency, (ii) a requirement by law, (iii)
Landlord's security requirements, (iv) repairs made by Landlord to the Building,
(v) Articles 12 and 13 below, (vi) an occurrence outside Landlord's reasonable
control or (vii) a specific provision set forth in this Lease, Tenant shall have
the right of ingress and egress to the Premises and the Building, twenty-four
(24) hours per day, seven (7) days per week.
 
8.5 Abatement of Rent When Tenant Is Prevented From Using Premises.  In the
event that Tenant is prevented from using, and does not use, the Premises or any
portion thereof, for five (5) consecutive business days (the "Eligibility
Period") as a result of (i) any repair, maintenance or alteration performed by
Landlord, or that Landlord's fails to perform, after the Commencement Date and
required to be performed by Landlord under this Lease or permitted pursuant to
Section 30.24 below, or (ii) any failure by Landlord to provide to the Premises
any of the essential utilities and services required to be provided by Landlord
pursuant to Section 8.1 above, or (iii) any failure by Landlord to provide
access to the Premises, then Tenant's obligation to pay Base Rent and Tenant's
Percentage Share of Operating Expenses and Property Taxes shall be abated or
reduced, as the case may be, from and after the first (1st) day following the
Eligibility Period and continuing until such time that Tenant continues to be so
prevented from using, and does not use, the Premises or a portion thereof, in
the proportion that the rentable square feet of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total rentable
square feet of the Premises; provided, however, that Tenant shall only be
entitled to such abatement of Base Rent and Tenant's Percentage Share of
Operating Expenses and Property Taxes if the matter described in clauses (i),
(ii) or (iii) of this sentence is not caused by a Tenant Party's negligence or
willful misconduct.  The use of the Premises solely for storage and/or security
will not be considered use of the Premises for purposes of this Section 8.5 that
negates Tenant the right to an abatement hereunder.  To the extent Tenant shall
be entitled to abatement of Base Rent and Tenant's Percentage Share of Operating
Expenses and Property Taxes because of a damage or destruction pursuant to
Article 12 or a taking pursuant to Article 13, then the Eligibility Period shall
not be applicable.
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE 9
 


 
MAINTENANCE AND REPAIRS
 
9.1 Landlord's Obligations.  Landlord shall keep the Common Areas of the
Building and the Project in a clean and neat condition.  Subject to Section 9.2,
below, Landlord shall make all necessary repairs, within a reasonable period
following receipt of notice of the need therefor from Tenant, to the exterior
walls, exterior doors and windows of the Building, and to public corridors and
other public areas of the Project not constituting a portion of any tenant's
premises, including but not limited to all elevators, and shall use commercially
reasonable efforts to keep all Building Systems used by Tenant in common with
other tenants in good condition and repair, reasonable wear and tear
excepted.  Except as provided in Article 12, there shall be no abatement of
Rent, nor shall there be any liability of Landlord, by reason of any injury to,
or damage suffered by Tenant, including without limitation, any inconvenience
to, or interference with, Tenant's business or operations arising from the
making of, or failure to make, any maintenance or repairs, alterations or
improvements in or to any portion of the Building.  Tenant waives the right to
make repairs at Landlord's expense under Sections 1941 and 1942 of the
California Civil Code, and under all other similar laws, statutes or ordinances
now or hereafter in effect.  No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, Alterations or decorations to the
Premises or the Project except as otherwise expressly agreed to be performed by
Landlord pursuant to the provisions of this Lease.
 
9.2 Tenant's Obligations.  No representations, except as contained herein or
endorsed hereon, have been made to Tenant respecting the condition of the
Premises, and the acceptance of possession of the Premises by Tenant, upon
Substantial Completion of Tenant Improvements by Landlord, shall be conclusive
evidence as against Tenant that the Premises are now in tenantable and good
condition.  During the Term of this Lease, Tenant shall, at its sole cost and
expense, maintain the Premises in good order and repair and in a safe, clean and
neat condition.  Tenant shall make all repairs to the Premises not required to
be made by Landlord under Section 9.1, above (including, without limitation, all
damaged and broken fixtures and appurtenances not caused by Landlord's gross
negligence or willful misconduct) with replacements of any materials to be made
by use of materials of equal or better quality.  Further, Tenant shall be
responsible for, and upon demand by Landlord shall promptly reimburse Landlord
for, any damage to any portion of the Project or the Premises caused by
(a) activities of Tenant or any Tenant Party in the Building or the Premises;
(b) the performance or existence of any alterations, additions or improvements
made by Tenant or any Tenant Party in or to the Premises; (c) the installation,
use, operation or movement of Tenant's property in or about the Building or the
Premises; or (d) any act or omission by Tenant or any Tenant Party or any other
person permitted in or invited to the Premises or the Project by Tenant or any
Tenant Party.
 
9.3 Landlord's Rights.  Landlord and its contractors shall have the right, at
all reasonable times, and upon reasonable notice, to enter upon the Premises to
make any repairs to the Premises or the Building or the Project reasonably
required or deemed reasonably necessary by Landlord and to erect such equipment,
including scaffolding, as is reasonably necessary to effect such repairs.  In
the event of any failure of Tenant to perform any of its obligations under this
Article 9, or under Article 7, 10 or 11, where such failure remains uncured for
thirty (30) days after delivery by Landlord to Tenant of written notice of such
failure (or in the case of an emergency, after such oral or written notice, if
any, as may be practical under the circumstances), Landlord may (but shall not
be obligated to) elect to perform such obligation of Tenant at Tenant's sole
cost and expense, and in the event of such performance by Landlord, Tenant shall
pay to Landlord within thirty (30) days of written demand therefor one hundred
five percent (105%) of Landlord's actual direct (including interest, overhead,
general conditions and administration costs actually incurred) in performing
such obligations of Tenant.
 
 
19

--------------------------------------------------------------------------------

 
ARTICLE 10
 


 
ALTERATIONS, ADDITIONS AND IMPROVEMENTS
 
10.1 Landlord's Work.  Landlord's sole construction obligation under this Lease
is set forth in the Work Letter attached hereto as Exhibit "C" and Article 28
regarding signage.
 
10.2 Landlord's Consent; Conditions.  Tenant shall not make or permit to be made
any alterations, additions, or improvements in or to the Premises
("Alterations") without first obtaining the prior written consent of Landlord,
which consent shall be requested in writing not less than fifteen (15) business
days prior to the scheduled and actual commencement of any work therein.  All
such Alterations (i) shall comply with all applicable Laws; (ii) shall be
compatible (as determined in good faith by Landlord) with the Building and its
mechanical, electrical, heating, ventilating, air-conditioning, and life safety
systems; (iii) shall not interfere with the use and occupancy of any other
portion of the Building or the Project by any other tenant or their invitees;
(iv) shall not be visible from the exterior of the Building or from any Common
Areas; and (v) shall not affect the integrity of the structural portions of the
Building.  In addition, Landlord may impose as a condition to such consent such
additional requirements as Landlord in its reasonable discretion deems necessary
or desirable including without limitation: (A) Tenant's submission to Landlord,
for Landlord's prior written approval, of all plans and specifications relating
to the Alterations; (B) Landlord's prior written approval of the time or times
when the Alterations are to be performed; (C) Landlord's prior written approval
of the contractors and subcontractors performing work in connection with the
Alterations; (D) Tenant's receipt of all necessary permits and approvals from
all governmental authorities having jurisdiction over the Premises prior to the
construction of the Alterations; (E) Tenant's written notice of whether the
Alterations include the Handling of any Hazardous Materials; (F) Tenant's
delivery to Landlord of such bonds and insurance as Landlord shall customarily
require; (G) Tenant's payment to Landlord within ten (10) days of written demand
therefor of all costs and expenses incurred by Landlord because of Tenant's
Alterations, including but not limited to costs incurred in reviewing the plans
and specifications for, and the progress of, the Alterations and Landlord's
supervision fee (which shall equal five percent (5%) of the cost of the
Alterations in question); and (H) Tenant's (and Tenant's contractor's)
compliance with such construction rules and regulations and building standards
as Landlord may promulgate from time to time.  All direct and indirect costs
relating to any modifications, alterations or improvements of the Project or the
Building, whether outside or inside of the Premises, required by any
governmental agency or by Law as a condition or as the result of any Alteration
requested or effected by Tenant shall be borne by Tenant, and in connection
therewith, Landlord may elect to perform such modifications, alterations or
improvements (at Tenant's sole cost and expense) or require such performance
directly by Tenant.  The construction of the initial improvements to the
Premises referred to as Tenant Improvements are the obligation of Landlord and
not of Tenant and same shall be governed by the terms of the Work Letter and not
the terms of this Article 10.
 
10.3 Performance of Alterations Work.  All work relating to the Alterations
shall be performed in compliance with the plans and specifications approved by
Landlord, all applicable laws, ordinances, rules, regulations and directives of
all governmental authorities having jurisdiction (including without limitation
Title 24 of the California Administrative Code) and the requirements of all
carriers of insurance on the Premises and the Building, the Board of
Underwriters, Fire Rating Bureau, or similar organization.  All work shall be
performed by Tenant at Tenant's sole cost and expense and shall be prosecuted to
completion in a diligent, first class manner and so as not to interfere with any
other tenants or occupants of the Building.  Without Landlord's prior written
consent, which Landlord may withhold in its sole and absolute discretion, Tenant
shall not use any portion of the Common Areas in connection with the making of
any Alterations, and Tenant shall not modify or alter any improvements or
components of the Building or the Project outside of the Premises.  Upon
completion of any Alterations, Tenant agrees to cause a timely Notice of
Completion to be recorded in the office of the Recorder of Orange County in
accordance with the terms of Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Building
management office, within thirty (30) days following completion of the
Alterations, a reproducible copy of the "as built" drawings of the Alterations
together with a CAD file of the "as built" documents of the Alterations (current
version of AutoCad).
 
 
20

--------------------------------------------------------------------------------

 
10.4 Liens.  Tenant shall pay when due all costs for work performed and
materials supplied to the Premises.  Tenant shall keep Landlord, the Premises
and the Project free from all liens, stop notices and violation notices relating
to the Alterations or any other work performed for, materials furnished to or
obligations incurred by Tenant and Tenant shall indemnify, defend and hold
harmless Landlord, the Premises and the Project of and from any and all loss,
cost, damage, liability and expense, including reasonable attorneys' fees,
arising out of or related to any such liens or notices.  Tenant shall give
Landlord not less than seven (7) business days prior written notice before
commencing any Alterations in or about the Premises to permit Landlord to post
appropriate notices of non-responsibility.  Tenant shall also secure, prior to
commencing any Alterations, at Tenant's sole expense, a completion and lien
indemnity bond satisfactory to Landlord for such work.  During the progress of
such work, Tenant shall, upon Landlord's request, furnish Landlord with sworn
contractor's statements and lien waivers covering all work theretofore
performed.  Tenant shall satisfy or otherwise discharge all liens, stop notices
or other claims or encumbrances within ten (10) days after Landlord notifies
Tenant in writing that any such lien, stop notice, claim or encumbrance has been
filed.  If Tenant fails to pay and remove such lien, claim or encumbrance within
such ten (10) day period, Landlord, at its election, may pay and satisfy the
same and in such event the sums so paid by Landlord, with interest from the date
of payment at the Interest Rate, shall be deemed to be Additional Rent due and
payable by Tenant at once without notice or demand.
 
10.5 Surrender.  Except as provided in Section 7.3 and in this Section 10.5,
upon expiration or earlier termination of this Lease, Tenant shall surrender the
Premises to Landlord in the same condition as when received at the inception of
this Lease, subject to ordinary wear and tear.  All Alterations and the Tenant
Improvements shall become a part of the Premises and shall become the property
of Landlord upon the expiration or earlier termination of this Lease, unless
Landlord shall, by written notice given to Tenant, require Tenant to remove some
or all of Tenant's Alterations or the Tenant Improvements, in which event Tenant
shall promptly remove prior to the date of such expiration or termination the
Alterations and the Tenant Improvements designated by Landlord to be so removed
and shall promptly restore, patch and repair any resulting damage, all at
Tenant's sole expense.  Failure by Tenant to strictly comply with the provisions
of this Section 10.5 shall constitute a failure of Tenant to validly surrender
the Premises.  In the event of any failure of Tenant to perform its obligations
under this Section 10.5, in addition to (and without prejudice to) any and all
other remedies of Landlord, Landlord may use, apply or retain all or any part of
the Security Deposit with respect to such failure.  All business and trade
fixtures, machinery and equipment, furniture, movable partitions, wallcoverings,
telecommunications equipment, data cabling and items of personal property owned
by Tenant or installed by Tenant at its expense in the Premises shall be and
remain the property of Tenant; upon the expiration or earlier termination of
this Lease, Tenant shall, at its sole expense, remove all such items and repair
any damage to the Premises or the Project caused by such removal.  If Tenant
fails to remove any such items or repair such damage promptly after the
expiration or earlier termination of this Lease, Tenant shall be deemed to have
abandoned the same, in which case Landlord may store the same at Tenant's
expense (and Tenant shall pay Landlord the cost thereof upon demand), or
appropriate the same for itself, and/or sell the same in its discretion, with no
liability to Tenant.
 
10.6 Card-Key Security System.  Notwithstanding anything to the contrary
contained herein, Landlord and Tenant hereby acknowledge that Tenant shall be
authorized, during the Term, to install in the Premises a card-key security
system.  In connection therewith, Landlord and Tenant hereby agree that any such
installation by Tenant shall be at Tenant's sole cost and expense, shall be in
accordance with the terms and conditions of this Article 10 and that Tenant
shall, within five (5) days following installation of any such security system
in the Premises, furnish to Landlord the final specifications regarding such
system.  At Landlord's option, upon the expiration or earlier termination of
this Lease, Tenant shall remove such security system and repair any damage to
the Premises resulting from such removal.  Landlord shall, in no event, be
obligated to monitor or respond to such security system.  Landlord and Tenant
agree and acknowledge that nothing contained in this Section 10.6 shall be
construed to limit the rights of Landlord under any provision of this Lease.  In
connection therewith, Tenant shall provide to Landlord, within five (5) days of
installation of such security system in the Premises, the telephone number(s) of
an authorized representative of Tenant to whom Landlord shall give reasonable
prior notice (as determined by Landlord, given the circumstances, emergency or
otherwise) in the event Landlord must enter the Premises pursuant to the
provisions of this Lease, but in no event shall Landlord, following Landlord's
provision of such reasonable notice to Tenant's authorized representative, be
obligated to delay Landlord's entry into the Premises or to monitor or otherwise
operate the security system while inside the Premises.
 
 
21

--------------------------------------------------------------------------------

 
ARTICLE 11
 


 
INDEMNIFICATION AND INSURANCE
 
11.1 Waiver of Liability and Indemnification.
 
Except to the extent expressly provided to the contrary herein and except to the
extent caused by the gross negligence or willful misconduct of Landlord, its
officers, directors, contractors, agents or employees, Tenant hereby waives all
claims and causes of action against Landlord, its partners, advisors,
mortgagees, ground lessors and each of their respective officers, managers,
directors, employees, contractors, agents, successors and assigns and the
Landlord Parties (as defined in Section 24.1, below) for any damage to persons
or property (including, without limitation, loss of profits and intangible
property) in any way relating to Tenant's use and occupancy of the
Premises.  Tenant shall indemnify, defend, protect and hold harmless Landlord
and each of the Landlord Parties (except to the extent of the losses described
below are caused by the gross negligence or willful misconduct of Landlord, its
officers, directors, contractors, agents or employees), from and against:
 
(a)           any and all claims, losses, damages, obligations, liabilities,
costs and expenses (including but not limited to reasonable attorneys' fees and
legal costs) (collectively, "Claims, Damages and Costs") which arise out of, are
occasioned by or are in any way attributable to (i) the use or occupancy of the
Premises or any portion of the Project by Tenant, or (ii) the acts or omissions
of Tenant or any Tenant Party.
 
(b)           any and all environmental damages which arise from: (i) the
Handling of any Tenant's Hazardous Materials, or (ii) the breach of any of the
provisions of this Lease.  For the purpose of this Lease, "environmental
damages" shall mean (X) all claims, judgments, damages, penalties, fines, costs,
liabilities, and losses (including without limitation, diminution in the value
of the Premises or any portion of the Project, damages for the loss of or
restriction on use of rentable space, and from any adverse impact of Landlord's
marketing of space); (Y) all sums paid for settlement of claims, reasonable
attorneys' fees, consultants' fees and experts' fees; and (Z) all costs incurred
by Landlord in connection with investigation or remediation relating to the
Handling of Tenant's Hazardous Materials, necessary for Landlord to make full
economic use of the Premises.
 
However, notwithstanding the foregoing, Tenant shall not be required to
indemnify and/or hold Landlord or any Landlord Party harmless from any Claims,
Damages and Costs, to any person, property or entity to the extent resulting
from the negligence or willful misconduct of Landlord or its agents,
contractors, or employees (except for damage to the Tenant Improvements,
Alterations and Tenant's personal property, fixtures, furniture and equipment in
the Premises in which case Tenant shall be responsible to the extent Tenant is
required to obtain the requisite insurance coverage pursuant to this Lease or
such insurance is actually carried by Tenant).  Subject to Section 11.5 below,
Landlord hereby agrees to indemnify, defend, protect and hold harmless Tenant
and any Tenant Party from and against any Claims, Damages and Costs to the
extent resulting from the negligence or willful misconduct of Landlord or its
agents, contractors or employees and not covered by insurance required to be
carried under this Lease by Tenant or actually carried by Tenant; provided,
however, that (i) because Landlord maintains insurance on the Project and Tenant
compensates Landlord for such insurance as part of Tenant's Percentage Share of
Operating Expenses and because of the existence of waivers of subrogation set
forth in Section 11.5 of this Lease, Landlord hereby agrees to indemnify,
defend, protect and hold Tenant and any Tenant Party harmless from and against
any Claims, Damages and Costs to any property outside of the Premises to the
extent such Claims, Damages and Costs are covered by such insurance (or would be
covered had the insurance required of Landlord hereunder been maintained), even
if resulting from the negligent acts, omissions, or willful misconduct of Tenant
or those of its agents, contractors, or employees, and (ii) because Tenant must
carry insurance pursuant to Section 11.2 to cover its personal property within
the Premises and the Alterations and Tenant Improvements, Tenant hereby agrees
to indemnify, defend, protect and hold Landlord and any Landlord Party harmless
from and against any Claims, Damages and Costs to any property within the
Premises, to the extent such Claims, Damages and Costs are covered by such
insurance (or would be covered had the insurance required hereunder been
maintained), even if resulting from the negligent acts, omissions or willful
misconduct of Landlord or those of its agents, contractors, or employees.
 
11.2 Property Insurance.
 
11.2.1 At all times during the Term of this Lease, Tenant shall procure and
maintain, at its sole expense, "All-Risk" (and at Landlord's option, earthquake
sprinkler leakage) property insurance, in an amount not less than one hundred
percent (100%) of replacement cost covering (i) all existing leasehold
improvements, Tenant Improvements and Alterations in and to the Premises;
(ii) all floor and wall coverings; and (iii) Tenant's office furniture, business
and personal trade fixtures, equipment, furniture system and other personal
property from time to time situated in the Premises, such insurance to be
subject to terms, conditions and exclusions of such policy.  The proceeds of
such insurance shall be used for the repair and replacement of the property so
insured, except that if not so applied or if this Lease is terminated following
a casualty, the proceeds applicable to the leasehold improvements shall be paid
to Landlord and the proceeds applicable to Tenant's personal property shall be
paid to Tenant.
 
11.2.2 At all times during the Term of this Lease, Tenant shall procure and
maintain business interruption insurance and/or extra expense insurance in such
amount as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils insured against in Section 11.2.1 in an amount up to
One Million Dollars ($1,000,000).
 
 
22

--------------------------------------------------------------------------------

 
11.3 Liability Insurance.
 
11.3.1 At all times during the Term of this Lease, Tenant shall procure and
maintain, at its sole expense for the protection of Landlord, the owners of the
Parking Facilities, and Tenant, commercial general liability insurance applying
to the use and occupancy of the Premises and the Parking Facilities and the
business operated by Tenant.  Such insurance shall have a minimum combined
single limit of liability of at least One Million Dollars ($1,000,000) per
occurrence and a general aggregate limit of at least Two Million Dollars
($2,000,000), and Tenant shall provide in addition excess liability insurance on
a following form basis, excess of the primary liability policies, with overall
limits of at least Five Million Dollars ($5,000,000).  All such policies shall
be written to apply to all bodily injury (including death), property damage and
personal injury losses, shall include contractual liability, broad form property
damage, independent contractor's coverage, completed operations, products
liability, cross liability and severance of interest clauses, and shall be
endorsed to include Landlord and its agents, beneficiaries, partners, employees,
the owners of the Parking Facilities and any Holder (defined in Section 18.1) of
any Security Document (defined in Section 18.1) designated by Landlord as
additional insureds.
 
11.3.2 At all times during the Term of this Lease, Tenant shall procure and
maintain, at its sole expense for the protection of Landlord and Tenant, primary
automobile liability insurance with limits of not less than One Million Dollars
($1,000,000) per occurrence covering owned, hired and non-owned vehicles used by
Tenant.
 
11.3.3 Prior to the sale, storage, use or giving away of alcoholic beverages on
or from the Premises by Tenant or another person, Tenant, at its own expense,
shall obtain a policy or policies of insurance issued by a responsible insurance
company and in a form acceptable to Landlord saving harmless and protecting
Landlord and the Premises against any and all damages, claims, liens, judgments,
expenses and costs, including reasonable attorneys' fees, arising under any
present or future law, statute, or ordinance of the State of California or other
governmental authority having jurisdiction of the Premises, by reason of any
storage, sale, use or giving away of alcoholic beverages on or from the
Premises.  Such policy or policies of insurance shall have a minimum combined
single limit of Three Million Dollars ($3,000,000) per occurrence and shall
apply to bodily injury, fatal or nonfatal; injury to means of support; and
injury to property of any person.  Such policy or policies of insurance shall
name the Landlord and its agents, beneficiaries, partners, employees and any
Holder of any Security Document designated by Landlord as additional insureds.
 
11.3.4 At all times during the Term of this Lease, Tenant shall procure and
maintain Workers' Compensation Insurance in accordance with the laws of the
State of California, and Employer's Liability insurance with a limit not less
than One Million Dollars ($1,000,000) Bodily Injury Each Accident; One Million
Dollars ($1,000,000) Bodily Injury By Disease - Each Person; and One Million
Dollars ($1,000,000) Bodily Injury By Disease - Policy Limit.
 
11.4 Policy Requirements.  All insurance required to be maintained by Tenant
shall be issued by insurance companies authorized to do insurance business in
the State of California and rated not less than A:X in Best's Insurance
Guide.  All such insurance policies shall be written as primary policies, not
excess or contributing with or secondary to any other insurance as may be
available to Landlord or to the additional insureds.  A certificate of insurance
evidencing the insurance required under this Article 11 shall be delivered to
Landlord not less than thirty (30) days prior to the Commencement Date.  No such
policy shall be cancelled or modified by Tenant without ten (10) days prior
written notice to Landlord and Tenant shall notify Landlord of any notice of
modification or cancellation provided by insurer to Tenant as soon as it
receives same, and in no event later than five (5) business days of Tenant's
receipt of such notice.  Tenant shall furnish Landlord with a replacement
certificate with respect to any insurance not less than thirty (30) days prior
to the expiration of the current policy.  Tenant shall have the right to provide
the insurance required by this Article 11 pursuant to blanket policies, but only
if such blanket policies expressly provide coverage to the Premises and the
Landlord as required by this Lease without regard to claims made under such
policies with respect to other persons.  Any insurance required of Tenant under
this Lease may be furnished by Tenant under a blanket policy so long as and
provided such policy: (a) strictly complies with all other terms and conditions
contained in this Lease; and (b) contains an endorsement that: (i) identifies
with specificity the particular address of the Premises as being covered under
the blanket policy; (ii) provides a minimum guaranteed coverage amount of
$1,000,000.00 per occurrence for the Premises; and (iii) expressly waives any
prorata distribution requirement contained in Tenant's blanket policy covering
the Premises.
 
 
23

--------------------------------------------------------------------------------

 
11.5 Waiver of Subrogation.  Notwithstanding any provision of this Article 11 to
the contrary, Landlord hereby waives any and all rights of recovery against
Tenant for or arising out of damage to, or destruction of, the Building or the
Project from causes then included under standard "All-Risk" insurance policies
or endorsements.  Similarly, notwithstanding any provision of this Article 11 to
the contrary, Tenant waives any and all rights of recovery against Landlord for
or arising out of damage to or destruction of, the Premises, including, without
limitation, any property of Tenant, from causes then included under standard
"All Risk" insurance policies or endorsements.  Landlord and Tenant each hereby
agree to require their respective insurers issuing the "All Risk" insurance
policies to waive any rights of subrogation that such companies may have against
the other party.
 
11.6 Failure to Insure.  If Tenant fails to maintain any insurance which Tenant
is required to maintain pursuant to this Article 11, Tenant shall be liable to
Landlord for any loss or cost resulting from such failure to maintain.  Landlord
shall have the right, in its sole discretion, to procure and maintain such
insurance which Tenant is required to maintain hereunder and the cost thereof
shall be deemed Additional Rent due and payable by Tenant.  Tenant may not
self-insure against any risks required to be covered by insurance provided by
Tenant hereunder.
 
11.7 Miscellaneous.  Landlord makes no representation that the insurance
coverage specified to be carried by Tenant pursuant to this Article 11 is
adequate to protect Tenant against Tenant's undertaking under the terms of this
Lease or otherwise, and in the event Tenant believes that any such insurance
coverage called for under this Lease is insufficient, Tenant shall provide, at
its own expense, such additional insurance as Tenant deems adequate.  Tenant
shall not keep, use, sell or offer for sale in or upon the Premises any article
which may be prohibited by any insurance policy periodically in force covering
the Premises, the Building or the Project.  If any of Landlord's insurance
policies shall be canceled or cancellation shall be threatened or the coverage
thereunder reduced or threatened to be reduced in any way because of the use of
the Premises or any part thereof by Tenant or any assignee, subtenant, licensee
or invitee of Tenant and, if Tenant fails to remedy the condition giving rise to
such cancellation, threatened cancellation, reduction of coverage, or threatened
reduction of coverage, within 48 hours after notice thereof, Landlord may enter
upon the Premises and attempt to remedy such condition, and Tenant shall
promptly pay the cost thereof to Landlord as Additional Rent.  Landlord shall
not be liable for any damage or injury caused to any property of Tenant or of
others located on the Premises resulting from such entry.  If Landlord is
unable, or elects not to remedy such condition, then Landlord shall have all of
the remedies provided for in this Lease upon the occurrence of an Event of
Default.  Tenant shall not do or permit to be done any act or things upon or
about the Premises or the Project, which will (i) result in the assertion of any
defense by the insurer to any claim under, (ii) invalidate or (iii) be in
conflict with, the insurance policies of Landlord or Tenant covering the
Building, the Premises or fixtures and property therein, or which would increase
the rate of fire insurance applicable to the Building or the Project to an
amount higher than it otherwise would be; and Tenant shall neither do nor permit
to be done any act or thing upon or about the Premises or the Building which
shall or might subject Landlord to any liability or responsibility for injury to
any person or persons or to property.  If, as a result of any act or omission by
or on the part of Tenant or violation of this Lease, whether or not Landlord has
consented to the same, the rate of "All Risk" or other type of insurance
maintained by Landlord on or with respect to the Building and fixtures and
property therein, shall be increased to an amount higher than it otherwise would
be, Tenant shall reimburse Landlord for all increases of Landlord's insurance
premiums so caused within ten (10) days after delivery of written demand
therefor by Landlord.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE 12
 


 
DAMAGE OR DESTRUCTION
 
12.1 Repair of the Premises.  Tenant shall promptly notify Landlord in writing
(a "Damage Notice") of any casualty event, damage or condition to which this
Article 12 is or may be applicable.  Landlord shall, within a reasonable time
after the discovery by Landlord of any damage resulting from any casualty event
("Casualty"), subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 12, notify Tenant of Landlord's good faith best estimate of the
time required to repair such damage in the manner described herein ("Landlord's
Repair Notice"), provided that, in all events, Landlord must deliver Landlord's
Repair Notice no later than sixty (60) days after the date of the
Casualty.  Landlord shall thereafter begin to repair the damage to the Project
and the Premises resulting from such Casualty and shall proceed with reasonable
diligence to restore the Project and Premises to substantially the same
condition as existed immediately before such Casualty, except for modifications
required by applicable Laws or covenants, conditions and restrictions, and
modifications to the Building or the Project deemed reasonably desirable in good
faith by Landlord; provided, however, that Landlord shall not be required to
repair or replace any of the Alterations, furniture, equipment, fixtures, and
other improvements which may have been placed by, or at the request of, Tenant
or other occupants in the Project or the Premises other than those Tenant
Improvements constructed by Landlord pursuant to the Work Letter.  Landlord
shall have no liability for any inconvenience or annoyance to Tenant or injury
to Tenant's business as a result of any Casualty, or Landlord's Restoration
(defined in Section 12.2) activities hereunder, regardless of the cause
therefor.  Base Rent, and Additional Rent payable under Article 4, shall abate
if and to the extent a Casualty damages the Premises and as a result thereof all
or any material portion of the Premises are rendered unfit for occupancy, and
are not occupied by Tenant, for the period of time commencing on the date Tenant
vacates the portion of the Premises affected on account thereof and continuing
until the date the Restoration to be performed by Landlord hereunder with
respect to the Premises is substantially complete, as determined by Landlord's
architect; provided, however, that such abatement shall be limited to the
proceeds of rental interruption insurance proceeds with respect to the Premises
and such Casualty collected by Landlord.  Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under this Lease with respect to the leasehold
improvements in the Premises, provided that if the cost of Restoration of
improvements in the Premises by Landlord exceeds the amount of insurance
proceeds received by Landlord from Tenant's insurance carrier, as assigned by
Tenant, the cost of repairs to such improvements shall be paid by Tenant to
Landlord prior to Landlord's repair of the damage, or at Landlord's election, at
any later time following Landlord's discovery of any insufficiency of such
insurance proceeds.
 
12.2 Exceptions to Landlord's Obligations.  Notwithstanding anything to the
contrary contained in this Article 12, Landlord may elect not to rebuild and/or
restore the Premises and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant at least sixty (60) days to vacate the Premises, but Landlord may
so elect only if Landlord terminates all leases of similarly-situated Tenants in
the Project, in any case where (a) any portion of the Premises or any material
portion of the Project is damaged and (b) (i) Landlord reasonably estimates in
good faith that the repair and restoration of such damage under Section 12.1
("Restoration") cannot reasonably be completed (without the payment of overtime)
within one hundred eighty (180) days of Landlord's actual discovery of such
damage, (ii) the Holder of any Security Document requires the application of any
insurance proceeds with respect to such Casualty to be applied to the
outstanding balance of the obligation secured by such Security Document,
(iii) the cost of such Restoration is not fully covered by insurance proceeds
available to Landlord and/or payments received by Landlord from tenants,
(iv) Tenant shall be entitled to an abatement of rent under this Article 12 for
any period of time in excess of thirty-three percent (33%) of the remainder of
the Term, or (v) such Casualty occurs (or Landlord discovers the damage relating
thereto) at any time within the last eighteen (18) months of the then applicable
Term (disregarding Extension Terms if any).  If Landlord does not elect to
terminate this Lease pursuant to Landlord's termination right as provided above,
and the repairs cannot, in the reasonable opinion of Landlord as specified in
Landlord's Repair Notice, be completed within one hundred eighty (180) days
after the date of the Casualty, or the Casualty occurs during the last twelve
(12) months of the Lease Term and will take longer than thirty (30) days to
repair, Tenant may elect to terminate this Lease by written notice to Landlord
delivered within thirty (30) days after delivery of Landlord's Repair Notice and
effective as of the date specified in Tenant's notice, which date shall not be
less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant.  Furthermore, if neither Landlord nor Tenant has
terminated this Lease, and the repairs are not substantially completed within
two hundred seventy (270) days after being commenced, Tenant shall have the
right to terminate this Lease during the first five (5) business days of each
calendar month following the end of such period until such time as the repairs
are substantially complete, by notice to Landlord (the "Damage Termination
Notice"), effective as of a date set forth in the Damage Termination Notice (the
"Damage Termination Date"), which Damage Termination Date shall not be less than
ten (10) business days following the end of each such month.  At any time, from
time to time, after the date occurring sixty (60) days after the date of the
Casualty, Tenant may request that Landlord inform Tenant of Landlord's
reasonable opinion of the date of completion of the repairs and Landlord shall
respond to such request within five (5) business days.  Landlord's right of
termination shall be exercisable by Landlord by delivery of written notice to
Tenant at any time following the Casualty until forty-five (45) days following
the later of (X) delivery of the Damage Notice or (Y) Landlord's discovery or
determination of any of the events described in clauses (i) through (v) above
and shall be effective upon delivery of such notice of termination (or if Tenant
has not vacated the Premises, upon the expiration of thirty (30) days
thereafter). Upon the effective date of termination pursuant to this Article 12,
all obligations thereafter arising under this Lease, including, but not limited
to the obligation to pay Rent shall likewise terminate, and Landlord shall
return the Security Deposit to Tenant subject to the provisions of Article 6.
 
12.3 Waiver.  Landlord and Tenant agree that the provisions of this Article 12
and the remaining provisions of this Lease shall exclusively govern the rights
and obligations of the parties with respect to any and all damage to, or
destruction of, all or any portion of the Premises or the Project, and Landlord
and Tenant hereby waive and release each and all of their respective common law
and statutory rights inconsistent herewith, whether now or hereinafter in effect
(including, without limitation, Sections 1932(2) and 1933(4) of the California
Civil Code, as amended from time to time).
 
 
25

--------------------------------------------------------------------------------

 
ARTICLE 13
 


 
CONDEMNATION
 
13.1 Taking.  In the event the whole or a material portion of the Premises, the
Building or the Project shall be taken under the power of eminent domain, or
sold to prevent the exercise thereof (collectively, a "Taking"), this Lease
shall automatically terminate as of the date of such Taking.  In the event of a
Taking of such portion of the Project, the Building or the Premises as shall, in
the reasonable opinion of Landlord, substantially interfere with Landlord's
operation thereof, Landlord may terminate this Lease upon thirty (30) days'
written notice to Tenant given at any time within sixty (60) days following the
date of such Taking.  For purposes of this Lease, the date of Taking shall be
the earlier of the date of transfer of title resulting from such Taking or the
date of transfer of possession resulting from such Taking.
 
13.2 Restoration of Premises.  In the event that a portion of the Premises is so
taken and this Lease is not terminated, Landlord shall, with reasonable
diligence, proceed to restore (to the extent permitted by Law and covenants,
conditions and restrictions then applicable to the Project) the Premises (other
than Tenant's personal property and fixtures, and tenant improvements not
constituting Building Standard Installations) to a complete, functioning unit,
to the extent of the condemnation award received by Landlord.  In such case, the
Annual Base Rent and Additional Rent shall be reduced proportionately based on
the portion of the Premises so taken.
 
13.3 Award.  In the event of any Taking, the entire award for such taking shall
belong to Landlord, except that Tenant shall be entitled to independently pursue
a separate award relating to the loss of, or damage to, Tenant's personal
property and trade fixtures and Tenant's relocation costs directly associated
with the taking.  Except as provided herein, Tenant shall not assert any claim
against Landlord or the condemning authority for, and hereby assigns to
Landlord, any compensation in connection with any such Taking, and Landlord
shall be entitled to receive the entire amount of any award therefor, without
deduction for any estate or interest of Tenant.
 
13.4 Temporary Taking.  No temporary taking of the Premises shall terminate this
Lease or entitle Tenant to any abatement of the Rent payable to Landlord under
this Lease; provided, further, that any award for such temporary taking shall
belong to Tenant to the extent that the award applies to any time period during
the Term of this Lease and to Landlord to the extent that the award applies to
any time period outside the Term.
 
13.5 Exclusive Remedy.  This Article 13 shall be Tenant's sole and exclusive
remedy in the event of a Taking.  Each party hereby waives the provisions of
Sections 1265.130 and 1265.150 of the California Code of Civil Procedure and the
provisions of any successor or other law of like import.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE 14
 


 
INTENTIONALLY OMITTED
 


 
ARTICLE 15
 


 
ASSIGNMENT AND SUBLETTING
 
15.1 Restriction.  Without the prior written consent of Landlord, Tenant shall
not, either involuntarily or voluntarily or by operation of law or otherwise,
assign, mortgage, pledge, hypothecate, encumber or permit any lien to attach to,
or transfer this Lease or any interest herein, or sublet the Premises or any
part thereof, or permit the Premises to be occupied by anyone other than Tenant
or Tenant's employees (each a "Transfer" and any person or entity to whom a
Transfer is made or sought to be made is referred to herein as a
"Transferee").  Any Transfer in violation of the provisions of this Article 15
shall be void and, at Landlord's option, shall constitute an Event of
Default.  For purposes of this Lease, the term "Transfer" shall also include
(i) if a Tenant is a partnership or limited liability company, the withdrawal or
change, voluntary, involuntary or by operation of law, of more than fifty
percent (50%) of the partners, members or managers thereof, or transfer of more
than fifty percent (50%) of partnership or membership interests therein within a
twelve (12) month period, or the dissolution of the partnership or the limited
liability company without immediate reconstitution thereof, and (ii) if Tenant
is a corporation whose stock is not publicly held and not traded through an
exchange or over the counter or any other form of entity, (A) the dissolution,
merger, consolidation or other reorganization of Tenant, the sale or other
transfer of more than an aggregate of fifty percent (50%) of the voting shares
or other interests of or in Tenant (other than to immediate family members by
reason of gift or death), within a twelve (12) month period, or (B) the sale,
mortgage, hypothecation or pledge of more than an aggregate of fifty percent
(50%) of the value of the unencumbered assets of Tenant within a twelve (12)
month period.  Notwithstanding anything contained in this Article 15 to the
contrary, Tenant expressly covenants and agrees not to enter into any lease,
sublease, license, concession or other agreement for use, occupancy or
utilization of the Premises which provides for rental or other payment for such
use, occupancy or utilization based in whole or in part on the net income or
profits derived by any person from the property leased, used, occupied or
utilized (other than an amount based on a fixed percentage or percentages of
receipts or sales), and that any such purported lease, sublease, license,
concession or other agreement shall be absolutely void.
 
15.2 Notice to Landlord.  If Tenant desires to Transfer this Lease or any
interest herein, then at least fifteen (15) business days (but no more than one
hundred eighty (180) days) prior to the effective date of the proposed Transfer,
Tenant shall submit to Landlord a written request (a "Transfer Notice") for
Landlord's consent, which notice shall include:
 
15.2.1 A statement containing (i) the name and address of the proposed
Transferee; (ii) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and any other information and
materials (including, without limitation, credit reports, business plans,
operating history, bank and character references) required by Landlord to assist
Landlord in reviewing the financial responsibility, character, and reputation of
the proposed Transferee; (iii) the nature of such Transferee's business and
proposed use of the Premises; (iv) the proposed effective date of the Transfer;
(v) a description of the portion of the Premises subject to the proposed
Transfer; (vi) all of the principal terms of the proposed Transfer (including a
calculation of the Transfer Profits (defined below)); and (vii) such other
information or materials as Landlord may reasonably request (provided, that if
Landlord requests such additional information or materials, the Transfer Notice
shall not be deemed to have been received until Landlord receives such
additional materials).
 
15.2.2 Two (2) originals of the proposed assignment or sublease or other
Transfer on a form approved by Landlord and two (2) originals of the Landlord's
Consent to Sublease or Assignment and Assumption of Lease and Consent executed
by Tenant and the proposed Transferee.
 
15.2.3 If Tenant modifies any of the terms and conditions relevant to a proposed
Transfer specified in the Transfer Notice such that Landlord would be entitled
to withhold its consent to such Transfer under Section 15.4, Tenant shall
re-submit such Transfer Notice to Landlord for its consent pursuant to all of
the terms and conditions of this Article 15.
 
 
27

--------------------------------------------------------------------------------

 
15.3 Landlord's Recapture Rights.  At any time within twenty (20) business days
after Landlord's receipt of all (but not less than all) of the information and
documents described in Section 15.2, Landlord may, at its option, in its sole
and absolute discretion, by written notice to Tenant, elect to: (i) sublease the
Premises or the portion thereof proposed to be sublet by Tenant upon the same
terms as those offered to the proposed subtenant; (ii) take an assignment of
this Lease upon the same terms as those offered to the proposed assignee; or
(iii) terminate this Lease in its entirety or as to the portion of the Premises
subject to the proposed Transfer, as applicable, with a proportionate adjustment
in the Rent payable hereunder if this Lease is terminated as to less than all of
the Premises.  If Landlord does not exercise any of the options described in the
preceding sentence, then, during the above-described twenty (20) business day
period, Landlord shall either consent or deny its consent to the proposed
Transfer.
 
15.4 Landlord's Consent; Standards.
 
15.4.1 Subject to the provisions of Sections 15.3 and 15.5, Landlord's consent
to any proposed Transfer shall not be unreasonably withheld, conditioned or
delayed; provided, however, that in addition to any other grounds available
hereunder or under applicable Law for properly withholding consent to such
proposed Transfer, Landlord's consent with respect thereto shall be deemed
reasonably withheld if in Landlord's good faith judgment: (i) the proposed
Transferee does not have the financial strength (taking into account all of the
Transferee's other actual or potential obligations and liabilities) to perform
its obligations with respect to the proposed Transfer (or otherwise does not
satisfy Landlord's standards for financial standing with respect to tenants
under direct leases of comparable economic scope); (ii) the business and
operations of the proposed Transferee are not of comparable quality to the
business and operations being conducted by direct tenants of Landlord in the
Project; (iii) the proposed Transferee intends to use any part of the Premises
for a purpose not permitted under this Lease; (iv) either the proposed
Transferee, or any person which directly or indirectly controls, is controlled
by, or is under common control with the proposed Transferee occupies space in
the Project or has negotiated with Landlord within the preceding one hundred
eighty (180) days (or is currently negotiating with Landlord) to lease space in
the Project; (v) the proposed Transferee is of a character or reputation or
engaged in a business which is not consistent with the quality of the Project as
evidenced by the parameters consistently applied in Landlord's direct leasing
activities; (vi) the use of the Premises, the Building or the Project by the
proposed Transferee would, in Landlord's judgment, significantly increase the
pedestrian traffic in and out of the Building and/or the Project, would generate
increased loitering in Common Areas, would increase security risk, or would
require any alterations to the Building or the Project to comply with applicable
Laws; (vii) the proposed Transfer would result in more than three subleases in
the Premises being in effect at any one time during the Term; (viii) any ground
lessor or mortgagee whose consent to such Transfer is required fails to consent
thereto; (ix) at the time Tenant delivers the Transfer Notice, there is then in
effect an uncured Event of Default; (x) the terms of the proposed Transfer will
allow the Transferee to exercise a right of renewal, right of expansion, right
of first offer, or other similar rights held by Tenant (or will allow the
Transferee to occupy space leased by Tenant pursuant to any such right);
(xi) the proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party or would give an occupant of the
Project a right to cancel or modify its lease; (xii) the proposed Transfer would
be on economic terms (based upon effective rental rates) more favorable to the
Transferee than the economic terms then being accepted by Landlord for
comparable direct leasing transactions in the Project; or (xiii) the proposed
Transferee has the power of eminent domain, is a governmental agency or an
agency or subdivision of a foreign government.
 
15.4.2 Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent or otherwise acted in a manner not permitted under this Article 15,
then the sole remedy of Tenant and such proposed Transferee if such claim is
determined by a court of competent jurisdiction to be successful shall be a
declaratory judgment and an injunction for the relief sought without any
monetary damages or other monetary relief.  Tenant and each proposed Transferee
hereby waive to the maximum extent permitted by Law any right at law or equity
to terminate this Lease with respect to any such claim.
 
15.5 Transfer Profits.  Subject to the provisions of this Article 15, if
Landlord consents to any Transfer, Tenant shall pay to Landlord fifty percent
(50%) of any Transfer Profits (defined below).  "Transfer Profits" shall mean
all rent, Additional Rent or other consideration paid by or on behalf of such
Transferee in connection with the Transfer in excess of Monthly Base Rent and
Additional Rent payable by Tenant under this Lease during the Term of the
Transfer.  Tenant shall provide Landlord with a detailed statement setting forth
the calculation of any Transfer Profits Tenant either has or will derive from
such Transfer.  In addition, Landlord or its representative shall have the right
at all reasonable times to audit those particular books and records of Tenant
with respect to the calculation of the Transfer Profits.  If such inspection
reveals that the amount of Transfer Profits paid to Landlord was incorrect by
more than five percent (5%), then within thirty (30) days of Tenant's receipt of
the results of such audit, Tenant shall pay Landlord the deficiency and the
reasonable cost of Landlord's audit.
 
15.6 Landlord's Costs.  With respect to each Transfer proposed to be consummated
by Tenant, whether or not Landlord shall grant consent, Tenant shall pay all of
Landlord's reasonable review and processing fees, and costs, as well as any
reasonable professional, attorneys', accountants', engineers' or other
consultants' fees incurred by Landlord relating to such proposal Transfer within
thirty (30) days after written request by Landlord.
 
 
28

--------------------------------------------------------------------------------

 
15.7 Continuing Liability of Tenant.  Notwithstanding the consummation or
attempted consummation of any Transfer under this Article 15, Tenant shall
remain as fully and primarily liable for the payment of Rent and for the
performance of all other obligations of tenant contained in this Lease to the
same extent as if the Transfer had not occurred; provided, however, that any act
or omission of any Transferee, other than Landlord, that violates the terms of
this Lease shall be deemed a violation of this Lease by Tenant.  If any
Transferee defaults beyond applicable cure and grace periods in the performance
of any of the terms hereof, Landlord may proceed directly against Tenant without
the necessity of exhausting its remedies against such Transferee.  Landlord may
consent to subsequent Transfers of this Lease with Transferees of Tenant, upon
notice to Tenant, but without obtaining its or their consent thereto, and such
action shall not relieve Tenant of its liability under this Lease.
 
15.8 Non-Waiver.  The consent by Landlord to any Transfer shall not relieve
Tenant, or any person claiming through or by Tenant, of the obligation to obtain
the consent of Landlord, pursuant to this Article 15, to any further
Transfer.  In the event of a Transfer, Landlord may collect rent from the
Transferee without waiving any rights hereunder and collection of the rent from
a person other than Tenant shall not be deemed a waiver of any of Landlord's
rights under this Article 15, an acceptance of Transferee as Tenant, or a
release of Tenant from the performance of Tenant's obligations under this Lease.
 
15.9 Permitted Transfers.  Notwithstanding anything to the contrary contained in
this Article 15, an assignment or subletting of all or a portion of the Premises
to an Affiliate (as defined below) of Tenant, shall not be deemed a Transfer
under this Article 15, provided that Tenant notifies Landlord of any such
assignment or sublease and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such assignment or
sublease or such Affiliate, and further provided that such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease.  An assignee of Tenant's entire interest in this Lease pursuant to the
immediately preceding sentence may be referred to herein as an "Affiliated
Assignee" and an Affiliated Assignee shall have all of the rights of Tenant
under this Lease, including but not limited the Extension Option set forth in
Section 2.4 above, the right of first refusal set forth in Section 2.5 above and
the right to Tenant's Signage set forth in Section 28.3 below.  The term
"Affiliate" shall mean (i) any entity that is controlled by, controls or is
under common control with, Tenant, (ii) any entity resulting from a merger or
consolidation with Tenant, or (iii) any entity succeeding to the business and
assets of Tenant.  "Control," as used in this Section 15.9, shall mean the
ownership, directly or indirectly, of greater than fifty percent (50%) of the
voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of greater than fifty percent (50%) of the voting
interest in, an entity.
 
 
29

--------------------------------------------------------------------------------

 
ARTICLE 16
 


 
DEFAULT AND REMEDIES
 
16.1 Events of Default By Tenant.  The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant (an "Event of
Default"):
 
16.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, within five (5) business days of
written notice that the same is due, which notice shall be in lieu of any notice
required under California Code of Civil Procedure Section 1161 or any similar or
successor law.
 
16.1.2 Any failure by Tenant to execute and deliver any statement or document
described in Articles 18 and 22 requested by Landlord within the time periods
specified therein, where such failure continues for five (5) business days after
delivery of written notice of such failure by Landlord to Tenant; provided,
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under Section 1161 et seq., of the California Code of Civil
Procedure.
 
16.1.3 The failure by Tenant to observe or perform any other provision of this
Lease to be observed or performed by Tenant, other than those described in
Sections 16.1.1, or 16.1.2 above, if such failure continues for thirty (30) days
(except where a different period of time is specified in this Lease, in which
case such different time period shall apply) after written notice thereof by
Landlord to Tenant; provided, however, that if the nature of the default is such
that it cannot be cured within the thirty (30) day period, no default shall
exist if Tenant commences the curing of the default within the thirty (30) day
period and thereafter diligently prosecutes the same to completion.  The thirty
(30) day notice described herein shall be in lieu of, and not in addition to,
any notice required under Section 1161 of the California Code of Civil Procedure
or any other law now or hereafter in effect requiring that notice of default be
given prior to the commencement of an unlawful detainer or other legal
proceeding.
 
16.2 Landlord's Right To Terminate Upon Tenant Default.  In the Event of Default
by Tenant as provided in Section 16.1 above, Landlord shall have the right to
terminate this Lease and recover possession of the Premises by giving written
notice to Tenant of Landlord's election to terminate this Lease, in which event
Landlord shall be entitled to receive from Tenant:
 
16.2.1 The worth at the time of award of any unpaid Rent which had been earned
at the time of such termination; plus
 
16.2.2 The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss Tenant proves could have been reasonably avoided;
plus
 
16.2.3 The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus
 
16.2.4 Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and
 
16.2.5 At Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
 
As used in Sections 16.2.1 and 16.2.2 above, "worth at the time of award" shall
be computed by allowing interest at eight percent (8%) per annum, but in no
event in excess of the then highest lawful contract rate of interest.  As used
in Section 16.2.3 above, "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award plus one percent (1%).  As used herein, the
term "Interest Rate" means the lesser of (i) the "prime rate" or "reference
rate" announced from time to time by Bank of America, N.T. & S.A. (or such
reasonable comparable national banking institution as is selected by Landlord in
the event Bank of America, N.T. & S.A. ceases to publish a prime rate or
reference rate) (the "Reference Rate"), plus one percent (1%), or (ii) the
maximum rate permitted by Law.
 
 
30

--------------------------------------------------------------------------------

 
16.3 Landlord's Right To Continue Lease Upon Tenant Default.  In the event of a
default of this Lease and abandonment of the Premises by Tenant, if Landlord
does not elect to terminate this Lease as provided in Section 16.2 above,
Landlord may from time to time, without terminating this Lease, enforce all of
its rights and remedies under this Lease.  Without limiting the foregoing,
Landlord has the remedy described in California Civil Code Section 1951.4
(Landlord may continue this Lease in effect after Tenant's breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).  To the fullest
extent permitted by law, the proceeds of any reletting shall be applied first to
pay to Landlord all costs and expenses of such reletting (including without
limitation, costs and expenses of retaking or repossessing the Premises,
removing persons and property therefrom, securing new tenants, including
expenses for redecoration, alterations and other costs in connection with
preparing the Premises for the new tenant, and if Landlord shall maintain and
operate the Premises, the costs thereof) and receivers' fees incurred in
connection with the appointment of and performance by a receiver to protect the
Premises and Landlord's interest under this Lease and any necessary or
reasonable alterations; second, to the payment of any indebtedness of Tenant to
Landlord other than Rent due and unpaid hereunder; third, to the payment of Rent
due and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied in payment of other or future obligations of Tenant to Landlord as the
same may become due and payable, and Tenant shall not be entitled to receive any
portion of such revenue.  No re-entry or taking of possession of the Premises by
Landlord pursuant to this Section 16.3 shall be construed as an election to
terminate this Lease unless a written notice of such election shall be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.  Notwithstanding any reletting without termination by Landlord,
Landlord may, at any time after such reletting, elect to terminate this Lease
for any such default.  Upon the occurrence of a default by Tenant under
Section 16.1 above, if the Premises or any portion thereof are sublet, Landlord,
in addition and without prejudice to any other remedies herein provided or
provided by Law, may, at its option, collect directly from the sublessee all
rentals becoming due to the Tenant and apply such rentals against other sums due
hereunder to Landlord.
 
16.4 Right of Landlord to Perform.  All covenants and agreements to be performed
by Tenant under this Lease shall be performed by Tenant at Tenant's sole cost
and expense.  If Tenant shall fail to pay any sum of money, other than Annual
Base Rent, required to be paid by it hereunder or shall fail to perform any
other act on its part to be performed hereunder, then, in addition to and
without prejudice to any other right or remedy of Landlord (including, without
limitation, any right or remedy provided under Article 9), Landlord may cure the
same at the expense of Tenant (i) immediately and without notice in the case
(a) of emergency, (b) where such default unreasonably interferes with any other
tenant in the Project, or (c) where such default will result in the violation of
Law or the cancellation of any insurance policy maintained by Landlord and
(ii) in any other case if such default continues for ten (10) days from the
receipt by Tenant of notice of such default from Landlord.  Any sums so paid by
Landlord and all incidental costs, together with interest thereon at the maximum
rate permitted by law from the date of such payment, shall be payable to
Landlord as Additional Rent within thirty (30) days of notice, and Landlord
shall have the same rights and remedies in the event of nonpayment as in the
case of default by Tenant in the payment of Rent.
 
16.5 Subleases of Tenant.  Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 16,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord's election to succeed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
 
16.6 Efforts to Relet.  For the purposes of this Article 16, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder.  The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.
 
16.7 Non-Waiver.  Nothing in this Article 16 shall be deemed to affect either
party's rights to indemnification for liability or liabilities arising prior to
termination of this Lease for personal injury or property damages under the
indemnification clause or clauses contained in this Lease.  No acceptance by
Landlord of a lesser sum than the Rent then due shall be deemed to be other than
on account of the earliest installment of such rent due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such installment or pursue any other remedy provided in this
Lease.  The delivery of keys to any employee of Landlord or to Landlord's agent
or any employee thereof shall not operate as a termination of this Lease or a
surrender of the Premises.
 
 
31

--------------------------------------------------------------------------------

 
16.8 Waiver of Trial by Jury.  Landlord and Tenant each expressly waive their
right to trial by jury in any trial held as a result of a claim arising out of
or in connection with this Lease in which Landlord and Tenant are adverse
parties.  The filing of a cross-complaint by one against the other is sufficient
to make the parties "adverse."
 
16.9 Cumulative Remedies.  The specific remedies to which Landlord may resort
under the terms of this Lease are cumulative and are not intended to be
exclusive of any other remedies or means of redress to which it may be lawfully
entitled in case of any breach or threatened breach by Tenant of any provisions
of this Lease.  In addition to the other remedies provided in this Lease,
Landlord shall be entitled to a restraint by injunction of the violation or
attempted or threatened violation of any of the covenants, conditions or
provisions of this Lease or to a decree compelling specific performance of any
such covenants, conditions or provisions.
 
16.10 Default by Landlord.  Landlord's failure to perform or observe any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease if such failure shall continue for a period of thirty (30) days (or the
additional time, if any, that is reasonably necessary promptly and diligently to
cure the failure) after Landlord receives written notice from Tenant specifying
the default, which notice shall describe in reasonable detail the nature and
extent of the failure.  Subject to the remaining provisions of this Lease,
following the occurrence of any such default, Tenant shall have the right to
pursue any remedy available under Law or in equity for such default by Landlord;
provided, however, that in no case shall Tenant have any right to terminate this
Lease on account of any such default.
 
ARTICLE 17
 


 
ATTORNEYS FEES
 
If either Landlord or Tenant shall commence any action or other proceeding
against the other arising out of, or relating to, this Lease or the Premises,
the prevailing party shall be entitled to recover from the losing party, in
addition to any other relief, its reasonable attorneys fees and costs through
and including the appellate level irrespective of whether or not the action or
other proceeding is prosecuted to judgment and irrespective of any court
schedule of reasonable attorneys' fees.
 
 
32

--------------------------------------------------------------------------------

 
ARTICLE 18
 


 
SUBORDINATION AND ATTORNMENT
 
18.1 Subordination.  This Lease, and the rights of Tenant hereunder, are and
shall be subordinate to the interests of (i) all present and future ground
leases and master leases of all or any part of the Building; (ii) present and
future mortgages and deeds of trust encumbering all or any part of the Building;
(iii) all past and future advances made under any such mortgages or deeds of
trust; and (iv) all renewals, modifications, replacements and extensions of any
such ground leases, master leases, mortgages and deeds of trust (collectively,
"Security Documents") which now or hereafter constitute a lien upon or affect
the Project, the Building or the Premises.  Such subordination shall be
effective without the necessity of the execution by Tenant of any additional
document for the purpose of evidencing or effecting such subordination.  In
addition, Landlord shall have the right to subordinate or cause to be
subordinated any such Security Documents to this Lease and in such case, in the
event of the termination or transfer of Landlord's estate or interest in the
Project by reason of any termination or foreclosure of any such Security
Documents, Tenant shall, notwithstanding such subordination, attorn to and
become the Tenant of the successor in interest to Landlord at the option of such
successor in interest.  Furthermore, Tenant shall within ten (10) days of demand
therefor execute any instruments or other documents which may be reasonably
required by Landlord or the holder ("Holder") of any Security Document and
specifically shall execute, acknowledge and deliver within five (5) days of
demand therefor a subordination of lease or subordination of deed of trust, in
the form, and as to the veracity of the factual circumstances which exist at
such time, required by the Holder of the Security Document requesting the
document; the failure to do so by Tenant within such time period shall be a
material default hereunder.
 
18.2 Attornment.  If requested to do so, Tenant shall attorn to and recognize as
Tenant's landlord under this Lease any superior lessor, superior mortgagee or
other purchaser or person taking title to the Building by reason of the
termination of any superior lease or the foreclosure of any superior mortgage or
deed of trust, and Tenant shall, within five (5) days of demand therefor execute
any instruments or other documents which may be required by Landlord or the
Holder of any such Security Document to evidence the attornment described in
this Section 18.2.
 
18.3 Mortgage and Ground Lessor Protection.  Tenant agrees to give each Holder
of any Security Document, by registered or certified mail, a copy of any notice
of default served upon the Landlord by Tenant, provided that prior to such
notice Tenant has been notified in writing of the address of such Holder
(hereafter the "Notified Party").  Tenant further agrees that if Landlord shall
have failed to cure such default within thirty (30) days after such notice to
Landlord (or if such default cannot be cured or corrected within that time, then
such additional time as may be necessary if Landlord has commenced within such
thirty (30) days and is diligently pursuing the remedies or steps necessary to
cure or correct such default), then prior to Tenant pursuing any remedy for such
default provided hereunder, at law or in equity, the Notified Party shall have
an additional thirty (30) days within which to cure or correct such default (or
if such default cannot be cured or corrected within that time, then such
additional time as may be necessary if the Notified Party has commenced within
such thirty (30) days and is diligently pursuing the remedies or steps necessary
to cure or correct such default).  Notwithstanding any provision contained to
the contrary, Landlord's obligations with respect to restoration of the Premises
(including, without limitation, as set forth in Articles 12 and 13 hereof) shall
be subject to the release by Holder of insurance or condemnation proceeds
therefor in the manner required (if so required) by the Security Documents.
 
 
33

--------------------------------------------------------------------------------

 
ARTICLE 19
 


 
QUIET ENJOYMENT
 
Landlord represents and warrants that it has full right and authority to enter
into this Lease and, provided that Tenant is not in default hereunder, beyond
any applicable notice and cure periods, Tenant shall have and peaceably enjoy
the Premises during the Term of this Lease, without hindrance or molestation
from Landlord, subject to all of the terms and conditions contained in this
Lease, from and against all persons holding an interest in the Project from and
through Landlord.
 
ARTICLE 20
 


 
PARKING
 
20.1 Tenant shall have the right, but not the obligation, to lease from Landlord
each month during the Term up to one hundred six (106) unreserved parking
privileges ("Unreserved Parking Privileges").  Subject to availability (as
reasonably determined by Landlord), Tenant shall have the right to lease from
Landlord up to twenty-one (21) additional Unreserved Parking Privileges.  To the
extent Tenant is leasing more than eighty-five (85) Unreserved Parking
Privileges, Landlord has the right to designate the locations of such Unreserved
Parking Privileges in excess of eighty-five (85) Unreserved Parking
Privileges.  Subject to availability (as determined by Landlord), Tenant shall
have the right to convert (on a one-to-one basis) the lease of up to fifteen
(15) of Tenant's allocated one hundred six (106) Unreserved Parking Privileges
to the lease of reserved parking spaces ("Reserved Parking Privileges"), which
Reserved Parking Privileges shall be in locations reasonably designated by
Landlord.  All Reserved Parking Privileges and Unreserved Parking Privileges are
referred to herein collectively as "Parking Privileges", and such Parking
Privileges shall be at a location designated by Landlord in its sole discretion.
 
20.2 Tenant shall pay, as Additional Rent, on the first day of each calendar
month during the Term, the charge set forth in Item 7 of the Basic Lease
Provisions for such Parking Privileges then rented by Tenant for such calendar
month.  Such parking charges shall be in addition to all taxes, assessments or
other impositions imposed by any governmental entity ("Parking Taxes") in
connection with Tenant's use of such Parking Privileges, which Parking Taxes
shall be paid by Tenant, or if required to be paid by Landlord, shall be
reimbursed to Landlord by Tenant (in either case as Additional Rent)
concurrently with the payment of the parking charges described above.
 
20.3 The Parking Privileges are with respect to, subject to the provisions of
this Article 20, use of the Project's parking facilities (collectively the
"Parking Facilities").  Tenant's employees and occupants shall only have the
right to park in Tenant's designated area(s).  Landlord shall have the right to
modify, change, add to or delete the design, configuration, layout, size,
ingress, egress, areas, method of operation, and other characteristics of or
relating to the Parking Facilities at any time, relocate the areas in which
Tenant is able to use its parking privileges, and/or to provide for nonuse,
partial use or restricted use of portions thereof.
 
20.4 Tenant shall cause each of its employees and occupants utilizing Tenant's
Parking Privileges to abide by all rules and regulations for the use of the
Parking Facilities prescribed from time to time by Landlord.  If any employee,
contractor or other individual using one of Tenant's Parking Privileges violates
any of the terms and conditions of this Article or such parking rules and
regulations, then, after reasonable prior notice, Landlord may revoke the
license granted hereunder with respect to the particular violating party's use
of the Parking Facilities.  Landlord may delegate its responsibilities hereunder
to a parking operator in which case such parking operator shall have all the
rights of control attributed hereby to the Landlord.  The Parking Privileges
provided to Tenant pursuant to this Article 20 are provided to Tenant solely for
use by officers, directors, and employees of Tenant, its affiliates, sublessees
and assignees, and such passes may not otherwise be transferred, assigned,
subleased or otherwise alienated by Tenant to any other type of transferee
without Landlord's prior approval.
 
20.5 Tenant's business visitors may park in the Parking Facilities on a
space-available basis, upon payment of the prevailing fee for parking charged to
visitors to the Project.
 
 
34

--------------------------------------------------------------------------------

 
ARTICLE 21
 


 
RULES AND REGULATIONS
 
The "Rules and Regulations" attached hereto as Exhibit "D" and the Parking Rules
attached thereto are hereby incorporated by reference herein and made a part
hereof.  Tenant shall abide by, and faithfully observe and comply with the Rules
and Regulations and any reasonable and non-discriminatory amendments,
modifications and/or additions thereto as may hereafter be adopted and published
by written notice to tenants by Landlord for the safety, care, security, good
order and/or cleanliness of the Premises and/or the Project.  Landlord shall not
be liable to Tenant for any violation of such rules and regulations by any other
tenant or occupant of the Project; provided, however, that Landlord shall use
commercially reasonable efforts (but not including the institution of legal
proceedings) to enforce such non-performance against the other occupants and
tenants of the Project, to the extent such non-performance has a material
adverse effect on Tenant's use of or access to the Premises, Building or Parking
Facilities.
 
ARTICLE 22
 


 
ESTOPPEL CERTIFICATES
 
Tenant agrees at any time and from time to time upon not less than five (5)
days' prior written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing certifying to those facts for which
certification has been requested by Landlord or any current or prospective
purchaser, holder of any Security Document, ground lessor or master lessor,
including, but without limitation, that (i) this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), (ii) the dates to
which the Annual Base Rent, Rent and other charges hereunder have been paid, if
any, and (iii) whether or not to the best knowledge of Tenant, Landlord is in
default in the performance of any covenant, agreement or condition contained in
this Lease and, if so, specifying each such default of which Tenant may have
knowledge.  The form of the statement attached hereto as Exhibit "E" is hereby
approved by Tenant for use pursuant to this Article 22; however, at Landlord's
option, Landlord shall have the right to use other forms for such
purpose.  Tenant's failure to execute and deliver such statement within such
time shall, at the option of Landlord, constitute a material default under this
Lease and, in any event, shall be conclusive upon Tenant that this Lease is in
full force and effect without modification except as may be represented by
Landlord in any such certificate prepared by Landlord and delivered to Tenant
for execution.  In the event that such certificate is being given to any Holder
or ground lessor, such statement may contain any other provisions customarily
required by such Holder or ground lessor.  Any statement delivered pursuant to
this Article 22 may be relied upon by any prospective purchaser of the fee of
the Building or the Project or any mortgagee, ground lessor or other like
encumbrancer thereof or any assignee of any such encumbrance upon the Building
or the Project.
 
 
35

--------------------------------------------------------------------------------

 
ARTICLE 23
 


 
ENTRY BY LANDLORD
 
Landlord may enter the Premises at all reasonable times and upon reasonable
notice, other than for routine maintenance and regular services where no notice
is required, to: inspect the same; exhibit the same to prospective purchasers,
lenders or tenants; determine whether Tenant is complying with all of its
obligations under this Lease; supply janitorial and other services to be
provided by Landlord to Tenant under this Lease; post notices of
non-responsibility; and make repairs or improvements in or to the Project or the
Premises; provided, however, that all such work shall be done as promptly as
reasonably possible and so as to cause as little interference to Tenant as
reasonably possible.  Tenant hereby waives any claim for damages for any injury
or inconvenience to, or interference with, Tenant's business, any loss of
occupancy or quiet enjoyment of the Premises or any other loss occasioned by
such entry.  Landlord shall at all times have and retain a key with which to
unlock all of the doors in, on or about the Premises (excluding Tenant's vaults,
safes and similar areas designated by Tenant in writing in advance), and
Landlord shall have the right to use any and all means by which Landlord may
deem proper to open such doors to obtain entry to the Premises, and any entry to
the Premises obtained by Landlord by any such means, or otherwise, shall not
under any circumstances be deemed or construed to be a forcible or unlawful
entry into or a detainer of the Premises or an eviction, actual or constructive,
of Tenant from any part of the Premises.  Such entry by Landlord shall not act
as a termination of Tenant's duties under this Lease.  If Landlord shall be
required to obtain entry by means other than a key provided by Tenant, the cost
of such entry shall be payable by Tenant to Landlord as Additional Rent.
 
ARTICLE 24
 


 
LANDLORD'S LEASE UNDERTAKINGS-EXCULPATION FROM PERSONAL
 
LIABILITY TRANSFER OF LANDLORD'S INTEREST
 
24.1 Landlord's Lease Undertakings.  Notwithstanding anything to the contrary
contained in this Lease or in any exhibits, riders or addenda hereto attached
(collectively the "Lease Documents"), it is expressly understood and agreed by
and between the parties hereto that: (a) the recourse of Tenant or its
successors or assigns against Landlord (and the liability of Landlord to Tenant,
its successors and assigns) with respect to (i) any actual or alleged breach or
breaches by or on the part of Landlord of any representation, warranty,
covenant, undertaking or agreement contained in any of the Lease Documents or
(ii) any matter relating to Tenant's occupancy of the Premises (collectively,
"Landlord's Lease Undertakings") shall be limited to solely an amount equal to
the lesser of (x) Landlord's interest in the Building and (y) the equity
interest Landlord would have in the Building if the Building were encumbered by
independent secured financing equal to eighty percent (80%) of the value of the
Building; (b) Tenant shall have no recourse against any other assets of Landlord
or the Landlord Parties (as defined below); (c) at no time shall Landlord be
responsible or liable to Tenant for any lost profits, lost economic
opportunities or any form of consequential damage as the result of any actual or
alleged breach by Landlord or the Landlord Parties of Landlord's Lease
Undertakings; and (d) no present or future officer, director, employee, trustee,
mortgagee, ground lessor, member, retirant, beneficiary, internal investment
contractor, manager, investment manager, agent, successor and assign of Landlord
(collectively, the "Landlord Parties") shall have any personal liability or
personal responsibility, directly or indirectly, with respect to any of
Landlord's Lease Undertakings and recourse shall not be had against any such
officer, director, shareholder, employee, trustee, mortgagee, ground lessor,
member, retirant, beneficiary, internal investment contractor, investment
manager, agent, successor and assign under or in connection with any Landlord's
Lease Undertakings or any alleged breach thereof.  Tenant hereby waives and
releases any and all such personal liability and recourse against the Landlord
or Landlord Parties.  The limitations of liability provided in this Section 24.1
are in addition to, and not in limitation of, any limitation on liability
applicable to Landlord provided by law or in any other contract, agreement or
instrument.
 
24.2 Sale by Landlord.  An arm's length sale or conveyance by Landlord of the
Building shall operate to release Landlord from any future liability upon any of
the agreements, obligations, covenants or conditions, express or implied, herein
contained in favor of Tenant, so long as any such transferee has assumed the
obligations of Landlord under this Lease, and Tenant agrees to look solely to
the responsibility of the successor in interest of Landlord in and to this Lease
except for obligations and liabilities incurred by Landlord prior to such sale
or conveyance.  This Lease shall not be affected by any such sale, however, and
Tenant agrees to attorn to the purchaser or assignee, such attornment to be
effective and self-operative without the execution of any further instruments by
any of the parties to this Lease.
 
 
36

--------------------------------------------------------------------------------

 
ARTICLE 25
 


 
HOLDOVER TENANCY
 
If Tenant holds possession of the Premises after the expiration or termination
of the Term of this Lease, by lapse of time or otherwise, with or without the
express or implied consent of Landlord, Tenant shall become a tenant at
sufferance upon all of the terms contained herein, except as to Term and Base
Rent and any other provision reasonably determined by Landlord to be
inapplicable.  During such holdover period, Tenant shall pay to Landlord a
monthly Base Rent equivalent to the greater of one hundred fifty percent (150%)
for the first thirty (30) days (and two hundred percent (200%) thereafter) of
(i) Landlord's then published asking rental rate or (ii) the Base Rent and
Additional Rent payable by Tenant to Landlord during the last month of the Term
of this Lease.  The monthly rent payable for such holdover period shall in no
event be construed as a penalty or as liquidated damages for such retention of
possession.  Neither any provision hereof nor any acceptance by Landlord of any
rent after any such expiration or earlier termination shall be deemed a consent
to any holdover hereunder or result in a renewal of this Lease or an extension
of the Term, or any waiver of any of Landlord's rights or remedies with respect
to such holdover.  Notwithstanding any provision to the contrary contained
herein, (a) Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises upon the expiration of the Term of this Lease or upon
the earlier termination hereof or at any time during any holdover and the right
to assert any remedy at law or in equity to evict Tenant and collect damages in
connection with any such holdover, and (b) if Landlord provides Tenant with at
least sixty (60) days prior written notice that Landlord has a signed proposal
or lease from a succeeding arm's length tenant to lease the Premises, and if
Tenant fails to surrender the Premises upon the later of ("Consequential Damages
Date") (i) the date of expiration of such sixty (60) day period, or (ii) thirty
(30) days following the date of expiration or earlier termination of this Lease,
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all claims, demands, actions, proceedings, losses, damages, liabilities,
obligations, penalties, costs and expenses, including, without limitation, all
lost profits and other consequential damages, attorneys' fees, consultants' fees
and court costs incurred or suffered by or asserted against Landlord by reason
of Tenant's failure to surrender the Premises on or before the Consequential
Damages Date in accordance with the provisions of this Lease.
 
ARTICLE 26
 


 
NOTICES
 
All notices which Landlord or Tenant may be required, or may desire, to serve on
the other may be served, as an alternative to personal service, by mailing the
same by registered or certified mail, postage prepaid, or by a reputable
overnight courier service, which provides evidence of delivery, addressed to the
Landlord at the address for Landlord set forth in Item 10 of the Basic Lease
Provisions and to Tenant at the address for Tenant set forth in Item 10 of the
Basic Lease Provisions, or addressed to such other address or addresses as
either Landlord or Tenant may from time to time designate to the other in
writing.  Any notice shall be deemed to have been served at the time the same
was posted.
 
ARTICLE 27
 


 
BROKERS
 
The parties recognize as the broker(s) who procured this Lease the firm(s)
specified in Item 8 of the Basic Lease Provisions and agree that Landlord shall
be solely responsible for the payment of any brokerage commissions to said
broker(s), and that Tenant shall have no responsibility therefor unless written
provision to the contrary has been made a part of this Lease.  If Tenant has
dealt with any other person or real estate broker in respect to leasing,
subleasing or renting space in the Building, Tenant shall be solely responsible
for the payment of any fee due said person or firm and Tenant shall protect,
indemnify, hold harmless and defend Landlord from any liability in respect
thereto.
 
 
37

--------------------------------------------------------------------------------

 
ARTICLE 28
 


 
SIGNAGE RIGHTS
 
28.1 Except to the extent expressly provided in this Article 28, Tenant shall
not (i) place or install (or permit to be placed or installed by any Tenant
Party) any signs, advertisements, logos, identifying materials, pictures or
names of any type on the roof, exterior areas or Common Areas of the Building or
the Project or in any area of the Building, Premises or Project which is visible
from the exterior of the Building or outside of the Premises or (ii) place or
install (or permit to be placed or installed by any Tenant Party) in or about
any portion of the Premises any window covering (even if behind Building
standard window coverings) or any other material visible from outside of the
Premises or from the exterior of the Building.
 
28.2 Subject to compliance with applicable Laws and such Building signage
criteria as Landlord shall apply from time to time and subject to receipt of
Landlord's prior written consent, (a) Landlord shall, at Landlord's sole cost
and expense, (i) install a Building standard suite identification sign adjacent
to the entrance doors of the Premises, (ii) install a Building standard elevator
lobby sign on the twelfth (12th) floor of the Building identifying Tenant and
(iii) provide Tenant with Building-standard listings in the Project lobby and
(b) Tenant may place, at Tenant's sole cost and expense, in any portion of the
inside of the Premises not visible from the exterior of the Building or from
outside of the Premises such identification signage as Tenant shall desire.  All
signage described in this Article 28 shall be treated as Tenant's personal
property under the provisions of Section 10.5 with respect to Tenant's
obligation at the expiration or early termination of this Lease.
 
28.3 Subject to this Section 28.3, Landlord shall install, coordinate the
installation of, and/or cause to be installed by its sign vendor/contractor, at
Tenant's sole cost and expense not to exceed Fifty Thousand Dollars
($50,000.00), one (1) sign containing Tenant's name (but no logo) at the top of
the Building in a location facing the 55 freeway ("Signage").  The graphics,
text, materials, size, color, design, lettering, lighting (if any),
specifications and exact location of the Signage (collectively, the "Signage
Specifications") shall be subject to the prior written approval of Landlord and
Tenant, which approval shall not be unreasonably withheld.  In addition, the
Signage and all Signage Specifications therefore shall be subject to Tenant's
receipt of all required governmental permits and approvals, shall be subject to
all applicable governmental laws and ordinances, and all covenants, conditions
and restrictions affecting the Project.  Tenant hereby acknowledges that,
notwithstanding Landlord's approval of the Signage and/or the Signage
Specifications therefor, Landlord has made no representations or warranty to
Tenant with respect to the probability of obtaining such approvals and permits,
but has no knowledge of any prohibition or restriction which would prevent such
approvals or permits from being obtained.  In the event Tenant does not receive
the necessary permits and approvals for the Signage, Tenant's and Landlord's
rights and obligations under the remaining provisions of this Lease shall not be
affected.  The cost of installation of the Signage, as well as all costs of
design and construction of such Signage and all other costs associated with such
Signage, including, without limitation, permits, maintenance and repair, shall
be the sole responsibility of Tenant (except that Tenant may use any available
portion of Relocation Cap Amount as set forth in Section 30.28
below).  Notwithstanding anything to the contrary contained herein, in the event
that at any time during the Term of this Lease after the second (2nd)
anniversary of the Commencement Date (or any Extension Term, if applicable),
Tenant fails to occupy at least 20,000 rentable square feet in the Project,
Tenant's right to the Signage shall thereupon terminate and Landlord shall
remove such Signage as provided in this Section 28.3 below.  The rights to the
Signage shall be personal to the Original Tenant and any Affiliated Assignee and
may not be otherwise transferred; provided, however, in no event may the name on
the Signage be changed by Tenant or such Affiliated Assignee without the prior
written reasonable approval of Landlord.  Should the Signage require maintenance
or repairs as determined in Landlord's reasonable judgment, Landlord shall have
the right to provide written notice thereof to Tenant and shall deliver an
estimate for the repair cost to Tenant.  Upon Tenant's reasonable approval (or
if Tenant fails to reasonably disapprove within five (5) business days
thereafter), Landlord shall cause such repairs and/or maintenance to be
performed within thirty (30) days after receipt of such notice from Landlord at
Tenant's sole cost and expense  (except that Tenant may use any available
portion of Relocation Cap Amount as set forth in this Section 30.28
below).  Landlord shall have the right to cause such work to be performed and to
charge Tenant, as Additional Rent, for the actual cost of such work.  Upon the
expiration or earlier termination of this Lease (or the termination of Tenant's
Signage right as described above), Landlord shall, at Tenant's cost and expense,
cause the Signage to be removed from the exterior of the Building and shall
cause the exterior of the Building to be restored to the condition existing
prior to the placement of such Signage.  Within thirty (30) days following the
expiration or earlier termination of this Lease, all costs and expenses incurred
by Landlord in so performing such work shall be reimbursed by Tenant to Landlord
within thirty (30) days after Tenant's receipt of invoice therefor.  The
immediately preceding sentence shall survive the expiration or earlier
termination of this Lease.  Any signs, notices, logos, pictures, names or
advertisements which are installed and that have not been individually approved
by Landlord may be removed without notice by Landlord at the sole expense of
Tenant.
 
 
38

--------------------------------------------------------------------------------

 
ARTICLE 29
 


 
FINANCIAL STATEMENTS
 
At any time during the Term, Tenant shall, upon ten (10) days' prior notice from
Landlord, provide Landlord with then current financial statements and financial
statements for each of the two (2) years prior to the then current calendar year
for Tenant.  Such statements shall be prepared in accordance with generally
accepted accounting principles, consistently applied, and shall be audited by an
independent certified public accountant.
 
ARTICLE 30
 


 
MISCELLANEOUS
 
30.1 Entire Agreement.  This Lease, together with all Exhibits attached hereto,
contains all of the agreements and understandings relating to the leasing of the
Premises and the obligations of Landlord and Tenant in connection with such
leasing.  Landlord has not made, and Tenant is not relying upon, any warranties,
or representations, promises or statements made by Landlord or any agent of
Landlord, except as expressly set forth herein.  This Lease supersedes any and
all prior agreements and understandings between Landlord and Tenant and alone
expresses the agreement of the parties.
 
30.2 Amendments.  This Lease shall not be amended, changed or modified in any
way unless in writing executed by Landlord and Tenant.  Landlord shall not have
waived or released any of its rights hereunder unless in writing and executed by
the Landlord.
 
30.3 Successors.  Except as expressly provided herein, this Lease and the
obligations of Landlord and Tenant contained herein shall bind or inure to the
benefit Landlord and Tenant and their respective successors and assigns,
provided this clause shall not permit any Transfer by Tenant contrary to the
provisions of Article 15.
 
30.4 Intentionally Omitted.
 
30.5 Force Majeure.  Landlord shall incur no liability to Tenant with respect
to, and shall not be responsible for any failure to perform, any of Landlord's
obligations hereunder if such failure is caused by any reason beyond the control
of Landlord including, but not limited to, strike, labor trouble, permit delay,
governmental rule, regulations, ordinance, statute or interpretation, or by
fire, earthquake, civil commotion, acts of terrorism, or failure or disruption
of utility services ("Force Majeure Delays").  The amount of time for Landlord
to perform any of Landlord's obligations shall be extended by the amount of time
Landlord is delayed in performing such obligation by reason of any Force Majeure
Delays whether similar to or different from the foregoing types of occurrences.
 
30.6 Survival of Obligations.  Any obligations of Tenant accruing prior to the
expiration of this Lease shall survive the termination of this Lease, and Tenant
shall promptly perform all such obligations whether or not this Lease has
expired.
 
30.7 Light and Air.  No diminution or shutting off of any light, air or view by
any structure now or hereafter erected shall in any manner affect this Lease or
the obligations of Tenant hereunder, or increase any of the obligations of
Landlord hereunder.
 
30.8 Governing Law.  This Lease shall be governed by, and construed in
accordance with, the laws of the state of California.
 
30.9 Prohibition Against Recording.  Neither this Lease nor any memorandum,
affidavit or other writing with respect thereto shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant.
 
 
39

--------------------------------------------------------------------------------

 
30.10 Severability.  In the event any provision of this Lease is found to be
unenforceable, the remainder of this Lease shall not be affected, and any
provision found to be invalid shall be enforceable to the extent permitted by
law.  The parties agree that in the event two different interpretations may be
given to any provision hereunder, one of which will render the provision
unenforceable, and one of which will render the provision enforceable, the
interpretation rendering the provision enforceable shall be adopted.
 
30.11 Captions.  All captions, headings, titles, numerical references and
computer highlighting are for convenience only and shall have no effect on the
interpretation of this Lease.
 
30.12 Interpretation.  Tenant acknowledges that it has read and reviewed this
Lease and that it has had the opportunity to confer with counsel in the
negotiation of this Lease.  Accordingly, this Lease shall be construed neither
for nor against Landlord or Tenant, but shall be given a fair and reasonable
interpretation in accordance with the meaning of its terms and the intent of the
parties.
 
30.13 Independent Covenants.  Each covenant, agreement, obligation or other
provision of this Lease to be performed by Tenant are separate and independent
covenants of Tenant, and not dependent on any other provision of this Lease.
 
30.14 Number and Gender.  All terms and words used in this Lease, regardless of
the number or gender in which they are used, shall be deemed to include the
appropriate number and gender, as the context may require.
 
30.15 Time is of the Essence.  Time is of the essence of this Lease and the
performance of all obligations hereunder.
 
30.16 Joint and Several Liability.  If Tenant comprises more than one person or
entity, or if this Lease is guaranteed by any party, all such persons shall be
jointly and severally liable for payment of rents and the performance of
Tenant's obligations hereunder.
 
30.17 No Offer to Lease.  The submission of this Lease to Tenant or its Broker
or other agent, does not constitute an offer to Tenant to lease the
Premises.  This Lease shall have no force and effect until it is executed and
delivered by Tenant and Landlord.
 
30.18 Choice of Laws.  Tenant hereby submits to local jurisdiction in the State
of California and agrees that any action involving a dispute pertaining to this
Lease shall be instituted in the State of California and that each party shall
have personal jurisdiction over the other for any such action brought in the
State of California.
 
30.19 Rights Reserved by Landlord.  Landlord reserves the following rights
exercisable without notice (except as otherwise expressly provided to the
contrary in this Lease) and without being, deemed an eviction or disturbance of
Tenant's use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent: (i) to change the name or street address of the
Building and/or the Project; (ii) to install, affix and maintain all signs on
the exterior and/or interior of the Building and/or the Project; (iii) to
designate and/or approve prior to installation, all types of signs, window
shades, blinds, drapes, awnings or other similar items, and all internal
lighting that may be visible from the exterior of the Premises and,
notwithstanding the provisions of Article 10, the design, arrangement, style,
color and general appearance of the portion of the Premises visible from the
exterior, and contents thereof, including, without limitation, furniture,
fixtures, signs, art work, wall coverings, carpet and decorations, and all
changes, additions and removals thereto, shall, at all times have the appearance
of premises having the same type of exposure and used for substantially the same
purposes that are generally prevailing in first class office buildings in the
area.  Any violation of this provision shall be deemed a material breach of this
Lease; (iv) to change the arrangement of entrances, doors, corridors, elevators
and/or stairs in the Building and/or the Project, provided no such change shall
materially adversely affect access to the Premises; (v) to grant any party the
exclusive right to conduct any business or render any service in the Building or
in the Project, provided such exclusive right shall not operate to prohibit
Tenant from using the Premises for the purposes permitted under this Lease;
(vi) to prohibit the placement of vending or dispensing machines of any kind in
or about the Premises other than for use by Tenant's employees; (vii) to
prohibit the placement of video or other electronic games in the Premises;
(viii) to close the Building after normal business hours, except that Tenant and
its employees and invitees shall be entitled to admission at all times under
such rules and regulations as Landlord prescribes for security purposes; (ix) to
install and maintain pipes, ducts, conduits, wires and structural elements
located in the Premises which serve other parts or other tenants of the Building
and/or the Project; and (x) to retain at all times master keys or pass keys to
the Premises.
 
 
40

--------------------------------------------------------------------------------

 
30.20 Authority.  If Tenant signs as a corporation or a partnership, each of the
persons executing this Lease on behalf of Tenant does hereby covenant and
warrant that Tenant is a duly authorized and existing entity, that Tenant has
and is qualified to do business in California, that Tenant has full right and
authority to enter into this Lease, and that each of both of the persons signing
on behalf of Tenant are authorized to do so.  Upon Landlord's request, Tenant
shall provide Landlord with evidence reasonably satisfactory to Landlord
confirming the foregoing covenants and warranties.  The person executing this
Lease on behalf of Landlord hereby covenants and warrants that Landlord has full
right and authority to enter into this Lease and that the person signing on
behalf of Landlord is authorized to do so.
 
30.21 Transportation Management.  Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
 
30.22 Renovation of the Project.  Tenant acknowledges that portions of the
Project may be under construction following Tenant's occupancy of the Premises,
and that such construction may result in levels of noise, dust, obstruction of
access, etc. which are in excess of that present in a fully constructed
project.  Tenant acknowledges and agrees that Landlord may alter, remodel,
improve and/or renovate (collectively, the "Renovation Work") the Building,
Premises, and/or the Project, and in connection with any Renovation Work,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building, or the Project, restrict access to portions of the
Project, including portions of the Common Areas, or perform work in the Building
and/or the Project.  Tenant hereby agrees that such Renovation Work and
Landlord's actions in connection with such Renovation Work shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent, except as otherwise provided herein.  Landlord shall have no
responsibility or liability to Tenant for any injury to or interference with
Tenant's business arising from any such Renovation Work, and Tenant shall not be
entitled to any damages from Landlord for loss of use of the Premises, in whole
or in part, or for loss of Tenant's personal property or improvements, resulting
from the Renovation Work or Landlord's actions in connection therewith or for
any inconvenience occasioned by such Renovation Work or Landlord's actions in
connection therewith, except as otherwise provided herein.  Notwithstanding
anything to the contrary contained herein, Landlord shall use commercially
reasonable efforts to cause such Renovation Work to not materially and adversely
affect Tenant's use of or access to the Premises, Building or Parking Facilities
and shall diligently complete the same.
 
30.23 No Partnership or Joint Venture.  Nothing contained in this Lease shall be
deemed or construed to create the relationship of principal and agent, or
partnership, or joint venturer, or any other relationship between Landlord and
Tenant other than landlord and tenant.
 
30.24 Right to Lease.  Landlord reserves the absolute right to lease space in
the Project and to create such other tenancies in the Project as Landlord, in
its sole business judgment, shall determine is in the best interests of the
Project.  Landlord does not represent and Tenant does not rely upon any specific
type or number of tenants occupying any space in the Building and/or the Project
during the Term of this Lease.
 
30.25 Good Faith.  Except (i) for matters for which there is a standard of
consent or discretion specifically set forth in this Lease, (ii) matters which
could have an adverse effect on the Building's HVAC system, plumbing system,
electrical system, or life safety or similar systems, or which could affect the
exterior appearance of the Building, or (iii) matters covered by Article 4
(Additional Rent), Article 11 (Indemnification and Insurance), or Article 16
(Defaults and Remedies) of this Lease (collectively, the "Excepted Matters"),
any time the consent of Landlord or Tenant is required under this Lease, such
consent shall not be unreasonably withheld or delayed, and, except with regard
to the Excepted Matters, whenever this Lease grants Landlord or Tenant the right
to take action, exercise discretion, establish rules and regulations or make an
allocation or other determination, Landlord and Tenant shall act reasonably and
in good faith.
 
30.26 Counterparts.  This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.
 
30.27 OFAC.  Tenant represents and warrants that neither Tenant nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents, is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control ("OFAC") of the Department of the Treasury (including
those named on OFAC's Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.
 
30.28 Relocation Costs.  Landlord hereby agrees to reimburse Tenant for costs up
to One Hundred Six Thousand Nine Hundred Eighty-Five Dollars ($106,985.00)
("Relocation Cap Amount") that Tenant actually incurs in (collectively,
"Relocation Costs") (i) relocating from Tenant's current office space to the
Initial Premises and Must Take Space, (ii) purchasing and installing data and
telecommunications cabling in the Initial Premises and Must Take Space,
(iii) designing, installing, construction, permit costs, maintenance and repair
regarding the Signage, and (iv) purchasing and installing furniture, fixtures
and equipment in the Initial Premises and Must Take Space.  Landlord shall
reimburse Tenant for Relocation Costs actually incurred by Tenant within thirty
(30) days after the later to occur of (i) Landlord's receipt of invoices
evidencing Tenant's Relocation Costs and (ii) the Commencement Date.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
41

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Lease is hereby executed as of the Effective Date.

 
LANDLORD:
 
AG/LPC GRIFFIN TOWERS, L.P.,
a Delaware limited partnership
 
By:           AG Core Plus II Griffin Towers GP, L.L.C.,
a Delaware limited liability company, its
general partner
 
By:AG Real Estate Manager, Inc.,
a Delaware corporation, its manager
 
By:    /s/ Louis Friedel                                              
Name: Louis Friedel
Title:  Vice President
 
TENANT:
 
THE ULTIMATE SOFTWARE GROUP, INC.,
a Delaware corporation
By: /s/ Robert J. Manne
Name: Robert J. Manne
Its: Senior Vice President/General Counsel

 



 
42

--------------------------------------------------------------------------------

 

EXHIBIT "A-1"
 
 
DEPICTION OF THE INITIAL PREMISES
 


                                                                                                                    
Depiction of Initial Premises [graphic_1.gif]                 

 
43

--------------------------------------------------------------------------------

 


EXHIBIT "A-2"
 
 
DEPICTION OF THE MUST TAKE SPACE
 


 
Depiction of The Must Take Space [graphic_2.gif]
 



 
44

--------------------------------------------------------------------------------

 

EXHIBIT "A-3"
 
 
DEPICTION OF THE PREMISES
 


 


 


 
Depiction of the Premises [graphic_3.gif]
 



 
45

--------------------------------------------------------------------------------

 

EXHIBIT "A-4"
 
 
DEPICTION OF THE FIRST REFUSAL SPACE
 
Depiction of The First Refusal [graphic_4.gif]



 
46

--------------------------------------------------------------------------------

 

EXHIBIT "B"
 
 
NOTICE OF LEASE TERM DATES
 
To:           _______________________
_______________________
_______________________
_______________________
 
 
Re:
Office Lease dated ______________ __, 2011 between AG/LPC Griffin Towers, L.P.,
a Delaware limited partnership ("Landlord"), and The Ultimate Software Group,
Inc., a Delaware corporation ("Tenant") concerning the twelfth (12th) floor of
the office building located at 5 Hutton Centre Drive, Santa Ana, California.

 
Ladies and Gentlemen:
 
In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:
 
1.           The Premises are substantially completed, and the Term shall
commence on or has commenced on _________________ for a term of __________ (___)
months ending on __________________.
 
2.           Rent commenced to accrue on _____________, in the amount of
$_____________.
 
3.           If the Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment.  Each billing thereafter,
with the exception of the final billing, shall be for the full amount of the
monthly installment as provided for in the Lease.
 
4.           Your rent checks should be made payable to AG/LPC Griffin Towers,
L.P., Lockbox: AG/LPC Griffin Towers, L.P., P.O. Box 749474, Los Angeles,
CA  90074-9474.
 
"Landlord":



 
AG/LPC Griffin Towers, L.P.,
a Delaware limited partnership
 
By:                                                                
Name:                                                                           
 
Title:                                                                

 


 
Agreed to and Accepted as
 
of _______________, 20__.
 
"Tenant":
 
THE ULTIMATE SOFTWARE GROUP, INC.,
 
a Delaware corporation
 
By:
 

 
Name:
 

 
Its:
 

 



 
47

--------------------------------------------------------------------------------

 

EXHIBIT "C"
 
 
[GRIFFIN TOWERS]
 
WORK LETTER
 
THIS WORK LETTER (this "Work Letter") is attached as Exhibit "C" to that certain
Office Lease dated concurrently herewith (the "Lease") by and between AG/LPC
GRIFFIN TOWERS, L.P., a Delaware limited partnership ("Landlord") and THE
ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation ("Tenant").  All
capitalized terms used herein not otherwise defined herein shall have the
meanings attributed to such terms in the Lease.  Landlord and Tenant acknowledge
and agree that Landlord shall design and construct the Tenant Improvements
pursuant to this Work Letter in the Initial Premises and Must Take Space
concurrently even though the Must Take Commencement Date for the Must Take Space
will occur following the Commencement Date of the Initial
Premises.  Consequently, notwithstanding anything to the contrary in the Lease,
all references in this Work Letter to the Premises, shall mean collectively the
Initial Premises and the Must Take Space.
 
SECTION 1
 


 
PREPARATION OF THE CONSTRUCTION DRAWINGS
 
1.1           Landlord's Architect and the Engineers. Landlord shall engage
(a) Gensler as the interior architect ("Landlord's Architect") to prepare the
Construction Drawings (defined below) for the Premises based upon the Final
Space Plan (defined in Section 1.3, below) and (b) engineering consultants
selected by Landlord (the "Engineers") to prepare all engineering plans and
drawings for the structural, mechanical, electrical, plumbing, HVAC, life
safety, and sprinkler work relating to the Tenant Improvements for the Premises.
 
1.2           Intentionally Deleted.
 
1.3           Final Working Drawings.  Based upon that certain final space plan
for all Tenant Improvements in the Premises ("Final Space Plan") attached hereto
as Exhibit "C-1", Landlord shall cause the Architect and the Engineers to
complete and deliver to Tenant for Tenant's reasonable approval four (4) copies
of complete fully coordinated architectural and (to the extent required)
structural, mechanical, electrical and plumbing working drawings and
specifications for the Tenant Improvements for the Premises in a form which is
sufficiently complete to allow all subcontractors to bid on the work shown
therein and to obtain all applicable Permits therefor, if any (defined below)
(collectively, the "Final Working Drawings").  Tenant shall, within five (5)
business days after Tenant receives the Final Working Drawings, either (i)
approve the Final Working Drawings, or (ii) reasonably disapprove and return the
same to Landlord with Tenant's reasonably requested Changes.  If Tenant
reasonably disapproves the Final Working Drawings, then Landlord shall cause
Landlord's Architect to make all such reasonable Tenant requested Changes
thereto required to satisfy Tenant's reasonably requested Changes and shall
resubmit to Tenant such Final Working Drawings, with the foregoing procedure to
be repeated until the Final Working Drawings for the Premises are ultimately
approved by Tenant (as so approved, the "Approved Working Drawings").  The
Approved Working Drawings for the Premises and all parts or components thereof
are sometimes referred to herein as the "Construction Drawings."
 
1.4           Changes in the Final Space Plan and Approved Working
Drawings.  Other than as to changes that may be required by the governmental
entity(ies) having jurisdiction over same, no changes, modifications or
alterations in either the Final Space Plan or the Approved Working Drawings or
in the Tenant Improvements for the Premises contemplated thereby (a "Change")
may be made by Tenant without the prior written consent of Landlord; provided,
however, that Landlord may withhold its consent in its sole discretion to any
Change which in Landlord's judgment are unreasonable or would directly or
indirectly delay Substantial Completion (defined below) of the Tenant
Improvements.  Tenant acknowledges and agrees that Tenant shall bear the cost of
any Tenant requested Change.
 
1.5           The Tenant Improvements; Standards for Approval.  The term "Tenant
Improvements" means all improvements, fixtures and equipment to be permanently
affixed to the Premises pursuant to this Work Letter including, without
limitation, all finishes, floor coverings, wall coverings, ceiling coverings,
glass partitions, bathroom fixtures and base boards that are Landlord's
responsibility under this Work Letter plus the construction of a new corridor on
the twelfth (12th) floor of the Building and the remodel of the elevator lobby
on the twelfth (12th) floor as both are more particularly depicted on the Final
Space Plan.  Any approval or consent of Landlord hereunder with respect to any
portion or component of the Construction Drawings or the Tenant Improvements
shall be granted or withheld on the basis of such standards as Landlord shall
establish in good faith from time to time, so long as same are customary in the
industry and are communicated to Tenant in writing in advance.
 
 
48

--------------------------------------------------------------------------------

 
SECTION 2
 


 
COST OF THE TENANT IMPROVEMENTS
 
2.1           Allocation of Costs. Landlord shall bear all Tenant Improvement
Costs (defined below) to construct pursuant to the Final Space Plan together
with the Landlord alternate items set forth on Exhibit "C-2"; provided, however,
that Tenant shall bear the cost of any Tenant requested Change other than for
any change as required in order to comply with a governmental requirement to
construct the Tenant Improvements pursuant to the Final Space Plan or other
changes not within the reasonable control of Tenant required to construct the
Tenant Improvements pursuant to the Final Space Plan.  Notwithstanding any
provision of this Work Letter to the contrary, Landlord shall have no obligation
hereunder to make any payments or disbursements, or incur any obligation to make
any payment or disbursement in connection with any Tenant requested Change.
 
2.2           Payment of Costs Related to Tenant Requested Changes.
 
(a)           Prior to commencement of performance of any Tenant requested
Change and not later than five (5) business days following Landlord's written
request therefor, Tenant shall pay in cash in full Landlord's reasonable
estimate of the net increase in the Tenant Improvement Costs, if any, expected
by Landlord to result from such Change ("Estimated Change Related Costs").  Any
failure by Tenant to pay in cash in full any such Estimated Change Related Costs
to Landlord within such five (5) business day period shall be deemed a Tenant
Delay (defined below).  Notwithstanding anything in this Work Letter or the
Lease to the contrary, (i) Landlord shall have the right to discontinue its
performance of the Tenant Improvements until such time as Tenant complies with
the requirements of this Section 2.2(a) and (ii) Landlord shall not be liable to
Tenant for any additional costs, lost profits, lost economic opportunities or
any form of consequential damage which may result from any such discontinuance
by Landlord under this Section 2.2(a).
 
(b)           Following final completion of the Tenant Improvements, Landlord
shall reconcile the actual cost of all Tenant requested Changes (the "Actual
Change Related Costs") with the total of all Estimated Change Related Costs paid
by Tenant to Landlord pursuant to Section 2.2(a), above.  If the total Actual
Change Related Costs exceeds the Estimated Change Related Costs previously paid
by Tenant to Landlord, Tenant shall pay in cash to Landlord the amount of the
excess within five (5) business days of Landlord�s written request therefor.  If
the Actual Change Related Costs is less than the Estimated Change Related Costs
previously paid by Tenant to Landlord, then Landlord shall promptly, and in no
event less than fifteen (15) business days, return the amount of such excess
Estimated Change Related Costs to Tenant.
 
2.3           Selection of the Contractor and Preparation of the Bid
Estimates.  Landlord shall submit the Approved Working Drawings for the Premises
to a general contractor (the "Contractor") selected by Landlord.  Landlord shall
have the right to require that the Contractors and any subcontractors hired by
Landlord be union labor.
 
 
49

--------------------------------------------------------------------------------

 
SECTION 3
 


 
CONSTRUCTION
 
3.1           Permits.  Landlord may cause Landlord�s Architect and the
Engineers to submit the Approved Working Drawings to the appropriate
governmental entities and otherwise apply for all applicable building and other
permits and approvals (collectively, "Permits") (if any) necessary or required
for the Contractor to commence, perform and fully complete the construction of
the Tenant Improvements (and to permit Tenant to legally occupy the
Premises).  Neither Landlord nor any Landlord Party shall have any obligation or
liability to Tenant if any Permit (including, without limitation, any building
permit, certificate of occupancy, or equivalent) is not timely or otherwise
issued.
 
3.2           Landlord's Retention of the Contractor.  Landlord shall
independently retain the Contractor selected pursuant to Section 2.3 to
construct the Tenant Improvements in accordance with the Approved Working
Drawings pursuant to a construction contract form as Landlord shall reasonably
determine.  Landlord reserves the right to designate the subcontractor or
subcontractors to perform particular trades (or components of) the Tenant
Improvements such as fire/life safety, HVAC, structural and electrical
work.  Landlord reserves the absolute right, without the need for consultation
with or the consent of Tenant, to terminate the Contractor for nonperformance
(as determined in good faith by Landlord) and in such case Landlord may select
another Contractor (or another Contractor reasonably approved by Tenant) to
complete the Tenant Improvements.  Landlord shall cause the Contractor to
construct the Tenant Improvements in accordance with all applicable codes, laws
and/or ordinances and in accordance with the Construction Drawings, and shall
cause the same to be constructed in a good and workmanlike manner.  Effective
upon completion of the Tenant Improvements, Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to the Tenant Improvements,
and Tenant hereby waives all claims against Landlord relating to, or arising out
of the construction of, the Tenant Improvements.
 
3.3           Condition of Base Building.
 
(a)           Landlord shall be responsible as of the date of Substantial
Completion of the Tenant Improvements to cause (i) the electrical Base Building
System (defined below) and the HVAC Base Building System to be delivered in
working condition to the Premises as built out pursuant to the Final Space Plan
and (ii) the plumbing Base Building System to be delivered in working condition
to the Building floor(s) upon which the Premises are located.
 
(b)           Subject to Landlord's ongoing repair and maintenance obligations,
the base building work and base building systems and equipment with respect to
the Premises and the Building, as customarily defined by Landlord ("Base
Building" and "Base Building Systems," respectively) shall, subject to the
provisions of Section 3.3(a), be provided to Tenant in good condition.
 
 
50

--------------------------------------------------------------------------------

 
SECTION 4
 


 
SUBSTANTIAL COMPLETION
 
4.1           Substantial Completion.  For purposes of this Lease, "Substantial
Completion" of the Premises shall occur upon the substantial completion of
construction of the Tenant Improvements pursuant to the Approved Working
Drawings (as reasonably determined by Landlord�s Architect), and as evidenced by
a "signoff" on the building permit card by an inspector of the City of Santa Ana
(and the issuance of a certificate of occupancy or temporary certificate of
occupancy or their equivalent if so required by the governmental entity having
jurisdiction over same), with the exception of any punchlist items (which
Landlord shall remedy promptly thereafter as set forth in Section 5.6 below) and
any tenant fixtures, work-stations, built-in furniture, or equipment to be
installed by Tenant or under the supervision of Contractor.
 
4.2           Time Deadlines.  Landlord shall use its commercially reasonable,
good faith efforts to deliver Substantial Completion of the Premises to Tenant
by June 1, 2011, whereupon commencement of the Lease shall occur on June 10,
2011 or the commencement of business by Tenant in the Premises, whichever is
earlier.  In the event same cannot be delivered by June 1, 2011, then Landlord
shall use commercially reasonable efforts to deliver Substantial Completion of
the Premises by August 1, 2011, and Tenant shall not be required to accept
delivery of the Premises prior to August 1, 2011, whereupon commencement of the
Lease shall occur on August 10, 2011 or the commencement of business by Tenant
in the Premises, whichever is earlier.  In the event Substantial Completion
occurs after August 1, 2011, the Commencement Date shall be ten (10) days after
Substantial Completion of the Premises (or commencement of business by Tenant in
the Premises if earlier) but Landlord and Tenant agree that the Lease shall not
commence (unless Tenant commences business from the Premises) during the periods
that Tenant cannot move in, which periods are from September 25, 2011 through
November 15, 2011 and December 20, 2011 through February 5, 2012, it being
acknowledged and agreed by Landlord that Tenant shall require access to the
Premises for ten (10) days from Substantial Completion in order to perform and
complete its interior improvements and Tenant's completion of its interior
improvements shall not constitute "commencement of business" by Tenant.  These
restrictive move in dates shall not constitute a Tenant Delay nor a violation of
any Time of the Essence provision.  Tenant shall use its best, good faith,
efforts and all due diligence to cooperate with Landlord, Landlord's Architect
and the Contractor to complete all phases of the Construction Drawings and the
permitting process and to receive the Permits, and to achieve Substantial
Completion as soon as possible, and, in that regard, shall meet with Landlord on
a scheduled basis to be determined by Landlord, to discuss Landlord's progress
in connection with the same.
 
4.3           Tenant Delays.  A "Tenant Delay" shall mean any delay in the
Substantial Completion of the Premises as a direct, indirect, partial, or total
result of any act or omission of Tenant or any of Tenant's Agents, including,
without limitation, any of the following:  (a) Tenant's failure to timely
approve any matter requiring Tenant's approval hereunder; (b) any breach by
Tenant of the provisions of this Work Letter or of the Lease; (c) any Tenant
request for a Change; (d) any requirement of Tenant for materials, components,
finishes or improvements which are not available within a commercially
reasonable period, if same  are different from, or not included in, the Building
Standards; (e) changes to the Base Building and/or Base Building Systems
required by the Approved Working Drawings; and (f) failure to pay in cash in
full any portion of any Estimated Change Related Costs in accordance with
Section 2.2(a) within the time periods specified in Section 2.2(a).
 
4.4           Tenant Improvement Costs.  "Tenant Improvement Costs" means all
costs, charges and expenses incurred in connection with, or related to, the
Tenant Improvements, including but not limited to the following:  (i) the fees
of the Landlord's Architect and the Engineers, (ii) all fees and costs incurred
by, and the cost of documents and materials supplied by, Landlord and Landlord's
consultants in connection with the preparation and review of the Construction
Drawings; (iii) the cost of any Changes in or to the Base Building (or Base
Building Systems) when such Changes are required by the Construction Drawings;
(iv) the cost of any Changes to the Construction Drawings or the Tenant
Improvements required by Laws; (v) all costs of (or relating to) construction of
the Tenant Improvements (without regard to the amount of the Contractor's bid
for the Tenant Improvements or Landlord's estimate of total Tenant Improvement
Costs), including, without limitation, testing and inspection costs, trash
removal costs, parking fees, after-hours utilities usage, and contractors' fees
and general conditions; (vi) plan check, permit fees, license fees, Title 24
fees and use taxes; and (vii) the cost of installing Building Standard window
coverings.
 
4.5           Building Standards.  Landlord has established (or may establish in
the future) Building Standards for the components to be used in the construction
of the Tenant Improvements in the Premises ("Building Standards").  The quality
of all Tenant Improvements shall be equal to or of greater quality than the
quality specifications of the Building Standards, provided, however that
Landlord may, at Landlord's option, require the Tenant Improvements to comply
with specific Building Standards.  Landlord reserves the right to promulgate,
establish, modify, delete from, and make other reasonable changes to the
Building Standards from time to time.  Landlord acknowledges and agrees that the
use of Sherwin Williams Duration for paint and Armstrong Dune #1772 in prelude
15/16th grid for acoustical ceiling are approved materials to be used in the
Tenant Improvements and the use of such materials shall not be considered a
Change and thus no incremental cost for Actual Change Related Costs shall be
charged to the Tenant for use of such finishes.
 
 
51

--------------------------------------------------------------------------------

 
SECTION 5
 


 
GENERAL PROVISIONS
 
5.1           Tenant's Entry into the Premises Prior to Substantial
Completion.  Provided that Tenant and Tenant's Agents do not interfere in any
respect with Contractor's work (or performance of the Tenant Improvements) in
the Building and the Premises, Landlord shall allow Tenant reasonable access to
the Premises prior to the Substantial Completion for the purpose of Tenant
installing over standard equipment or fixtures (including Tenant's data and
telephone equipment).  Not less than five (5) business days prior to Tenant�s
entry as permitted by the terms of this Section 5.1, Tenant shall submit a
schedule to Landlord and Contractor, for their approval, which schedule shall
detail the timing and purpose of Tenant's entry and the particular Tenant's
Agents involved, and a copy of any governmental permits and approvals required
in connection therewith.  Tenant shall indemnify, protect, defend and hold
Landlord harmless from and against any Claims, Damages and Costs resulting in
any way from any such entry.
 
5.2           Tenant's Representative.  Tenant has designated John Stauffer as
its sole representative with respect to the matters set forth in this Work
Letter, who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Work Letter.
 
5.3           Landlord's Representative.  Landlord has designated Courtney Parks
as its sole representative with respect to the matters set forth in this Work
Letter who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Work Letter.
 
5.4           Tenant's Agents and Construction Matters.  All consultants,
subcontractors, laborers, materialmen, and suppliers retained directly by Tenant
(collectively, "Tenant's Agents") shall conduct their activities in and around
the Premises, Building and the Project in a harmonious relationship with all
other subcontractors, laborers, materialmen and suppliers at the Premises,
Building and Project and, if required by Landlord, all subcontractors, laborers,
materialmen, and suppliers retained directly by Tenant shall all be union labor
in compliance with the master labor agreements existing between trade unions and
the Southern California Chapter of the Associated General Contractors of
America.  Subject to the provisions of this Work Letter, Tenant shall (a) timely
pay in full all charges of each Tenant's Agents, (b) on demand from Landlord,
eliminate of record and satisfy in full all mechanics liens, stop notices as
similar liens or encumbrances on the Building asserted or filed by any Tenant's
Agent, (c) prior to any entry into the Building by Tenant or any Tenant's Agent,
evidence, in form satisfactory to Landlord, compliance in full with Landlord's
insurance requirements, and (d) indemnify, defend, protect and hold Landlord
harmless from any Claims, Damages and Costs asserted against or incurred by
Landlord in connection with any act of negligence or omission of any Tenant's
Agent in or about the Building or the Premises or otherwise related to the
Premises.  Tenant shall comply in full (and shall cause each of its Tenant's
Agents to comply in full) with such construction rules and regulations as
Landlord shall adopt from time to time.  Effective upon completion of the Tenant
Improvements, Landlord hereby assigns to Tenant all warranties and guaranties by
Contractor relating to the Tenant Improvements, and Tenant hereby waives all
claims against Landlord relating to, or arising out of the construction of, the
Tenant Improvements.
 
5.5           Time of the Essence in This Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord's sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.  Except where specific time
periods are specified herein, all references to a "reasonable period" contained
in this Work Letter shall mean a reasonable amount of time to respond to the
request or submission in question, taking into consideration all of the
circumstances reasonably related to the amount of time required, assuming
reasonable diligence; provided, however, in no case shall such period ever be
less than five (5) business days.
 
5.6           Punchlist.  Concurrently with Landlord's delivery of the Premises
to Tenant, a representative of Landlord and a representative of Tenant shall
perform a walk-through inspection of the Tenant Improvements in the Premises to
identify any "punchlist" items (i.e., minor defects or conditions in such Tenant
Improvements that do not impair Tenant's ability to utilize the Premises for the
purposes permitted hereunder), which items Landlord shall repair or correct no
later than thirty (30) days after the date of such walk-through (unless the
nature of such repair or correction is such that more than thirty (30) days are
required for completion, in which case Landlord shall commence such repair or
correction work within such thirty (30) day period and diligently prosecute the
same to completion).
 



 
52

--------------------------------------------------------------------------------

 
                                           EXHIBIT "C-1"
                                         FINAL SPACE PLAN
                                                                                                               
Final Space Plan [graphic_5.gif]


 
53

--------------------------------------------------------------------------------

 
EXHIBIT "C-2"
 
 
LANDLORD ALTERNATE COSTS
 
                                                                                                                        Landlord
Alternate Costs [graphic_6.gif]
 
54

--------------------------------------------------------------------------------

 

EXHIBIT "D"
 
 
RULES AND REGULATIONS
 
Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.
 
1.           The sidewalks, driveways, entrances, passages, courts, elevators,
vestibules, stairways, corridors or halls shall not be obstructed or used for
any purpose other than ingress and egress.
 
2.           No awnings or other projection shall be attached to the outside
walls of the Project without Landlord's prior written consent.
 
3.           The sashes, sash doors, skylights, windows and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Project shall not be covered or obstructed, nor shall any bottles, parcels or
other articles be placed on the windowsills.  If Tenant desires window
coverings, the same must be of such uniform shape, color, material and make as
may be prescribed by Landlord.  Neither the interior nor the exterior of any
windows shall be coated or otherwise sunscreened without Landlord's prior
written consent.
 
4.           No sign, advertisement or notice shall be exhibited, painted or
affixed by Tenant on any part of, or so as to be seen from the outside of, its
Premises or the Project without Landlord's prior written consent.  In the event
of Tenant's violation of the foregoing, Landlord may remove the same without any
liability and may charge the expense incurred in such removal to Tenant.  All
signs whether on doors, directory tablets or elsewhere, shall be inscribed,
painted or affixed for Tenant by Landlord at the expense of Tenant, and shall be
of a size, color and style acceptable to Landlord.
 
5.           Any vendor providing service in or on the Project including, but
not limited to, furniture delivery vendors and installers, moving companies,
contractors (electricians, plumbers, telecom [phone and data vendors], painters,
mechanical vendors), subcontractors, caterers, office supply vendors, etc. shall
provide Landlord with a Certificate of Insurance with Landlord's then current
requirements, including, but not limited to, Property, General Liability,
Worker's Compensation, Automobile Liability and Excess Liability and will
include Landlord's requirements for Certificate Holder name, Additional Insureds
and a separate Additional Insured Endorsement.  No work will be scheduled, nor
will any vendor obtain access to the Project prior to providing the proper proof
of insurance per the above requirements.
 
6.           Moving and equipment delivery vendors shall provide floor
protection (Masonite) in all common areas that will be traveled in the course of
tenant's furniture move or equipment deliveries.
 
7.           The bulletin board or directory of the Project will be provided
exclusively for the display of the name and location of Tenant only; and
Landlord reserves the right to exclude any other names therefrom, and each and
every name in addition to the name of Tenant placed upon such bulletin board or
directory, shall be subject to Landlord's prior written consent (and if approved
by Landlord, all costs therefor shall be paid by Tenants).  Any such listings or
representations, once installed, shall be subject to relocation or removal upon
Landlord's written request for any reason (except that any such relocations or
removals at Landlord's request, unless such request is based upon Tenant's
breach of the Lease, of which these Rules and Regulations are a part, shall be
paid for by Landlord), and Tenant shall pay for the removal of any such listings
or representations upon its departure from its Premises.
 
8.           All doors opening onto public corridors shall be kept closed,
except when being used for ingress and egress.  Tenant may have entrance doors
open if a magnetic hold-open system has been installed (which installation must
be approved in writing by Landlord), which interfaces with the Building's Fire
Life Safety system.  Under no circumstances shall doors be propped open with any
door stop device.
 
9.           Tenant shall not mark, paint, drill or bore into, cut or string
wires in, lay linoleum or other floor coverings, in, or in any way deface any
part of its Premises or the Project, except with Landlord's prior written
consent and as Landlord may direct.
 
10.           All keys shall be obtained from Landlord.  No additional locks or
bolts of any kind shall be placed upon any of the doors or windows by Tenant,
nor shall any changes be made in existing locks or the mechanisms
thereof.  Tenant must, upon the termination of its tenancy, give to Landlord all
keys pertaining to the Premises and the Project, and in the event of the loss of
any keys so furnished, Tenant shall pay Landlord the cost of replacing same or
changing the lock or locks opened by such lost key(s) if Landlord shall deem it
necessary to make such change.
 
 
55

--------------------------------------------------------------------------------

 
11.           No window or other air conditioning or heating units or other
similar apparatus shall be installed or used by Tenant without Landlord's prior
written consent.
 
12.           The water and wash closets and other plumbing fixtures shall not
be used for any purpose other than those for which they were constructed and no
sweepings, rubbish, rags or other substances shall be thrown therein.  All
damages resulting from any misuse of the fixtures by Tenant or its servants,
employees, agents, visitors or licensees shall be borne by Tenant.
 
13.           All removals from, or carrying in or out of, the Project of any
safes, freight, furniture, heavy or bulky matter of any description, must take
place before or after standard Building operating hours (currently before
7:30 A.M. or after 6:00 P.M. Monday through Friday) or on Saturdays, Sundays and
holidays and must be made upon previous written approval from Landlord and under
its supervision, and the persons employed by Tenant for such work must be
acceptable to Landlord.  Tenant shall be responsible for any damage to the
Premises from any such activity.  Landlord reserves the right to inspect all
safes or other heavy or bulky equipment or articles to be brought into the
Project and to exclude from the Project all such heavy or bulky equipment or
articles, the weight of which may exceed the floor load for which the Project is
designed, or such equipment or articles as may violate any of the provisions of
the Lease of which these Rules and Regulations are a part.  Tenant shall not use
any machinery or other bulky articles in the Premises, even though its
installation may have been permitted, which may cause any noise, or jar, or
tremor to the floors or walks, or which by its weight might cause injury to the
floor of the Project.
 
14.           Neither Tenant nor its servants, employees, agents, visitors or
licensees shall at any time bring or keep upon the Premises any flammable,
combustible or explosive fluid, chemical or substance, except for a reasonable
quantity of such material reasonably necessary for the conduct of Tenant's
business.
 
15.           Tenant's Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of such Premises.  Tenant shall not, without Landlord's prior written
consent, occupy or permit any portion of its Premises to be occupied or used for
the manufacture or sale of liquor or tobacco in any form, or as a barber or
manicure shop, or as an employment bureau.  The Premises shall not be used for
lodging or sleeping or for any immoral or illegal purposes.
 
16.           Tenant shall not make, or permit to be made, any unseemly or
disturbing noises, or disturb or interfere with occupants of the Project or
neighboring buildings or premises or those having business with it by the use of
any musical instrument, radio, phonographs or unusual noise, or in any other
way.  Neither Tenant nor its servants, employees, agents, visitors or licensees
shall throw anything out of doors, windows or skylights or down the passageways.
 
17           No bicycles, vehicles or animals of any kind shall be brought into
or kept in or about Tenant's Premises and no cooking shall be done or permitted
by Tenant in its Premises, except that the preparation of coffee, tea, hot
chocolate and similar items for Tenant, its employees and visitors shall be
permitted provided such activities do not otherwise violate the Lease of which
these Rules and Regulations are part.  Tenant shall not cause or permit any
unusual or objectionable odors to be produced in or emanate from its Premises.
 
18.           There shall not be used in any space, or in the public halls of
the building, any hand trucks except those equipped with rubber tires and side
guards.
 
19.           No vending or coin operated machines shall be placed by Tenant
within the Premises without Landlord's prior written consent.
 
20.           No person shall be employed by Tenant to do janitorial,
maintenance, construction or similar work in any part of said Project without
Landlord's prior written consent.  Any person employed by Tenant to do
janitorial, maintenance or similar work with Landlord's consent shall, while in
the Project, be subject to and under the control and direction of Landlord or
its agent or representative (but not as an agent or servant of Landlord) and
Tenant shall be responsible for all acts of such persons.
 
21.           Landlord shall have the right to prohibit any advertising by
Tenant which, in Landlord's opinion, tends to impair the reputation of the
Project or its desirability as an office building, and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.
 
 
56

--------------------------------------------------------------------------------

 
22.           Canvassing, soliciting and peddling in the Project are prohibited
and Tenant shall cooperate to prevent same.
 
23.           Landlord reserves the right to control access to the Project by
all persons after reasonable hours of generally recognized business days and at
all hours on Sundays and legal holidays.  Tenant shall be responsible for all
persons for whom it requests after hours access and shall be liable to Landlord
for all acts of such persons.  Landlord assumes no responsibility and shall not
be liable for any damage resulting from the admission of any unauthorized person
to the Project.
 
24.           Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of the Rules and Regulations of the Project.
 
25.           It is understood and agreed between Landlord and Tenant that no
assent or consent to any waiver of any part hereof by Landlord in spirit or
letter shall be deemed or taken as made except if same is done in writing and
attached to or endorsed hereon by Landlord.  Any such waiver shall not
constitute a waiver of any other rule or regulation or any subsequent
application thereof to Tenant.
 
26.           Tenant shall not suffer or permit smoking or carrying of lighted
cigars or cigarettes in areas reasonably designated by Landlord or by applicable
governmental agencies as nonsmoking areas.
 
27.           Tenant shall comply with all safety, fire protection and
evacuation regulations established by Landlord or any applicable governmental
agency.
 
28.           Tenant assumes all risks from theft or vandalism and agrees to
keep the Premises locked as may be required.
 
29.           Landlord reserves the right at any time to change or rescind any
one or more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord's judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises
and the Project, and for the preservation of good order therein, as well as for
the convenience of other occupants and tenants therein.  Landlord may waive any
one or more of these Rules and Regulations for the benefit of any particular
tenants, but no such waiver by Landlord shall be construed as a waiver of such
Rules and Regulations in favor of any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all tenants of
the Project.  Tenant shall be deemed to have read these Rules and Regulations
and to have agreed to abide by them as a condition of its occupancy of the
Premises.  Landlord shall not be responsible to Tenant herein or to any other
person for the nonobservance of the Rules and Regulations by any other tenant or
other person.
 
 
57

--------------------------------------------------------------------------------

 
PARKING RULES
 
The following parking rules and regulations ("Parking Rules") shall be in effect
at the Project.  Landlord reserves the right to adopt reasonable,
nondiscriminatory modifications and additions to the Parking Rules as it may
from time to time deem necessary for the proper operation and safety of the
parking area by written notice to Tenant.  In the case of any conflict between
these Parking Rules and the Lease, the Lease shall control.  Tenant agrees to
abide by these and such other rules and regulations.
 
1.           Parking areas shall be used only for parking vehicles no larger
than full size, passenger automobiles herein called "Permitted Size
Vehicles."  Vehicles other than Permitted Size Vehicles are herein referred to
as "Oversized Vehicles."
 
2.           Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities.
 
3.           Parking stickers, access cards or identification devices shall be
the property of Landlord and be returned to Landlord by the holder thereof upon
termination of the holder's parking privileges.  Tenant shall pay to Landlord
refundable deposits on such devices as reasonably established by Landlord from
time to time.  Tenant will pay such replacement charge as is reasonably
established by Landlord for the loss of such devices.
 
4.           Landlord reserves the right to refuse the sale of monthly
identification devices to any person or entity that willfully refuses to comply
with the applicable rules, regulations, laws and/or agreements.
 
5.           Landlord reserves the right to relocate all or a part of the
parking spaces on the Project from one location on the Project to another and/or
to reasonably adjacent offsite location(s), and to reasonably allocate them
between compact and standard size spaces, so long as the same complies with
applicable laws, ordinances and regulations.  Landlord may institute a tandem
parking program, a "stack" parking program, a valet parking program and/or other
parking program within the Parking Facilities, if Landlord determines that it is
necessary for orderly and efficient parking and so long as the quantity of
Tenant's Parking Privileges is not reduced.  Tenant and its employees and
occupants shall comply with any such parking programs.
 
6.           Users of the parking area will obey all posted signs and park only
in the areas designated for vehicle parking.
 
7.           Unless otherwise instructed, every person using the parking area is
required to park and lock his own vehicle.  Landlord will not be responsible or
liable to Tenant, its visitors or employees for any damage to vehicles, injury
to persons or loss of property, all of which risks are assumed by the party
using the parking area.
 
8.           Parking validation, if established, will be permissible only by
such method or methods as Landlord and/or its licensee may establish at rates
generally applicable to visitor parking.
 
9.           The Parking Facilities shall be used only for parking
vehicles.  The maintenance, washing, waxing or cleaning of vehicles in the
parking structure or common areas of the Project is prohibited.  Tenant shall
have no right to install any fixtures, equipment or personal property (other
than vehicles) in the Parking Facilities, nor shall Tenant make any alteration
to the Parking Facilities.
 
10.           Tenant shall be responsible for seeing that all of its employees,
agents and invitees comply with all applicable parking rules, regulations, laws
and agreements.
 
11.           Such parking use as is herein provided is intended only as a
license and no bailment is intended or shall be created hereby.
 
12.           In no event shall Tenant or its employees park in reserved spaces
leased to other tenants or in stalls within designated visitor parking
zones.  Tenant shall comply with Landlord's Parking Rules in its use (and in the
use by its visitors, patrons and employees) of the Parking Facilities.
 
13.           Tenant shall, upon request of Landlord from time to time, furnish
Landlord with a list of its employees' names and of Tenant's and its employees'
vehicle license numbers.  Tenant agrees to notify its employees and visitors of
these Parking Rules as the same are modified from time to time, and assumes
responsibility for compliance by its employees and visitors with these Parking
Rules as the same are modified from time to time, and shall be liable to
Landlord for all unpaid parking charges incurred by its employees.  Tenant
authorizes Landlord to tow away from the Project and/or Parking Facilities any
vehicle belonging to Tenant or its employees or visitors parked in violation of
these Parking Rules, and/or to attach violation stickers or notices to those
vehicles.
 
14.           Persons using the Parking Facilities shall observe all directional
signs and arrows and any posted speed limits. Unless otherwise posted, in no
event shall the speed limit of five (5) miles per hour be exceeded.  All
vehicles shall be parked entirely within painted stalls, and no vehicles shall
be parked in areas which are posted or marked as "no parking" or on ramps,
driveways and aisles.  Only one (1) vehicle may be parked in a parking
space.  In no event shall Tenant interfere with the use and enjoyment of the
Parking Facilities by other tenants of the Project or their employees or
invitees.
 
15.           Should any parking spaces be allotted by Landlord or Tenant,
either on a reserved or unreserved basis, Tenant shall not assign or sublet any
of those spaces, either voluntarily or by operation of law, without the prior
written consent of Landlord, except in connection with an authorized assignment
of the Lease or subletting of the Premises.

 
58

--------------------------------------------------------------------------------

 

EXHIBIT "E"
 
 
FORM OF TENANT ESTOPPEL CERTIFICATE
 
The undersigned as Tenant under that certain Lease dated ______________, 20___
(the "Lease") between ______________________________, as landlord, and the
undersigned, as tenant, for Premises on the _____ floor of the Building located
at ____________________________ certifies as follows:
 
1.           True, correct and complete copies of the Lease and all amendments,
modifications and supplements thereto are attached hereto and the Lease, as so
amended, modified and supplemented, is in full force and effect, and represents
the entire agreement between Tenant and Landlord with respect to the Premises
and the Project.  There are no amendments, modifications or supplements to the
Lease, whether oral or written, except as follows (include the date of such
amendment, modification or supplement):
_________________________________________________________________________________________________________________________________________________________________________________________.
 
2.           The undersigned has commenced occupancy of the Premises described
in the Lease, currently occupies the Premises, and the Commencement Date of the
Lease occurred on _________, 20__.
 
3.           Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows: ______________________________________________
________________________________________________________________________________________.
 
4.           Base Rent became payable on _____________________.
 
5.           In accordance with the Lease, Rent commenced to accrue on
_____________, 20__.
 
6.           The Term of the Lease expires on _________________.
 
7.           The Lease provides for an option to extend the term of the Lease
for ____ years.  The rental rate for such extension term is as
follows:  _________________________  _______________________________.  Except as
expressly provided in the Lease, and other documents attached hereto, Tenant
does not have any right or option to renew or extend the term of the Lease, to
lease other space at the Project, nor any preferential right to purchase all or
any part of the Premises or the Project.
 
8.           All conditions of the Lease to be performed by Landlord necessary
to the enforceability of the Lease have been satisfied and Landlord is not in
default thereunder.  All space and improvements leased by Tenant have been
completed and furnished in accordance with the provisions of the Lease, and
Tenant has accepted and taken possession of the Premises.
 
9.           There are no offsets or credits against rentals payable under the
Lease and no free periods or rental concessions have been granted to Tenant,
except as follows: ________________________________________________
_______________________________________________________________________________________________________.
 
10.           All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through _________________.  The current monthly installment of Base Rent is
$__________.
 
11.           The undersigned acknowledges that this Estoppel Certificate may be
delivered to Landlord's prospective mortgagee, or a prospective purchaser, and
acknowledges that it recognizes that if same is done, said mortgagee,
prospective mortgagee, or prospective purchaser will be relying upon the
statements contained herein in making the loan or acquiring the property of
which the Premises are a part, and in accepting an assignment of the Lease as
collateral security, and that receipt by it of this certificate is a condition
of making of the loan or acquisition of such property.
 
12.           Each individual executing this Estoppel Certificate on behalf of
Tenant hereby represents and warrants that Tenant is a duly formed and existing
entity qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.
 
Executed at ______________ on the _____ day of ______________, 20___.
 
"Tenant"
 


 
a                                                                
By:                      
Name:           
Its:           

 
59

--------------------------------------------------------------------------------

 